

EXECUTION VERSION
 
CREDIT AND GUARANTY AGREEMENT
 
dated as of April 6, 2010
 
among
 
RADNET MANAGEMENT, INC.,
as Borrower,
 
RADNET, INC.,
 
CERTAIN SUBSIDIARIES AND AFFILIATES OF RADNET MANAGEMENT, INC.,
as Guarantors,
 
The Several Lenders from Time to Time Parties Hereto,
 
BARCLAYS CAPITAL,
 
GE CAPITAL MARKETS, INC.,
 
DEUTSCHE BANK SECURITIES INC.,
 
and
 
RBC CAPITAL MARKETS,
as Joint Bookrunners and Joint Lead Arrangers,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
and
 
DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
 
RBC CAPITAL MARKETS,
as Documentation Agent
 
and
 
BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent
________________________________________________________
 
$385,000,000 Senior Secured Credit Facilities
 
________________________________________________________

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

       
Page
     
ARTICLE I. DEFINITIONS AND INTERPRETATION
 
2
 
Section 1.01
Definitions
 
2
 
Section 1.02
Accounting Terms
 
37
 
Section 1.03
Interpretation, Etc.
 
37
     
ARTICLE II. LOANS AND LETTERS OF CREDIT
 
38
 
Section 2.01
Term Loans
 
38
 
Section 2.02
Revolving Loans
 
38
 
Section 2.03
Swing Line Loans
 
40
 
Section 2.04
Issuance of Letters of Credit and Purchase of Participations Therein
 
42
 
Section 2.05
Pro Rata Shares; Availability of Funds
 
46
 
Section 2.06
Use of Proceeds
 
46
 
Section 2.07
Evidence of Debt; Register; Notes
 
47
 
Section 2.08
Interest on Loans
 
47
 
Section 2.09
Conversion/Continuation
 
50
 
Section 2.10
Default Interest
 
51
 
Section 2.11
Fees
 
51
 
Section 2.12
Scheduled Payments/Commitment Reductions
 
52
 
Section 2.13
Voluntary Prepayments/Commitment Reductions
 
53
 
Section 2.14
Mandatory Prepayments/Commitment Reductions
 
56
 
Section 2.15
Application of Prepayments/Reductions
 
58
 
Section 2.16
General Provisions Regarding Payments
 
58
 
Section 2.17
Ratable Sharing
 
60
 
Section 2.18
Making or Maintaining Eurodollar Rate Loans;
 
60
 
Section 2.19
Increased Costs; Capital Adequacy
 
62
 
Section 2.20
Taxes; Withholding, Etc.
 
63
 
Section 2.21
Obligation to Mitigate
 
66
 
Section 2.22
Defaulting Lenders
 
66
 
Section 2.23
Removal or Replacement of a Lender
 
67
 
Section 2.24
Incremental Facilities
 
68
     
ARTICLE III. CONDITIONS PRECEDENT
 
71
 
Section 3.01
Closing Date
 
71
 
Section 3.02
Conditions to Each Credit Extension
 
75
     
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
76
 
Section 4.01
Organization; Requisite Power and Authority; Qualification
 
76
 
Section 4.02
Equity Interests and Ownership
 
76
 
Section 4.03
Due Authorization
 
76
 
Section 4.04
No Conflict
 
77
 
Section 4.05
Governmental Consents
 
77


 
i

--------------------------------------------------------------------------------

 



 
Section 4.06
Binding Obligation
 
77
 
Section 4.07
Historical Financial Statements
 
77
 
Section 4.08
Projections
 
77
 
Section 4.09
No Material Adverse Change
 
77
 
Section 4.10
Certain Fees
 
78
 
Section 4.11
Adverse Proceedings, Etc.
 
78
 
Section 4.12
Payment of Taxes
 
78
 
Section 4.13
Properties
 
78
 
Section 4.14
Environmental Matters
 
79
 
Section 4.15
No Defaults
 
79
 
Section 4.16
Material Contracts
 
79
 
Section 4.17
Governmental Regulation
 
79
 
Section 4.18
Margin Stock
 
79
 
Section 4.19
Employee Matters
 
80
 
Section 4.20
Employee Benefit Plans
 
80
 
Section 4.21
Solvency
 
81
 
Section 4.22
Compliance with Statutes, Etc.
 
81
 
Section 4.23
Disclosure
 
81
 
Section 4.24
PATRIOT Act
 
81
 
Section 4.25
Intellectual Property
 
81
 
Section 4.26
Health Care Matters
 
82
     
ARTICLE V. AFFIRMATIVE COVENANTS
 
85
 
Section 5.01
Financial Statements and Other Reports
 
85
 
Section 5.02
Existence
 
89
 
Section 5.03
Payment of Taxes and Claims
 
89
 
Section 5.04
Maintenance of Properties
 
89
 
Section 5.05
Insurance
 
89
 
Section 5.06
Books and Records; Inspections
 
90
 
Section 5.07
Lenders’ Meetings
 
90
 
Section 5.08
Compliance with Contractual Obligations and Laws
 
90
 
Section 5.09
Environmental Compliance
 
90
 
Section 5.10
Subsidiaries
 
90
 
Section 5.11
Additional Material Real Estate Assets
 
91
 
Section 5.12
Additional Collateral
 
91
 
Section 5.13
Further Assurances
 
92
 
Section 5.14
Control Accounts; Approved Deposit Accounts
 
92
 
Section 5.15
Maintenance of Ratings
 
92
 
Section 5.16
Compliance with Healthcare Laws
 
92
     
ARTICLE VI. NEGATIVE COVENANTS
 
93
 
Section 6.01
Indebtedness
 
93
 
Section 6.02
Liens
 
95
 
Section 6.03
No Further Negative Pledges
 
97
 
Section 6.04
Restricted Junior Payments
 
97
 
Section 6.05
Restrictions on Subsidiary Distributions
 
98
 
Section 6.06
Investments
 
98


 
ii

--------------------------------------------------------------------------------

 



 
Section 6.07
Financial Covenants
 
99
 
Section 6.08
Fundamental Changes; Disposition of Assets; Acquisitions
 
101
 
Section 6.09
Disposal of Subsidiary Interests
 
102
 
Section 6.10
Sales and Lease-Backs
 
102
 
Section 6.11
Transactions with Shareholders and Affiliates
 
102
 
Section 6.12
Conduct of Business
 
102
 
Section 6.13
Permitted Activities of Holdings
 
103
 
Section 6.14
Amendments or Waivers of Organizational Documents, Material Contracts and
Certain Indebtedness
 
103
 
Section 6.15
Fiscal Year
 
103
 
Section 6.16
Post-Closing Undertakings
 
103
     
ARTICLE VII. GUARANTY
 
104
 
Section 7.01
Guaranty of the Obligations
 
104
 
Section 7.02
Contribution by Guarantors
 
104
 
Section 7.03
Payment by Guarantors
 
105
 
Section 7.04
Liability of Guarantors Absolute
 
105
 
Section 7.05
Waivers by Guarantors
 
107
 
Section 7.06
Guarantors’ Rights of Subrogation, Contribution, Etc.
 
108
 
Section 7.07
Subordination of Other Obligations
 
108
 
Section 7.08
Continuing Guaranty
 
108
 
Section 7.09
Authority of Guarantors or the Borrower
 
108
 
Section 7.10
Financial Condition of the Borrower
 
109
 
Section 7.11
Bankruptcy, Etc.
 
109
 
Section 7.12
Discharge of Guaranty Upon Sale of Guarantor
 
110
     
ARTICLE VIII. EVENTS OF DEFAULT
 
110
 
Section 8.01
Events of Default
 
110
      ARTICLE IX. AGENTS  
113
 
Section 9.01
Appointment of Agents
 
113
 
Section 9.02
Powers and Duties
 
114
 
Section 9.03
General Immunity
 
114
 
Section 9.04
Agents Entitled to Act as Lender
 
116
 
Section 9.05
Lenders’ Representations, Warranties and Acknowledgment
 
116
 
Section 9.06
Right to Indemnity
 
117
 
Section 9.07
Successor Administrative Agent, Collateral Agent and Swing Line Lender
 
118
 
Section 9.08
Security Documents and Guaranty
 
119
 
Section 9.09
Withholding Taxes
 
120
 
Section 9.10
Administrative Agent May File Proofs of Claim
 
121
     
ARTICLE X. MISCELLANEOUS
 
121
 
Section 10.01
Notices
 
121
 
Section 10.02
Expenses
 
123
 
Section 10.03
Indemnity
 
124
 
Section 10.04
Set-Off
 
125


 
iii

--------------------------------------------------------------------------------

 



 
Section 10.05
Amendments and Waivers
 
125
 
Section 10.06
Successors and Assigns; Participations
 
128
 
Section 10.07
Independence of Covenants, Etc.
 
132
 
Section 10.08
Survival of Representations, Warranties and Agreements
 
132
 
Section 10.09
No Waiver; Remedies Cumulative
 
132
 
Section 10.10
Marshalling; Payments Set Aside
 
132
 
Section 10.11
Severability
 
132
 
Section 10.12
Obligations Several; Independent Nature of Lenders’ Rights
 
133
 
Section 10.13
Table of Contents and Headings
 
133
 
Section 10.14
APPLICABLE LAW
 
133
 
Section 10.15
CONSENT TO JURISDICTION
 
133
 
Section 10.16
WAIVER OF JURY TRIAL
 
134
 
Section 10.17
Confidentiality
 
135
 
Section 10.18
Usury Savings Clause
 
136
 
Section 10.19
Counterparts
 
136
 
Section 10.20
Effectiveness; Entire Agreement; No Third Party Beneficiaries
 
136
 
Section 10.21
PATRIOT Act
 
137
 
Section 10.22
Electronic Execution of Assignments
 
137
 
Section 10.23
No Fiduciary Duty
 
137


 
iv

--------------------------------------------------------------------------------

 


SCHEDULES:
1.01(a)
Tranche B Term Loan Commitments
 
1.01(b)
Revolving Commitments
 
1.01(c)
Notice Addresses
 
4.01
Jurisdictions of Organization and Qualification
 
4.02
Equity Interests and Ownership
 
4.13
Real Estate Assets
 
4.26
Compliance with Health Care Laws and Permits
 
5.11
Actions with Respect to Additional Material Real Estate Assets
 
6.01
Certain Indebtedness
 
6.02
Certain Liens
 
6.06
Certain Investments
 
6.16
Post-Closing Undertakings
     
EXHIBITS:
A-1
Borrowing Notice
 
A-2
Conversion/Continuation Notice
 
A-3
Issuance Notice
 
B-1
Tranche B Term Loan Note
 
B-2
Revolving Loan Note
 
B-3
Swing Line Note
 
B-4
Incremental Term Loan Note
 
C
Compliance Certificate
 
D-1
Opinion of Sheppard, Mullin, Richter & Hampton
 
D-2
Opinion of Jeff Linden
 
E
Assignment Agreement
 
F
Certificate re Non-Bank Status
 
G-1
Closing Date Certificate
 
G-2
Solvency Certificate
 
H
Counterpart Agreement
 
I
Pledge and Security Agreement
 
J
Landlord Waiver and Consent Agreement
 
K
Intercompany Note
 
L
Joinder Agreement


 
v

--------------------------------------------------------------------------------

 

CREDIT AND GUARANTY AGREEMENT
 
This CREDIT AND GUARANTY AGREEMENT, dated as of April 6, 2010, is entered into
by and among RADNET MANAGEMENT, INC., a California corporation (the “Borrower”),
RADNET, INC., a Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES and
AFFILIATES OF THE BORROWER, as Guarantors, the Lenders party hereto from time to
time, GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”) and DEUTSCHE BANK SECURITIES
INC. (“DBSI”), as co-syndication agents (together, the “Co-Syndication Agents”),
RBC CAPITAL MARKETS1, as documentation agent (the “Documentation Agent”) and
BARCLAYS BANK PLC (“Barclays Bank”), as Administrative Agent (together with its
permitted successors in such capacity, the “Administrative Agent”) and as
Collateral Agent (together with its permitted successors in such capacity, the
“Collateral Agent”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.1 hereof;
 
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower in an aggregate principal amount not to exceed $385,000,000, consisting
of $285,000,000 aggregate principal amount of Tranche B Term Loans and
$100,000,000 aggregate principal amount of Revolving Commitments, the proceeds
of which shall be used to repay certain existing Indebtedness of the Borrower
and its Subsidiaries, consummate the Related Acquisitions after the Closing
Date, pay expenses related thereto and to provide funds for other general
corporate purposes of the Borrower and its Subsidiaries;
 
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries, 66.0% of all of the voting
Equity Interests of each of its Foreign Subsidiaries and all of the non-voting
Equity Interests of each of its Foreign Subsidiaries; and
 
WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective assets, including a pledge of all of
the Equity Interests of each of their respective Domestic Subsidiaries
(including the Borrower), 66.0% of all of the voting Equity Interests of each of
their respective Foreign Subsidiaries and all of the non-voting Equity Interests
of each of their respective Foreign Subsidiaries.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1 RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
DEFINITIONS AND INTERPRETATION
 
Section 1.01     Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
 
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party or any of its Subsidiaries
in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.
 
“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the greater of (I)
2.00% per annum and (II) the rate per annum obtained by dividing (and rounding
upward to the next whole multiple of 1/100 of 1.00%) (i) (a) the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the rate determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the rate determined by the Administrative Agent
to be the offered rate on such other page or other service which displays an
average British Bankers Association Interest Settlement Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded to the nearest 1/100 of 1.00%) equal to the offered quotation rate to
first class banks in the London interbank market by the Administrative Agent for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus (b)
the Applicable Reserve Requirement.
 
“Administrative Agent” has the meaning specified in the preamble hereto.

 
2

--------------------------------------------------------------------------------

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Loan Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of any Loan Party or any of its Subsidiaries,
threatened against or adversely affecting any Loan Party or any of its
Subsidiaries or any property of any Loan Party or any of its Subsidiaries.
 
“Affected Lender” has the meaning set forth in Section 2.18(b).
 
“Affected Loans” has the meaning set forth in Section 2.18(b).
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10.00% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent and the Documentation Agent and solely for purposes of Article
IX, the Joint Lead Arrangers.
 
“Agent Affiliates” has the meaning set forth in Section 10.01(b).
 
“Aggregate Amounts Due” has the meaning set forth in Section 2.17.
 
“Aggregate Payments” has the meaning set forth in Section 7.02.
 
“Agreement” means this Credit and Guaranty Agreement, dated as of April 6, 2010,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Applicable Margin” means:
 
 (i) (a) with respect to Tranche B Term Loans that are Eurodollar Rate Loans,
3.75% per annum and (b) with respect to Tranche B Term Loans that are Base Rate
Loans, 2.75% per annum; and
 
 (ii) (a) with respect to Revolving Loans that are Eurodollar Rate Loans, 3.75%
per annum and (b) with respect to Revolving Loans and Swing Line Loans that are
Base Rate Loans, 2.75% per annum.

 
3

--------------------------------------------------------------------------------

 

“Applicable Revolving Commitment Fee Percentage” means, as at any date of
determination, a rate per annum equal to 0.75%; provided that so long as the
Leverage Ratio of the Borrower and its Subsidiaries for the twelve-month period
ended on the date of delivery of a Compliance Certificate pursuant to Section
5.01(c) is less than 3.25:1.00, the Applicable Revolving Commitment Fee
Percentage shall be a rate per annum equal to 0.50%.  No change in the
Applicable Revolving Commitment Fee Percentage shall be effective until three
(3) Business Days after the date on which the Administrative Agent has received
the applicable financial statements and a Compliance Certificate pursuant to
Section 5.01(c) calculating the Leverage Ratio.  At any time the Borrower has
not submitted to the Administrative Agent the applicable information as and when
required under Section 5.01(c) or at any time when an Event of Default exists
and is continuing, the Applicable Revolving Commitment Fee Percentage shall be
determined as if the Leverage Ratio were in excess of 3.25:1.00.  In the event
that any financial statement or certificate delivered pursuant to Section 5.01
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Revolving Commitment Fee Percentage for
any period (an “Applicable Period”) than the Applicable Revolving Commitment Fee
Percentage applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct certificate required
by Section 5.01 for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional fees owing as
a result of such increased Applicable Revolving Commitment Fee Percentage for
such Applicable Period.


“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
 
“Approved Deposit Account” means a Deposit Account maintained by any Loan Party
that is the subject of an effective Deposit Account Control
Agreement.  “Approved Deposit Account” includes all monies on deposit in a
Deposit Account and all certificates and instruments, if any, representing or
evidencing such Deposit Account.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.01(b).
 
“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC).

 
4

--------------------------------------------------------------------------------

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than the Borrower or any Wholly-Owned Subsidiary
Guarantor), in one transaction or a series of transactions, of all or any part
of Holdings’ or any of its Subsidiaries’ businesses, assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, including the
Equity Interests of Subsidiaries, other than (i) inventory sold, leased or
licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued) and (ii) sales, leases or licenses out of other assets for
aggregate consideration of less than $1,000,000 with respect to any transaction
or series of related transactions.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.
 
“Assignment Effective Date” has the meaning specified in Section 10.06(b).
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
 
“Available Amount” means, as of any date of determination, the aggregate
cumulative amount of 50% of Consolidated Excess Cash Flow (if positive) for each
Fiscal Year commencing with the Fiscal Year ending December 31, 2010, that has
not been previously applied pursuant to Sections 6.04(b) or 6.06(j).
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Barclays Bank” has the meaning specified in the preamble hereto.
 
“Barclays Capital” means Barclays Capital, the investment banking division of
Barclays Bank.
 
“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00%, (iii) 3.00% and (iv) the Adjusted Eurodollar
Rate that would be payable on such day for a Eurodollar Rate Loan with a
one-month Interest Period plus 1.00%.  Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
 
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
 
“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.
 
“Beverly” means Beverly Radiology Medical Group III, a California general
partnership.

 
5

--------------------------------------------------------------------------------

 
 
“Beverly Radiology” means Beverly Radiology Medical Group, Inc., a California
corporation.
 
“BRMG Management Agreement” means that certain Amended and Restated Management
and Service Agreement, dated as of January 1, 2004, by and among Borrower and
Beverly Radiology, as in effect of the Closing Date.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.
 
“Breastlink” means Breastlink Medical Group, Inc., a California corporation.
 
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capitated Contracts” means all of Loan Parties’ contracts whether presently
existing or hereafter executed between Loan Parties and various health
maintenance organizations and all proceeds therefrom.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.

 
6

--------------------------------------------------------------------------------

 
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired beneficial
ownership or control of 35.0% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of Holdings or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Holdings; (ii) Holdings
shall cease to beneficially own and control, free and clear of all Liens (other
than Liens in favor of the Collateral Agent for the benefit of Secured Parties),
100.0% on a fully diluted basis of the economic and voting interest in the
Equity Interests of the Borrower; (iii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Holdings
cease to be occupied by Persons who either (a) were members of the board of
directors of Holdings on the Closing Date or (b) were nominated for election by
the board of directors of Holdings, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors; or (iv) any “change of control” (or
similar event, however denominated) shall occur under and as defined in any
indenture or agreement in respect of Material Indebtedness, including any
Indebtedness incurred pursuant to Section 6.02(c) to which Holdings or any of
its Subsidiaries is a party.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche B Term Loan Exposure, (b) Lenders having
Revolving Exposure (including Swing Line Lender) and (c) Lenders having
Incremental Term Loan Exposure of each applicable Series, and (ii) with respect
to Loans, each of the following classes of Loans: (a) Tranche B Term Loans, (b)
Revolving Loans (including Swing Line Loans) and (c) each Series of Incremental
Term Loans.
 
“Closing Date” means the date on which the Term Loans are made, which occurred
on April 6, 2010.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.
 
“Co-Syndication Agents” has the meaning specified in the preamble hereto.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.
 
“Collateral Agent” has the meaning specified in the preamble hereto.

 
7

--------------------------------------------------------------------------------

 
 
“Commitment” means any Revolving Commitment or Term Loan Commitment.
 
“Commitment Letter” has the meaning set forth in Section 10.20.
 
“Commodities Account” has the meaning set forth in the UCC.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense,
(b) provisions for taxes based on income, (c) total depreciation expense,
(d) total amortization expense, (e) specified operating lease expenses to the
extent that a specific operating lease has been terminated and converted to a
capital lease or purchased for cash prior to the end of the term thereof (and
during such measurement period) it being understood and agreed that with respect
to any such terminated operating leases which have been so terminated on or
prior to the Closing Date, for the fiscal quarters ended March 31, 2010 and June
30, 2010, such additional amounts shall be equal to $1,420,000 and $533,000,
respectively, (f) pro forma cost savings relating to any Permitted Acquisition
in an amount not to exceed $4,000,000 for any individual Permitted Acquisition
and in an aggregate amount for all Permitted Acquisitions (in each case for the
term of this Agreement) not to exceed $20,000,000 to the extent permitted by the
second paragraph of this definition, (g) other non-Cash charges reducing
Consolidated Net Income, including non-Cash stock compensation expenses
(excluding any such non-Cash charge to the extent that it represents an accrual
or reserve for potential Cash charge in any future period or amortization of a
prepaid Cash charge that was paid in a prior period), (h) Transaction Costs, (i)
non-recurring employee severance expenses not to exceed $1,500,000 during any
twelve-month period, and (j) non-recurring, non-operational expenses (net of any
non-recurring, non-operational income) reflected on the Consolidated Statements
of Operations of Radnet, Inc. and its Subsidiaries under the heading “Other
Expenses (Income”) not to exceed $3,000,000 during any twelve-month period,
minus (ii) other non-Cash gains increasing Consolidated Net Income for such
period (excluding any such non-Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash gain in any prior period);
provided, that for the avoidance of doubt, regardless of whether any prepayment
of Offer Loans pursuant to Section 2.13(c) is deemed to result in a non-cash
gain, no such gain shall increase Consolidated Adjusted EBITDA and provided
further that, notwithstanding the foregoing, the Consolidated Adjusted EBITDA
for the fiscal quarters ended September 30, 2009, and December 31, 2009 shall be
deemed to be $28,737 and $29,257, respectively, as such amount may be further
adjusted with respect to events after the Closing Date pursuant to clause (e) of
this paragraph and the following paragraph.

 
8

--------------------------------------------------------------------------------

 

With respect to any period during which a Permitted Acquisition or an Asset Sale
has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with the financial covenants set forth in Section 6.07 (but not for
purposes of determining Applicable Revolving Commitment Fee Percentage),
Consolidated Adjusted EBITDA shall be calculated with respect to such period on
a pro forma basis (including pro forma adjustments arising out of events which
are directly attributable to a specific transaction, are factually supportable
and are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC, which would include cost savings
resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Holdings) using the historical financial
statements, audited or as otherwise acceptable to the Administrative Agent, of
any business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Holdings and its Subsidiaries which shall
be reformulated as if such Subject Transaction, had been consummated or incurred
or repaid at the beginning of such period.  For the fiscal quarters ended March
31, 2010, June 30, 2010, September 30, 2010 and December 31, 2010, such pro
forma adjustments with respect to acquisitions consummated prior to the Closing
Date and the Related Acquisitions shall be equal to $9,874,000, $6,599,000,
$3,930,000 and $1,676,000, respectively.
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period (by the
expenditure of cash or (without duplication), the incurrence of Indebtedness),
determined on a consolidated basis, for any fixed asset or improvements or for
replacements, substitutions or additions thereto that, in accordance with GAAP,
are required to be capitalized; provided, that Consolidated Capital Expenditures
shall not include any expenditures (i) for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net Cash
Proceeds invested pursuant to Section 2.14(a) or Section 2.14(b) or (ii) which
constitute a Permitted Acquisition permitted under Section 6.08.
 
“Consolidated Cash Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amount not payable in Cash in such
period and any amounts referred to in Section 2.11(d) or (e) payable on or
before the Closing Date.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
 
(i) the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

 
9

--------------------------------------------------------------------------------

 
 
(ii) the sum, without duplication, of (a) the amounts for such period paid in
cash from operating cash flow of (1) scheduled repayments of Indebtedness for
borrowed money (excluding repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2)
Consolidated Capital Expenditures, and (3) Permitted Acquisitions (including
transaction costs with respect thereto), plus (b) other non-Cash gains
increasing Consolidated Net Income for such period (excluding any such non-Cash
gain to the extent it represents the reversal of an accrual or reserve for
potential Cash gain in any prior period); and provided, that, for the avoidance
of doubt, no prepayment of Offer Loans pursuant to Section 2.13(c) shall reduce
the calculation of Consolidated Excess Cash Flow pursuant to this clause (ii) of
the definition of Consolidated Excess Cash Flow.
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Subsidiaries, (c) the income of any Subsidiary of Holdings to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.
 
“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness), determined on a consolidated
basis in accordance with GAAP minus (b) up to $25,000,000 in Cash or Cash
Equivalents included in the consolidated balance sheet of Holdings and its
Subsidiaries and subject to a Deposit Account Control Agreement or Securities
Account Control Agreement, as applicable.
 
“Consolidated Total Secured Debt” means, as of any date of determination, all
the aggregate stated balance sheet amount of all Indebtedness of Holdings and
its Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness), determined on a consolidated
basis in accordance with GAAP which is secured by a Lien on the assets of
Holdings or any Subsidiary thereof (calculated, without duplication, net of up
to $25,000,000 in Cash or Cash Equivalents included in the consolidated balance
sheet of Holdings and its Subsidiaries and subject to a Deposit Account Control
Agreement or Securities Account Control Agreement, as applicable).

 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings and its Subsidiaries over
Consolidated Current Liabilities of Holdings and its Subsidiaries.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Contributing Guarantors” has the meaning set forth in Section 7.02.
 
“Control Account” means a Securities Account or Commodities Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Loan Party with an Approved Securities Intermediary.  “Control
Account” includes all Financial Assets held in a Securities Account or a
Commodities Account and all certificates and instruments, if any, representing
or evidencing the Financial Assets contained therein.
 
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
 
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Extension” means the making of a Loan or the issuing or renewal of a
Letter of Credit.

 
11

--------------------------------------------------------------------------------

 
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.
 
“DBSI” has the meaning specified in the preamble hereto.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.10.
 
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within three (3) Business Days of the date required to
be funded by it hereunder, unless the subject of a good faith dispute, (b)
notified the Borrower, the Administrative Agent or any Lender in writing, or has
otherwise indicated through a public statement, that it does not intend to
comply with its funding obligations hereunder and generally under agreements in
which it commits to extend credit, (c) failed, within three Business Days after
receipt of a written request from the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Commitments, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or (e) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, provided that a Lender shall not qualify as a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof; provided that if the
Borrower, the Administrative Agent, Swing Line Lender and the Issuing Bank agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateralization of Letters of Credit and/or Swing Line
Loans), that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Swing Line
Commitment and/or the Letter of Credit Commitment and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.22), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 
12

--------------------------------------------------------------------------------

 
 
“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Deposit Account Control Agreement” has the meaning set forth in the Pledge and
Security Agreement.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments).
 
“Documentation Agent” has the meaning specified in the preamble hereto.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
 
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Loan Party nor any Affiliate thereof shall
be an Eligible Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, any Loan Party, any of its Subsidiaries or any of
their respective ERISA Affiliates or with respect to which any Loan Party, any
of its Subsidiaries or any of their respective ERISA Affiliates has or could
reasonably be expected to have liability, contingent or otherwise, under ERISA.

 
13

--------------------------------------------------------------------------------

 
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order, decree
or directive (conditional or otherwise) by any Governmental Authority or any
other Person, arising (i) pursuant to any Environmental Law, (ii) in connection
with any actual or alleged violation of, or liability pursuant to, any
Environmental Law, including any Governmental Authorizations issued pursuant to
Environmental Law, (iii) in connection with any Hazardous Material, including
the presence or Release of, or exposure to, any Hazardous Materials and any
abatement, removal, remedial, corrective or other response action related to
Hazardous Materials or (iv) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to any Loan Party or any of its Subsidiaries or any Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of any Loan Party or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of such Loan Party or any
such Subsidiary within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of such Loan Party or such Subsidiary and
with respect to liabilities arising after such period for which such Loan Party
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 
14

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430 of the Internal Revenue Code or Section 303 of ERISA); (iv) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (v) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Internal Revenue Code or Section 305 of ERISA;
(vi) the withdrawal by any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any Loan Party, any of its Subsidiaries or any of their respective Affiliates
pursuant to Section 4063 or 4064 of ERISA; (vii) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (viii) the
imposition of liability on any Loan Party, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (ix) the withdrawal
of any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by any Loan Party, any of its Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA; (x) the occurrence of an act or omission which could give rise to
the imposition on any Loan Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(xi) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof other than a
Multiemployer Plan or the assets thereof, or against any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xii) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) of
ERISA or a violation of Section 436 of the Internal Revenue Code with respect to
any Pension Plan; (xiv) the occurrence of a non-exempt “prohibited transaction”
with respect to which any Loan Party or any of its Subsidiaries is a
“disqualified person” or a “party of interest” (within the meaning of Section
4975 of the Internal Revenue Code or Section 406 of ERISA, respectively) or
which could reasonably be expected to result in liability to any Loan Party or
any of its Subsidiaries or (xv) any other event or condition with respect to an
Employee Benefit Plan with respect to which any Loan Party or any of its
Subsidiaries is likely to incur liability other than in the ordinary course.

 
15

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
 
“Event of Default” means any of the conditions or events set forth in Section
8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of greater than 66.0% of the voting Equity Interests of
such Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations would, in the good faith judgment of the Borrower, result in
material adverse tax consequences to the Borrower.
 
“Existing Indebtedness” means Indebtedness and other obligations outstanding
under (i) that certain Credit Agreement, dated as of November 15, 2006, between
the Borrower, the guarantors thereto, the lenders party thereto and General
Electric Capital Corporation, as Agent, as amended prior to the Closing Date and
(ii) that certain Second Lien Credit Agreement, dated as of November 15, 2006,
between the Borrower, the guarantors thereto, the lenders party thereto and
General Electric Capital Corporation, as Agent, as amended prior to the Closing
Date.
 
“Existing Rate Agreement” means that certain 2002 IDSA Master Agreement entered
into as of April 11, 2006 between HSBC Bank USA, National Association and the
Borrower (together with all schedules, exhibits and amendments related thereto,
the “HSBC Hedge Agreement”).
 
“Extraordinary Receipts” means any Cash received by or paid to or for the
account of Holdings or any of its Subsidiaries not in the ordinary course of
business, including purchase price adjustments, Tax refunds, judgments and
litigation settlements, pension plan reversions, proceeds of insurance
(excluding proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings and proceeds described in
clause (b) of the definition of the term “Net Cash Proceeds”) and indemnity
payments.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by any Loan Party or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
 
“Fair Share” has the meaning set forth in Section 7.02.
 
“Fair Share Contribution Amount” has the meaning set forth in Section 7.02.

 
16

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (i) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to the Administrative Agent, in its  capacity
as a Lender, on such day on such transactions as determined by the
Administrative Agent.
 
 “Financial Asset” has the meaning set forth in the UCC.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
 
“Financial Plan” has the meaning set forth in Section 5.01(h).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31st of each calendar year.
 
“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Funding Guarantors” has the meaning set forth in Section 7.02.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.
 
“GECC” has the meaning specified in the preamble hereto.
 
“GECM” means, GE Capital Markets, Inc.

 
17

--------------------------------------------------------------------------------

 
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
 
“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.
 
“Grantor” has the meaning specified in the Pledge and Security Agreement.
 
“Guaranteed Obligations” has the meaning set forth in Section 7.01.
 
“Guarantor” means each of Holdings, Beverly, Beverly Radiology, Breastlink and
ProNet and each Subsidiary of Holdings (other than the Borrower, any Excluded
Foreign Subsidiary and any Joint Ventures otherwise permitted by this
Agreement).
 
“Guaranty” means the guaranty of each Guarantor set forth in Article VII.
 
“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, exposure to which or Release of which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to human health and safety or to the indoor or outdoor environment,
including petroleum, petroleum products, asbestos, urea formaldehyde,
radioactive materials, polychlorinated biphenyls (“PCBs”) and toxic mold.
 
“Health Care Laws” means (i) any and all federal, state and local fraud and
abuse laws, including, without limitation, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b), the Stark Law (42 U.S.C. § 1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. § 3729 et seq.), Sections 1320a-7 and 1320a-7a of
Title 42 of the United States Code and the regulations promulgated pursuant to
such statutes; (ii) the federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301 et
seq.) and the regulations promulgated thereunder, (iii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated thereunder and any applicable state privacy and security
laws, (iv) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (v) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (vi) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (vii) quality, safety and accreditation
standards and requirements of all applicable state laws or regulatory bodies;
(viii) Requirements of Law relating to the ownership or operation of a health
care facility or business, or assets used in connection therewith, (ix)
Requirements of Law relating to the billing or submission of claims, collection
of accounts receivable, underwriting the cost of, or provision of management or
administrative services in connection with, any and all of the foregoing, by any
Loan Party and any of their Subsidiaries, including, but not limited to, laws
and regulations relating to practice of medicine and other health care
professions, professional fee splitting, tax-exempt organization and charitable
trust law applicable to health care organizations, certificates of need,
certificates of operations and authority, and (x) any and all other applicable
health care laws, regulations, manual provisions, policies and administrative
guidance, each of (i) through (x) as may be amended from time to time.

 
18

--------------------------------------------------------------------------------

 
 
“Hedge Agreement” means (i) an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty and satisfactory to the Administrative
Agent and (ii) the Existing Rate Agreement.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means as of the Closing Date, the unqualified
audited financial statements of Holdings and its Subsidiaries for the
immediately preceding three (3) Fiscal Years, consisting of balance sheets and
the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Years, certified by the chief financial officer of the
Borrower that they fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.
 
“Holdings” has the meaning specified in the preamble hereto.
 
“Increased Amount Date” has the meaning set forth in Section 2.24.
 
“Increased-Cost Lenders” has the meaning set forth in Section 2.23.
 
“Incremental Revolving Commitments” has the meaning set forth in Section 2.24.
 
“Incremental Revolving Loan Lender” has the meaning set forth in Section 2.24.
 
“Incremental Revolving Loans” has the meaning set forth in Section 2.24.
 
“Incremental Term Loan Commitments” has the meaning set forth in Section 2.24.
 
“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.
 
“Incremental Term Loan Lender” has the meaning set forth in Section 2.24.

 
19

--------------------------------------------------------------------------------

 
 
“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise.
 
“Incremental Term Loan Note” means a promissory note in the form of Exhibit B-4,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Incremental Term Loans” has the meaning set forth in Section 2.24.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (vii)
Disqualified Equity Interests, (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (x) any
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause (ix)
above; and (xi) all obligations of such Person in respect of any exchange traded
or over the counter derivative transaction, including any Interest Rate
Agreement and any Currency Agreement, in each case, whether entered into for
hedging or speculative purposes.

 
20

--------------------------------------------------------------------------------

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response action related to the
Release or presence of any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of counsel for Indemnitees in connection with any investigative, administrative
or judicial proceeding or hearing commenced or threatened by any Person
(including any Loan Party or its Subsidiaries), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on tort, contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) the Commitment Letter delivered by any Agent or any Lender to
the Borrower with respect to the transactions contemplated by this Agreement;
(iii) any Environmental Claim relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of any Loan Party or any of its Subsidiaries; or (iv) any Loan or the use of
proceeds thereof.
 
“Indemnitee” has the meaning set forth in Section 10.03.
 
“Installment” has the meaning set forth in Section 2.12.
 
“Installment Date” has the meaning set forth in Section 2.12.
 
“Intellectual Property” has the meaning set forth in the Pledge and Security
Agreement.
 
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.
 
“Intellectual Property Security Agreements” has the meaning set forth in the
Pledge and Security Agreement.
 
“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among Loan Parties and their Subsidiaries.
 
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal-Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such
four-Fiscal-Quarter period.
 
“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan), each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Closing Date and the final maturity date of such Loan; and (ii) any Loan that is
a Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, that in the case of each Interest Period of longer than three
(3) months “Interest Payment Date” shall also include each date that is three
(3) months, or an integral multiple thereof, after the commencement of such
Interest Period.

 
21

--------------------------------------------------------------------------------

 
 
“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or, if consented to by all of the
applicable Lenders, nine or twelve months), as selected by the Borrower in the
applicable Borrowing Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, that (a) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Class of Term Loans shall extend beyond such Class’s Term
Loan Maturity Date; and (d) no Interest Period with respect to any portion of
the Revolving Loans shall extend beyond the Revolving Commitment Termination
Date.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging
agreement  or other similar agreement or arrangement, each of which is for the
purpose of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.
 
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
any Loan Party or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by any Loan
Party or its Subsidiaries from any Person, of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by any Loan Party or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales or services rendered to that
other Person in the ordinary course of business and (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes.  The amount of any Investment of the
type described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.
 
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 
22

--------------------------------------------------------------------------------

 
 
“Issuing Bank” means Barclays Bank PLC as Issuing Bank hereunder, together with
its permitted successors and assigns in such capacity.
 
“Joinder Agreement” means an agreement substantially in the form of Exhibit L.
 
“Joint Lead Arrangers” means Barclays Capital, DBSI, GECM and RBC Capital, in
their capacities as joint lead arrangers and joint bookrunners under the
Commitment Letter.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party, other than Majority-Owned Joint
Ventures.
 
“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit J with such
amendments or modifications as may be approved by the Collateral Agent.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.  Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swing Line Lender.
 
“Lender Counterparty” means (i) each Lender, each Agent and each of their
respective Affiliates counterparty to a Hedge Agreement (including any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the Closing Date
but subsequently, whether before or after entering into a Hedge Agreement,
ceases to be an Agent or a Lender, as the case may be) and (ii) with respect to
the Existing Rate Agreement, HSBC Bank USA, National Association and its
affiliates and assignees.
 
“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement.
 
“Letter of Credit Commitment” means the obligation of an Issuing Bank to issue,
and of the Lenders having a Revolving Commitment to participate in, Letters of
Credit pursuant to Section 2.04.
 
“Letter of Credit Sublimit” means the lesser of (i) $10,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.
 
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.
 
“Leverage Ratio” means the ratio as of the applicable date of determination of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal-Quarter period most recently ended for which quarterly
financial statements have been made available to the Lenders.

 
23

--------------------------------------------------------------------------------

 
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
“Loan” means a Tranche B Term Loan, a Revolving Loan, a Swing Line Loan and an
Incremental Term Loan.
 
“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, any documents or certificates executed by the Borrower in favor of
the Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Loan Party for the benefit
of any Agent, the Issuing Bank or any Lender in connection herewith on or after
the date hereof.
 
“Loan Party” means the Borrower and each Guarantor.
 
“Majority Owned Joint Venture” means, with respect to any Person, a Joint
Venture to which such Person is a party wherein such Person owns an equity
interest in such Joint Venture greater than 50%.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, assets, liabilities,
operations, management, condition (financial or otherwise), or  results of
operations of the Loan Parties and their Subsidiaries taken as a whole; (ii) the
ability of any Loan Party to fully and timely perform its Obligations; (iii) the
legality, validity, binding effect or enforceability against a Loan Party of a
Loan Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Loan Document.
 
“Material Contract” means any contract or other arrangement to which any Loan
Party or any of its Subsidiaries is a party (other than the Loan Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties or any Subsidiary in an
individual principal amount (or Net Mark-to-Market Exposure) of $5,000,000 or
more.

 
24

--------------------------------------------------------------------------------

 
 
“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $2,500,000 as of the date of the acquisition
thereof or (ii) any Real Estate Asset that the Required Lenders have determined
is material to the business, general affairs, assets, liabilities, operations,
management, condition (financial or otherwise), stockholders’ equity, results of
operations or value of any Loan Party or any Subsidiary thereof, including the
Borrower.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Mortgage” means a Mortgage in form and substance satisfactory to the Collateral
Agent and the Administrative Agent.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.
 
“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (1) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (2) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, (3) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Holdings or any of its Subsidiaries in connection with such Asset
Sale and (4) reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses; (b) (i) any Cash payments or proceeds
received by Holdings or any of its Subsidiaries (1) under any casualty insurance
policy in respect of a covered loss thereunder (excluding proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds) or (2) as a result of the taking of any assets of
Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (1) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, (2) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in preceding
clause (i)(2), including income taxes payable as a result of any gain recognized
in connection therewith and (3) reasonable costs and expenses associated
therewith, including reasonable fees and expenses; (c) with respect to any
issuance or incurrence of Indebtedness, the Cash proceeds thereof, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; and (d) with
respect to any Extraordinary Receipt, the Cash proceeds received by or paid to
or for the account of Holdings or any of its Subsidiaries.
 
25

--------------------------------------------------------------------------------


 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
 
“Non-Consenting Lender” has the meaning set forth in Section 2.23.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-Subsidiary Guarantor” has the meaning set forth in Section 4.02.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.20(c).
 
“Note” means a Tranche B Term Note, an Incremental Term Loan Note, a Revolving
Loan Note or a Swing Line Note.
 
“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.
 
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), the Joint Lead Arrangers, Lenders or any of them and Lender
Counterparties, under any Loan Document or Hedge Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise.
 
“Obligee Guarantor” has the meaning set forth in Section 7.07.
 
“Offer” has the meaning set forth in Section 2.13(c).
 
“Offer Loans” has the meaning set forth in Section 2.13(c).
 
26

--------------------------------------------------------------------------------


 
“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization and its by-laws, (ii) with respect to any limited
partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, its partnership
agreement and (iv) with respect to any limited liability company, its articles
of organization and its operating agreement.  In the event any term or condition
of this Agreement or any other Loan Document requires any Organizational
Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
 
“Participant Register” has the meaning set forth in Section 10.06(g)(iv).
 
“PATRIOT Act” has the meaning set forth in Section 3.01(s).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 of ERISA.
 
“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal or mixed
property of each Loan Party.
 
“Permits” means any permit, provider number, approval, authorization, license,
registration, accreditation, certification, certificate of authority, variance,
permission, franchise, qualification, order, filing or consent required from a
Governmental Authority or other Person under an applicable Requirement of Law.
 
“Permitted Acquisition” means any acquisition by the Borrower or any
Wholly-Owned Subsidiary Guarantor, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided, that:
 
(i)            immediately prior to, and after giving effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) the representations and warranties contained herein
shall be true and correct in all material respects, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided, that to the extent
any such representation or warranty is already qualified by materiality or
material adverse effect, such representation or warranty shall be true and
correct in all respects.
 
27

--------------------------------------------------------------------------------


 
(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
 
(iii)          in the case of the acquisition of Equity Interests, all of the
Equity Interests (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower in
connection with such acquisition shall be owned 100.0% by the Borrower or a
Subsidiary Guarantor thereof, and the Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of the Borrower, each of
the actions set forth in Sections 5.10 and/or 5.11, as applicable;
 
(iv)          Holdings and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.07 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with the definition of Consolidated
Adjusted EBITDA);
 
(v)           the Borrower shall have delivered to the Administrative Agent (A)
at least 10 Business Days prior to such proposed acquisition, (i) a Compliance
Certificate evidencing compliance with Section 6.07 as required under
clause (iv) above and (ii) all other relevant financial information with respect
to such acquired assets, including the aggregate Acquisition Consideration for
such acquisition and any other information required to demonstrate compliance
with Section 6.07 and (B) promptly upon request by the Administrative Agent, (i)
a copy of the purchase agreement related to the proposed Permitted Acquisition
(and any related documents reasonably requested by the Administrative Agent) and
(ii) quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve-month period immediately
prior to such proposed Permitted Acquisition, including any audited financial
statements that are available;
 
(vi)          any Person or assets or division as acquired in accordance
herewith (y) shall be in same business or lines of business (or a Person that
owns or develops software used in the business of Holdings and its Subsidiaries)
in which the Borrower and/or its Subsidiaries are engaged as of the Closing Date
or any business that is similar, reasonably related, incidental or ancillary
thereto and (z) other than with respect to such Permitted Acquisitions the
Acquisition Consideration with respect thereto is less than $15,000,000 during
the term of this Agreement, shall have generated positive cash flow for the
four-quarter period most recently ended prior to the date of such acquisition;
 
(vii)         such acquisition shall be consensual and shall have been approved
by the target’s board of directors; and
 
28

--------------------------------------------------------------------------------


 
(viii)        the aggregate unused portion of the Revolving Commitments at such
time (after giving effect to the consummation of the respective acquisition and
any financing thereof) shall equal or exceed $20,000,000.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of amortization of or prepayment of
Indebtedness prior to such date of determination); (c) at the time thereof, no
Default or Event of Default shall have occurred and be continuing; (d) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended; (e) the original obligors
in respect of such Indebtedness being modified, refinanced, refunded, renewed or
extended remain the only obligors thereon; and (f) the terms and conditions of
any such modification, refinancing, refunding, renewal or extension, taken as a
whole, are not materially less favorable to the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” has the meaning set forth in Section 5.01(m).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Borrower and each Guarantor substantially in the form of
Exhibit I, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75.0% of the nation’s thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.
 
29

--------------------------------------------------------------------------------


 
“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and the Issuing Bank, such Person’s “Principal Office” as set forth on
Schedule 1.01(c), or such other office or office of a third party or sub-agent,
as appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each  Lender.
 
“Projections” has the meaning set forth in Section 4.08.
 
“ProNet” means, ProNet Imaging Medical Group, Inc., a California corporation.
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche B Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche B Term Loan Exposure of that Lender by
(b) the aggregate Tranche B Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Revolving
Commitment or Revolving Loans of any Lender or any Letters of Credit issued or
participations purchased therein by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(a) the Revolving Exposure of that Lender by (b) the aggregate Revolving
Exposure of all Lenders; and (iii) with respect to all payments, computations,
and other matters relating to Incremental Term Loan Commitments or Incremental
Term Loans of a particular Series, the percentage obtained by dividing (a) the
Incremental Term Loan Exposure of that Lender with respect to that Series by (b)
the aggregate Incremental Term Loan Exposure of all Lenders with respect to that
Series.  For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Tranche B Term Loan Exposure, the Revolving Exposure and the Incremental Term
Loan Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Tranche B Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
Incremental Term Loan Exposure of all Lenders.
 
“RBC Capital” means, RBC Capital Markets.2
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.
 
“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).
 
“Register” has the meaning set forth in Section 2.07(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 

--------------------------------------------------------------------------------

2   RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.
 
30

--------------------------------------------------------------------------------


 
“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.
 
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.
 
“Reimbursement Date” has the meaning set forth in Section 2.04(d).
 
“Related Acquisitions” means, those acquisitions described under the heading
“recent developments” in the confidential offering memorandum with respect to
the Senior Notes.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Replacement Lender” has the meaning set forth in Section 2.23.
 
“Required Lenders” means one or more Lenders having or holding Tranche B Term
Loan Exposure, Incremental Term Loan Exposure and/or Revolving Exposure and
representing more than 50.0% of the sum of (i) the aggregate Tranche B Term Loan
Exposure of all Lenders, (ii) the aggregate Revolving Exposure of all Lenders
and (iii) the aggregate Incremental Term Loan Exposure of all Lenders.  For
purposes of this definition, Required Lenders shall be determined by excluding
all Loans and Commitments held by a Defaulting Lender.
 
“Requirements of Law” means, as to any Person, the governing documents of such
Person, and any law, ordinance, policy, manual provision, guidance, principle of
common law, statute, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its assets or to which such Person or any of its
assets is subject including, without limitation, the Securities Act, the
Exchange Act, Regulations T, U and X of the Board of Governors, ERISA, the Fair
Labor Standards Act, the Worker Adjustment and Retraining Notification Act,
Americans with Disabilities Act of 1990, the Social Security Act, any Health
Care Law, Environmental Law, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or Permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including environmental, health or safety laws (including, without limitation,
those applicable to the disposal of medical waste).
 
31

--------------------------------------------------------------------------------


 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings, the
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of the Borrower or Holdings) now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or the Borrower or any of their respective
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of any Loan Party or any of their respective Subsidiaries (or any
direct or indirect parent of any Loan Party) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, the Senior Notes
or any Indebtedness permitted under Section 6.01(c).
 
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 1.01(b) or in the applicable Assignment
Agreement or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof.  The aggregate amount of
the Revolving Commitments as of the Closing Date is $100,000,000.00.
 
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) and (iii) the date
of the termination of the Revolving Commitments pursuant to Section 8.01.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
the Issuing Bank (net of any participations by Lenders in such Letters of
Credit),  (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.
 
“Revolving Lender” means a Lender that makes a Revolving Loan.
 
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.02(a) and/or Section 2.24.
 
32

--------------------------------------------------------------------------------


 
“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.
 
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
 
“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.
 
“Secured Parties” has the meaning set forth in the Pledge and Security
Agreement.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Account” has the meaning set forth in the UCC.
 
“Securities Account Control Agreement” has the meaning set forth in the Pledge
and Security Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Documents” means the Pledge and Security Agreement, the Mortgages, the
Intellectual Property Security Agreements, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to the Collateral Agent, for the benefit
of Secured Parties, a Lien on any assets or property of that Loan Party as
security for the Obligations, including UCC financing statements and amendments
thereto and filings with the U.S. Patent and Trademark Office and the U.S.
Copyright Office.
 
“Series” has the meaning set forth in Section 2.24.
 
“Senior Notes” means $210,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2018.
 
“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
the date hereof.
 
“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture, and
all other instruments, agreements and other documents evidencing or governing
the Senior Notes or providing for any guarantee or other right in respect
thereof.
 
33

--------------------------------------------------------------------------------


 
“Senior Notes Offering” means the offering by the Borrower of the Senior Notes
pursuant to a registered public offering or Rule 144A or other private
placement.
 
“Senior Unsecured Incurrence Test” means, the Leverage Ratio, as of the
applicable test date, shall be no greater than 4.65:1.00.
 
“Significant Subsidiary” manes any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Closing Date.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.
 
“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated to
be undertaken after the Closing Date; and (c) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
 
“Subject Transaction” has the meaning set forth in the definition of
Consolidated Adjusted EBITDA.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, but excluding any Majority-Owned Joint Venture; provided, that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
 
“Subsidiary Guarantor” means each Guarantor other than Holdings, Beverly,
Beverly Radiology, Breastlink and ProNet.
 
34

--------------------------------------------------------------------------------


 
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans and of each Lender having a Revolving Commitment to participate
in Swing Line Loans pursuant to Section 2.03.
 
“Swing Line Lender” means Barclays Bank PLC in its capacity as the Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.
 
“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.03.
 
“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed; provided, that,
“Tax on the overall net income” of a Person shall be construed as a reference to
a tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business (other than solely as
a result of entering into this Agreement, holding a Loan or Commitment,
receiving payments in connection therewith and/or exercising rights and remedies
thereunder) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
 
“Term Loan” means a Tranche B Term Loan and an Incremental Term Loan.
 
“Term Lenders” means the Lenders having Tranche B Term Loan Exposure and the
Lenders having Incremental Term Loan Exposure of each applicable Series.
 
“Term Loan Commitment” means the Tranche B Term Loan Commitment or the
Incremental Term Loan Commitment of a Lender, and “Term Loan Commitments” means
such commitments of all Lenders.
 
“Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date and the
Incremental Term Loan Maturity Date of any Series of Incremental Term Loans.
 
“Terminated Lender” has the meaning set forth in Section 2.23.
 
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (ii) the aggregate
principal amount of all outstanding Swing Line Loans and (iii) the Letter of
Credit Usage.
 
35

--------------------------------------------------------------------------------


 
 “Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrower pursuant to Section 2.01(a)(i).
 
“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate.  The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Schedule 1.01(a) or in
the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Tranche B Term Loan Commitments as of the Closing Date is $285,000,000.
 
“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, that at any time prior to the making of the Tranche B
Term Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche B Term Loan Commitment.
 
“Tranche B Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Closing Date and (ii) the date on which all Tranche B Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.
 
“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Transactions” means the borrowing of Loans by the Borrower under this Agreement
contemplated to be funded on the Closing Date, the issuance of the Senior Notes,
the repayment of the Existing Indebtedness, the consummation of the Related
Acquisitions (it being understood that such acquisitions will be consummated
after the Closing Date and are expressly permitted hereunder) and the payment of
fees and expenses incurred in connection with the foregoing.
 
“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower or any of the Borrower’s Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Loan Documents and the
Senior Notes Documents.
 
“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
36

--------------------------------------------------------------------------------


 
“Unadjusted Eurodollar Rate Component” means that component of the interest
costs to the Borrower in respect of a Eurodollar Rate Loan that is based upon
the rate obtained pursuant to clause (i) of the definition of Adjusted
Eurodollar Rate.
 
“U.S. Lender” has the meaning set forth in Section 2.20(c).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person directly and/or through other
wholly-owned Subsidiaries of such Person.
 
“Wholly-Owned Subsidiary Guarantor” means any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Borrower.
 
Section 1.02         Accounting Terms.Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.  Financial statements and
other information required to be delivered by Holdings to Lenders pursuant to
Section 5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if
applicable).  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements.
 
Section 1.03         Interpretation, Etc.  Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.  References herein to any Article, Section, Schedule
or Exhibit shall be to an Article, a Section, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  The terms lease and license shall include
sub-lease and sub-license, as applicable.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  Except as otherwise expressly provided herein or therein, any reference
in this Agreement or any other Loan Document to any agreement, document or
instrument shall mean such agreement, document or instrument as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement or such Loan Document.
 
37

--------------------------------------------------------------------------------


 
ARTICLE II.
LOANS AND LETTERS OF CREDIT
 
Section 2.01         Term Loans.
 
(a)          Loan Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Tranche B Term Loan to
the Borrower in an amount equal to such Lender’s Tranche B Term Loan Commitment.
The Borrower may make only one borrowing under the Tranche B Term Loan
Commitment which shall be on the Closing Date.  Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be
reborrowed.  Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to the Tranche B Term Loans shall be paid in full no later than the
Tranche B Term Loan Maturity Date.  Each Lender’s Tranche B Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche B Term Loan Commitment on
such date.
 
(b)         Borrowing Mechanics for Term Loans.
 
(i)           the Borrower shall deliver to the Administrative Agent a fully
executed Borrowing Notice no later than three (3) Business Days prior to the
Closing Date.  Promptly upon receipt by the Administrative Agent of such
Borrowing Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.
 
(ii)           Each Lender shall make its Tranche B Term Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by the Administrative Agent.  Upon satisfaction or waiver of
the conditions precedent specified herein, the Administrative Agent shall make
the proceeds of the Term Loans available to the Borrower on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by the Administrative Agent from Lenders to be credited to the
account of the Borrower at the Principal Office designated by the Administrative
Agent or to such other account as may be designated in writing to the
Administrative Agent by the Borrower.
 
Section 2.02         Revolving Loans.
 
(a)          Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to the Borrower in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided, that after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect.  Amounts
borrowed pursuant to this Section 2.02(a) may be repaid and reborrowed during
the Revolving Commitment Period.  Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.
 
38

--------------------------------------------------------------------------------


 
(b)         Borrowing Mechanics for Revolving Loans.
 
(i)            Except pursuant to 2.04(d), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.
 
(ii)           Whenever the Borrower desires that Lenders make Revolving Loans,
the Borrower shall deliver to the Administrative Agent a fully executed and
delivered Borrowing Notice no later than 10:00 a.m. (New York City time) at
least three (3) Business Days in advance of the proposed Credit Date in the case
of a Eurodollar Rate Loan, and at least one Business Day in advance of the
proposed Credit Date in the case of a Revolving Loan that is a Base Rate
Loan.  Except as otherwise provided herein, a Borrowing Notice for a Revolving
Loan that is a Eurodollar Rate Loan shall be irrevocable on and after the
related Interest Rate Determination Date, and the Borrower shall be bound to
make a borrowing in accordance therewith.
 
(iii)          Notice of receipt of each Borrowing Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than 2:00
p.m. (New York City time) on the same day as the Administrative Agent’s receipt
of such Notice from the Borrower.
 
(iv)          Each Lender shall make the amount of its Revolving Loan available
to the Administrative Agent not later than 12:00 p.m. (New York City time) on
the applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Revolving Loans
received by the Administrative Agent from Lenders to be credited to the account
of the Borrower at the Principal Office designated by the Administrative Agent
or such other account as may be designated in writing to the Administrative
Agent by the Borrower.
 
39

--------------------------------------------------------------------------------


 
Section 2.03         Swing Line Loans.
 
(a)          Swing Line Loans Commitments.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, Swing Line Lender may, from
time to time in its discretion, agree to make Swing Line Loans to the Borrower
in the aggregate amount up to but not exceeding the Swing Line Sublimit;
provided, that after giving effect to the making of any Swing Line Loan, in no
event shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect.  Amounts borrowed pursuant to this Section 2.03 may
be repaid and reborrowed during the Revolving Commitment Period.  Swing Line
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date.  All Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid on the earlier of (x) the
date which is five days after the incurrence thereof and (y) the Revolving
Commitment Termination Date.
 
(b)         Borrowing Mechanics for Swing Line Loans.
 
(i)            Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
 
(ii)           Whenever the Borrower desires that Swing Line Lender make a Swing
Line Loan, the Borrower shall deliver to the Administrative Agent a Borrowing
Notice no later than 12:00 p.m. (New York City time) on the proposed Credit
Date.
 
(iii)          Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 2:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent’s Principal Office.  Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swing Line
Loans available to the Borrower on the applicable Credit Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Swing Line
Loans received by the Administrative Agent from Swing Line Lender to be credited
to the account of the Borrower at the Administrative Agent’s Principal Office,
or to such other account as may be designated in writing to the Administrative
Agent by the Borrower.
 
(iv)          With respect to any Swing Line Loans which have not been
voluntarily prepaid by the Borrower pursuant to Section 2.13, Swing Line Lender
may at any time in its sole and absolute discretion, deliver to the
Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m.
(New York City time) at least one Business Day in advance of the proposed Credit
Date, a notice (which shall be deemed to be a Borrowing Notice given by the
Borrower) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Lenders to prepay.  Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than Swing Line Lender shall be immediately delivered by the
Administrative Agent to Swing Line Lender (and not to the Borrower) and applied
to repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender to the Borrower, and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall no longer be due under the Swing Line Note of Swing
Line Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to the Borrower and shall be due under the Revolving Loan Note
issued by the Borrower to Swing Line Lender.  The Borrower hereby authorizes the
Administrative Agent and Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent and Swing Line Lender (up to the amount available
in each such account) in order to immediately pay Swing Line Lender the amount
of the Refunded Swing Line Loans to the extent the proceeds of such Revolving
Loans made by Lenders, including the Revolving Loans deemed to be made by Swing
Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans.  If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of the Borrower from Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.17.
 
40

--------------------------------------------------------------------------------


 
(v)           If for any reason Revolving Loans are not made pursuant to Section
2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by Swing Line Lender, each Lender
holding a Revolving Commitment shall be deemed to, and hereby agrees to, have
purchased a participation in such outstanding Swing Line Loans, and in an amount
equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender.  In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three (3) Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.
 
(vi)          Notwithstanding anything contained herein to the contrary, (1)
each Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Loan Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing; provided, that such obligations of each Lender are subject
to the condition that Swing Line Lender had not received prior notice from the
Borrower or the Required Lenders that any of the conditions under Section 3.02
to the making of the applicable Refunded Swing Line Loans or other unpaid Swing
Line Loans were not satisfied at the time such Refunded Swing Line Loans or
unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default, (B)
it does not in good faith believe that all conditions under Section 3.02 to the
making of such Swing Line Loan have been satisfied or waived by the Required
Lenders or (C) if any of the Lenders is a Defaulting Lender but, in the case of
this clause (C) only to the extent that (i) the Defaulting Lender’s
participation in such Swing Line Loan may not be reallocated pursuant to clause
(a) of Section 2.22 or (ii) other arrangements satisfactory to it and Borrower
to eliminate such Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Line Loan (including cash collateralization
by the Borrower of such Defaulting Lender’s pro rata share of the outstanding
Swing Line Loans) have not been entered into.
 
41

--------------------------------------------------------------------------------


 
Section 2.04         Issuance of Letters of Credit and Purchase of
Participations Therein.
 
(a)          Letters of Credit.  During the Revolving Commitment Period, subject
to the terms and conditions hereof, the Issuing Bank agrees to issue Letters of
Credit for the account of the Borrower in the aggregate amount up to but not
exceeding the Letter of Credit Sublimit; provided, that (i) each Letter of
Credit shall be denominated in Dollars; (ii) the stated amount of each Letter of
Credit shall not be less than $100,000 or such lesser amount as is acceptable to
the Issuing Bank; (iii) after giving effect to such issuance, in no event shall
the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v)
in no event shall any standby Letter of Credit have an expiration date later
than the earlier of (1) five Business Days prior to the Revolving Commitment
Termination Date and (2) the date which is one year from the date of issuance of
such standby Letter of Credit; and (vi) in no event shall any commercial Letter
of Credit (x) have an expiration date later than the earlier of (1) the
Revolving Commitment Termination Date and (2) the date which is 180 days from
the date of issuance of such commercial Letter of Credit or be issued if such
commercial Letter of Credit is otherwise unacceptable to the Issuing Bank in its
reasonable discretion.  Subject to the foregoing, the Issuing Bank may agree
that a standby Letter of Credit shall automatically be extended for one or more
successive periods not to exceed one year each, unless the Issuing Bank elects
not to extend for any such additional period; provided, that the Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time the Issuing
Bank must elect to allow such extension; provided, further, that in the event
there is a Defaulting Lender, the Issuing Bank shall not be required to issue,
renew or extend any Letter of Credit to the extent (x) the Defaulting Lender’s
Pro Rata Share of Letter of Credit Commitment may not be reallocated pursuant to
Section 2.22(a) or (y) the Issuing Bank has not otherwise entered into
arrangements satisfactory to it and the Borrower to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit of the Defaulting
Lender, including by cash collateralizing such Defaulting Lender’s Pro Rata
Share of the Letter of Credit Usage.
 
42

--------------------------------------------------------------------------------


 
(b)         Notice of Issuance.  Whenever the Borrower desires the issuance of a
Letter of Credit, it shall deliver to the Administrative Agent an Issuance
Notice no later than 12:00 p.m. (New York City time) at least three (3) Business
Days (in the case of standby letters of credit) or five (5) Business Days (in
the case of commercial letters of credit), or in each case such shorter period
as may be agreed to by the Issuing Bank in any particular instance, in advance
of the proposed date of issuance.  Upon satisfaction or waiver of the conditions
set forth in Section 3.02, the Issuing Bank shall issue the requested Letter of
Credit only in accordance with the Issuing Bank’s standard operating
procedures.  Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, the Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.04(e).
 
(c)          Responsibility of the Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.  As
between the Borrower and the Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by the Issuing
Bank by, the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, the Issuing Bank shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Bank’s rights or powers hereunder.  Without limiting the
foregoing and in furtherance thereof, no action taken or omitted by the Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall give
rise to any liability on the part of the Issuing Bank to the
Borrower.  Notwithstanding anything to the contrary contained in this Section
2.04(c), the Borrower shall retain any and all rights it may have against the
Issuing Bank for any liability arising solely out of the gross negligence or
willful misconduct of the Issuing Bank.
 
43

--------------------------------------------------------------------------------


 
(d)         Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters
of Credit.  In the event the Issuing Bank has determined to honor a drawing
under a Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, that anything contained
herein to the contrary notwithstanding, (i) unless the Borrower shall have
notified the Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Borrowing Notice to the Administrative Agent requesting Lenders
with Revolving Commitments to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 3.02, Lenders with Revolving Commitments shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; provided, further, that if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received.  Nothing in this Section 2.04(d)
shall be deemed to relieve any Lender with a Revolving Commitment from its
obligation to make Revolving Loans on the terms and conditions set forth herein,
and the Borrower shall retain any and all rights it may have against any such
Lender resulting from the failure of such Lender to make such Revolving Loans
under this Section 2.04(d).
 
(e)         Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each Letter of Credit, each Lender
having a Revolving Commitment shall be deemed to have purchased, and hereby
agrees to irrevocably purchase, from the Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount which is or at any time may become available to be drawn
thereunder.  In the event that the Borrower shall fail for any reason to
reimburse the Issuing Bank as provided in Section 2.04(d), the Issuing Bank
shall promptly notify each Lender with a Revolving Commitment of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments.  Each Lender with a Revolving Commitment shall make available to
the Issuing Bank an amount equal to its respective participation, in Dollars and
in same day funds, at the office of the Issuing Bank specified in such notice,
not later than 12:00 p.m. (New York City time) on the first Business Day (under
the laws of the jurisdiction in which such office of the Issuing Bank is
located) after the date notified by the Issuing Bank.  In the event that any
Lender with a Revolving Commitment fails to make available to the Issuing Bank
on such business day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.04(e), the Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate.  Nothing
in this Section 2.04(e) shall be deemed to prejudice the right of any Lender
with a Revolving Commitment to recover from the Issuing Bank any amounts made
available by such Lender to the Issuing Bank pursuant to this Section in the
event that the payment with respect to a Letter of Credit in respect of which
payment was made by such Lender constituted gross negligence or willful
misconduct on the part of the Issuing Bank.  In the event the Issuing Bank shall
have been reimbursed by other Lenders pursuant to this Section 2.04(e) for all
or any portion of any drawing honored by the Issuing Bank under a Letter of
Credit, the Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under this Section 2.04(e) with respect to such honored
drawing such Lender’s Pro Rata Share of all payments subsequently received by
the Issuing Bank from the Borrower in reimbursement of such honored drawing when
such payments are received.  Any such distribution shall be made to a Lender at
its primary address set forth below its name on Schedule 1.01(c) or at such
other address as such Lender may request.
 
44

--------------------------------------------------------------------------------


 
(f)          Obligations Absolute.  The obligation of the Borrower to reimburse
the Issuing Bank for drawings honored under the Letters of Credit issued by it
and to repay any Revolving Loans made by Lenders pursuant to Section 2.04(d) and
the obligations of Lenders under Section 2.04(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), the Issuing Bank,
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by the Issuing Bank under any Letter of Credit against presentation of a draft
or other document which does not substantially comply with the terms of such
Letter of Credit; (v) any adverse change in the business, general affairs,
assets, liabilities, operations, management, condition (financial or otherwise),
stockholders’ equity, results of operations or value of any Loan Party; (vi) any
breach hereof or any other Loan Document by any party thereto; (vii) the fact
that an Event of Default or a Default shall have occurred and be continuing; or
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; provided that in each case payment by the Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of the Issuing Bank under the circumstances in
question.
 
(g)         Indemnification.  Without duplication of any obligation of the
Borrower under Section 10.02 or 10.03, in addition to amounts payable as
provided herein, the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by the Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of the Issuing Bank or (2) the wrongful dishonor by the Issuing Bank of a proper
demand for payment made under any Letter of Credit issued by it or (ii) the
failure of the Issuing Bank to honor a drawing under any such Letter of Credit
as a result of any Governmental Act.
 
45

--------------------------------------------------------------------------------


 
Section 2.05         Pro Rata Shares; Availability of Funds.
 
(a)         Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.
 
(b)         Availability of Funds.  Unless the Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date.  If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
(3) Business Days and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest thereon, for each day from such Credit Date until
the date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans for such Class of Loans.  Nothing in this Section
2.05(b) shall be deemed to relieve any Lender from its obligation to fulfill its
Term Loan Commitment and Revolving Commitment hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder.
 
Section 2.06        Use of Proceeds. The proceeds of the Term Loans (excluding
any Incremental Term Loan) made on the Closing Date shall be applied by the
Borrower to fund the repayment of the Existing Indebtedness, to consummate the
Related Acquisitions (it being understood that such acquisitions will be
consummated after the Closing Date and are expressly permitted hereunder), to
pay fees and expenses incurred in connection with the foregoing and to provide
cash on the balance sheet of the Borrower. The proceeds of the Revolving Loans,
Swing Line Loans and Letters of Credit made after the Closing Date shall be
applied by the Borrower for working capital and general corporate purposes of
the Borrower and its Subsidiaries, including Permitted Acquisitions.  The
proceeds of the Incremental Term Loans shall be applied by the Borrower for
general corporate purposes of the Borrower and its Subsidiaries, including
Permitted Acquisitions.  No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.
 
46

--------------------------------------------------------------------------------


 
Section 2.07         Evidence of Debt; Register; Notes.
 
(a)          Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitment or the Borrower’s Obligations
in respect of any Loans; provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.
 
(b)         Register.  The Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and the Revolving Commitment
and Loans of each Lender from time to time (the “Register”).  The Register shall
be available for inspection by the Borrower at any reasonable time and from time
to time upon reasonable prior notice.  The Administrative Agent shall record, or
shall cause to be recorded, in the Register the Revolving Commitments and the
Loans in accordance with the provisions of Section 10.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Revolving
Commitment or the Borrower’s Obligations in respect of any Loan.  The Borrower
hereby designates the Administrative Agent to serve as the Borrower’s agent
solely for purposes of maintaining the Register as provided in this Section
2.07, and the Borrower hereby agrees that, to the extent the Administrative
Agent serves in such capacity, the Administrative Agent and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”
 
(c)         Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
10.06) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Tranche B Term Loan, Incremental Term Loan, Revolving
Loan or Swing Line Loan, as the case may be.
 
Section 2.08         Interest on Loans.
 
(a)          Except as otherwise set forth herein, each Class of Loans shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:
 
47

--------------------------------------------------------------------------------


 
(i)           in the case of Term Loans and Revolving Loans:
 
 
(A)
if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 
 
(B)
if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin; and

 
(ii)          in the case of Swing Line Loans, at the Base Rate plus the
Applicable Margin.
 
(b)         The basis for determining the rate of interest with respect to any
Loan (except a Swing Line Loan which can be made and maintained as a Base Rate
Loan only), and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by the Borrower and notified to the Administrative Agent and
Lenders pursuant to the applicable Borrowing Notice or Conversion/Continuation
Notice, as the case may be; provided, that until the date on which the
Administrative Agent notifies the Borrower that the primary syndication of the
Loans and Revolving Commitments has been completed, as determined by the
Administrative Agent, the Term Loans shall be maintained as either (1)
Eurodollar Rate Loans having an Interest Period of no longer than one month or
(2) Base Rate Loans.  If on any day a Loan is outstanding with respect to which
a Borrowing Notice or Conversion/Continuation Notice has not been delivered to
the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
 
(c)         In connection with Eurodollar Rate Loans there shall be no more than
five (5) Interest Periods outstanding at any time.  In the event the Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Borrowing Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) shall be automatically converted into a
Base Rate Loan on the last day of the then-current Interest Period for such Loan
(or if outstanding as a Base Rate Loan shall remain as, or (if not then
outstanding) shall be made as, a Base Rate Loan).  In the event the Borrower
fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Borrowing Notice or Conversion/Continuation Notice, the Borrower
shall be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each Lender.
 
(d)         Interest payable pursuant to Section 2.08(a) shall be computed (i)
in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as the
case may be and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
 
48

--------------------------------------------------------------------------------


 
(e)         Except as otherwise set forth herein, interest on each Loan (i)
shall accrue on a daily basis and shall be payable in arrears on each Interest
Payment Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.
 
(f)          The Borrower agrees to pay to the Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by the
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Borrower at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans and (ii) thereafter, a rate which is 2.00% per annum in excess
of the rate of interest otherwise payable hereunder with respect to Revolving
Loans that are Base Rate Loans.
 
(g)         Interest payable pursuant to Section 2.08(f) shall be computed on
the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full.  Promptly upon receipt by the Issuing Bank of any payment of
interest pursuant to Section 2.08(f), the Issuing Bank shall distribute to each
Lender, out of the interest received by the Issuing Bank in respect of the
period from the date such drawing is honored to but excluding the date on which
the Issuing Bank is reimbursed for the amount of such drawing (including any
such reimbursement out of the proceeds of any Revolving Loans), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period if no drawing had been honored under such Letter of Credit.  In the
event the Issuing Bank shall have been reimbursed by Lenders for all or any
portion of such honored drawing, the Issuing Bank shall distribute to each
Lender which has paid all amounts payable by it under Section 2.04(e) with
respect to such honored drawing such Lender’s Pro Rata Share of any interest
received by the Issuing Bank in respect of that portion of such honored drawing
so reimbursed by Lenders for the period from the date on which the Issuing Bank
was so reimbursed by Lenders to but excluding the date on which such portion of
such honored drawing is reimbursed by the Borrower.
 
49

--------------------------------------------------------------------------------


 
Section 2.09         Conversion/Continuation.
 
(a)          Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Borrower shall have the
option:
 
(i)           to convert at any time all or any part of any Term Loan or
Revolving Loan equal to $500,000 and integral multiples of $100,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, that a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless the Borrower shall pay all
amounts due  under Section 2.18 in connection with any such conversion; or
 
(ii)           upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$500,000 and integral multiples of $100,000 in excess of that amount as a
Eurodollar Rate Loan.
 
(b)         The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3)  Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan).  Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to effect a conversion
or continuation in accordance therewith.  The Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of receipt of a Conversion/Continuation Notice and the
matters covered by such Conversion/Continuation Notice.
 
Section 2.10        Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), (c) (in the case of a
failure to perform or comply with any term or condition contained in Section
6.07), (f), (g) or (i) and, at the request of the Required Lenders, any other
Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate (the “Default Rate”)
that is 2.00% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans)
and such interest will be payable on demand; provided, that in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2.00% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans.  Payment or acceptance of
the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.
 
50

--------------------------------------------------------------------------------


 
Section 2.11         Fees. The Borrower agrees to pay to Lenders having
Revolving Exposure:
 
(i)           commitment fees equal to (1) the average of the daily difference
between (a) the Revolving Commitments and (b) the aggregate principal amount of
(x) all outstanding Revolving Loans plus (y) the Letter of Credit Usage, times
(2) the Applicable Revolving Commitment Fee Percentage; provided, that (i) any
commitment fee accrued with respect to any of the Revolving Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall be payable by the Borrower so
long as such commitment fee shall otherwise have been due and payable by the
Borrower prior to such time of such Lender becoming a Defaulting Lender and (ii)
no commitment fee shall accrue on any of the Revolving Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender; and
 
(ii)           letter of credit fees equal to (1) the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans, times (2) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).
 
All fees referred to in this Section 2.11(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender that has Revolving Exposure its Pro Rata
Share thereof.
 
(b)          The Borrower agrees to pay directly to the Issuing Bank, for its
own account, the following fees:
 
(i)            a fronting fee equal to 0.250%, per annum, times the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
 
(ii)           such documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
the Issuing Bank’s standard schedule for such charges and as in effect at the
time of such issuance, amendment, transfer or payment, as the case may be.
 
(c)          All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.
 
(d)         The Borrower agrees to pay on the Closing Date to each Lender party
to this Agreement as a Lender on the Closing Date, as fee compensation for the
funding of such Lender’s Loan and unfunded Revolving Commitments, a closing fee
in an amount equal to 1.00% of the stated principal amount of such Lender’s
Tranche B Term Loan and 2.00% of the stated principal amount of such Lender’s
funded and unfunded Revolving Commitments (which shall include the face amount
of any issued and undrawn Letters of Credit), payable to such Lender from the
proceeds of its Loan as and when funded on the Closing Date.  Such closing fee
shall be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.
 
51

--------------------------------------------------------------------------------


 
(e)          In addition to any of the foregoing fees, the Borrower agrees to
pay to Agents such other fees in the amounts and at the times separately agreed
upon.
 
Section 2.12         Scheduled Payments/Commitment Reductions.  The principal
amounts of the Tranche B Term Loans shall be repaid in consecutive quarterly
installments (each, an “Installment” in the aggregate amounts set forth below on
the dates set forth below (each, an “Installment Date”) commencing June 30,
2010:
 
Amortization Date
 
Tranche B Term Loan
Installments
 
June 30, 2010
  $ 712,500  
September 30, 2010
  $ 712,500  
December 31, 2010
  $ 712,500  
March 31, 2011
  $ 712,500  
June 30, 2011
  $ 712,500  
September 30, 2011
  $ 712,500  
December 31, 2011
  $ 712,500  
March 31, 2012
  $ 712,500  
June 30, 2012
  $ 712,500  
September 30, 2012
  $ 712,500  
December 31, 2012
  $ 712,500  
March 31, 2013
  $ 712,500  
June 30, 2013
  $ 712,500  
September 30, 2013
  $ 712,500  
December 31, 2013
  $ 712,500  
March 31, 2014
  $ 712,500  
June 30, 2014
  $ 712,500  
September 30, 2014
  $ 712,500  
December 31, 2014
  $ 712,500  
March 31, 2015
  $ 712,500  
June 30, 2015
  $ 712,500  
September 30, 2015
  $ 712,500  
December 31, 2015
  $ 712,500  
March 31, 2016
  $ 712,500  
April 6, 2016
  $ 267,900,000  



52

--------------------------------------------------------------------------------


 
provided, that in the event any Incremental Term Loans are made, such
Incremental Term Loans shall be repaid on each Installment Date occurring on or
after the applicable Increased Amount Date in an amount equal to (i) the
aggregate principal amount of Incremental Term Loans of the applicable Series of
Incremental Term Loans, times (ii) the ratio (expressed as a percentage) of (y)
the amount of all other Term Loans being repaid on such Installment Date and (z)
the total aggregate principal amount of all other Term Loans outstanding on such
Increased Amount Date.
 
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche B Term
Loans in accordance with Sections 2.13, 2.14 and 2.15, as applicable; and
(y) the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Tranche B Term Loan Maturity Date.
 
Section 2.13         Voluntary Prepayments/Commitment Reductions.
 
(a)          Voluntary Prepayments.
 
(i)            Any time and from time to time (1) with respect to Term Loans
that are Base Rate Loans, the Borrower may prepay any such Loans on any Business
Day, without premium or penalty in whole or in part, in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess of that
amount; (2) with respect to Term Loans that are Eurodollar Rate Loans, the
Borrower may prepay any such Loans only on the last day of the applicable
interest period without premium or penalty, unless the Borrower pays any related
breakage costs, as specified in Section 2.18(c), in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount; (3) with respect to Revolving Loans that are Base Rate
Loans, the Borrower may prepay such Loan on any Business Day, without premium or
penalty in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; (4) with respect to
Revolving Loans that are Eurodollar Rate Loans, the Borrower may prepay any such
Loans only on the last day of the applicable interest period without premium or
penalty, unless the Borrower pays any related breakage costs, as specified in
Section 2.18(c), in whole or in part in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount; and (5) with
respect to Swing Line Loans, the Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.
 
(ii)           All such prepayments shall be made (1) upon not less than one
Business Day’s prior written notice in the case of Base Rate Loans; (2) upon not
less than three (3) Business Days’ prior written notice in the case of
Eurodollar Rate Loans; and (3) upon written notice on the date of prepayment, in
the case of Swing Line Loans;
 
53

--------------------------------------------------------------------------------


 
in each case given to the Administrative Agent or Swing Line Lender, as the case
may be, by 12:00 p.m. (New York City time) on the date required (and the
Administrative Agent shall promptly transmit such original notice for Term Loans
or Revolving Loans, as the case may be, by telefacsimile or telephone to each
Lender).  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein.  Any such voluntary prepayment shall be applied as specified
in Section 2.15(a).
 
(b)          Voluntary Commitment Reductions.
 
(i)            The Borrower may, upon not less than three (3) Business Days’
prior written notice confirmed in writing to the Administrative Agent (which
original written notice the Administrative Agent shall promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, that any such
partial reduction of the Revolving Commitments shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.
 
(ii)           The Borrower’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving  Commitment of each Lender proportionately
to its Pro Rata Share thereof.
 
(c)          Below-Par Purchases.  Notwithstanding anything to the contrary
contained in this Section 2.13 or any other provision of this Agreement and
without otherwise limiting the rights in respect of prepayments of the Loans of
the Borrower and its Subsidiaries, so long as no Default or Event of Default has
occurred and is continuing, the Borrower may repurchase outstanding Term Loans
pursuant to this Section 2.13(c) on the following basis:
 
(i)            The Borrower may make one or more offers (each, an “Offer”) to
repurchase all or any portion of the Term Loans (such Term Loans, the “Offer
Loans”) of Term Lenders; provided that, (A) the Borrower delivers a notice of
such Offer to the Administrative Agent and all Term Lenders no later than 12:00
Noon New York City time at least five Business Days in advance of a proposed
consummation date of such Offer indicating (1) the last date on which such Offer
may be accepted, (2) the maximum dollar amount of such Offer, and (3) the
repurchase price per dollar of principal amount of such Offer Loans at which the
Borrower is willing to repurchase such Offer Loans (which price shall be below
par); (B) the maximum dollar amount of each Offer shall be no less than
$10,000,000; (C) the Borrower shall hold such Offer open for a minimum period of
two Business Days; (D) a Term Lender who elects to participate in the Offer may
choose to sell all or part of such Term Lender’s Offer Loans; (E) such Offer
shall be made to Term Lenders holding the Offer Loans on a pro rata basis in
accordance with the respective principal amount then due and owing to the Term
Lenders; provided, further that, if any Term Lender elects not to participate in
the Offer, either in whole or in part, the amount of such Term Lender’s Offer
Loans not being tendered shall be excluded in calculating the pro rata amount
applicable to the balance of such Offer Loans and (F) such Offer shall be
conducted pursuant to such procedures the Administrative Agent may establish in
consultation with the Borrower (which shall be consistent with this Section
2.13(c)) and that a Lender must follow in order to have its Offer Loans
repurchased, which procedures may include a requirement that that the Borrower
represent and warrant that it does not have any material non-public information
with respect to any Loan Party (or its Subsidiaries) that could be material to a
Lender’s decision to participate in such Offer;


 
54

--------------------------------------------------------------------------------

 

(ii)           With respect to all repurchases made by the Borrower such
repurchases shall be deemed to be voluntary prepayments pursuant to this Section
2.13 in an amount equal to the aggregate principal amount of such Term Loans,
provided that such repurchases shall not be subject to the provisions of
paragraphs (a) and (b) of this Section 2.13 or Section 2.17;
 
(iii)          Upon the purchase by the Borrower of any Term Loans, (A)
automatically and without the necessity of any notice or any other action all
principal and accrued and unpaid interest on the Term Loans so repurchased shall
be deemed to have been paid for all purposes and shall be cancelled and no
longer outstanding for all purposes of this Agreement and all other Loan
Documents (and in connection with any Term Loan purchased pursuant to this
Section 2.13(c), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect such cancellation) and (B) the Borrower will
promptly advise the Administrative Agent of the total amount of Offer Loans that
were repurchased from each Lender who elected to participate in the Offer;
 
(iv)          failure by Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.13(c) shall not constitute an Event of
Default under Section 8.1(a);
 
(v)           no proceeds of any Revolving Loans may be used to purchase any
Offer Loans;
 
(vi)          after giving effect to each purchase of an Offer Loan, the sum of
(1) the available Revolving Commitments of all Lenders and (2) all cash and Cash
Equivalents not subject to any Lien (other than Liens in favor of the Collateral
Agent) shall equal at least $35,000,000;
 
(vii)         after giving effect to all Offer Loans purchased and cancelled
pursuant to this Section 2.13(c), the aggregate principal amount of all Term
Loans so purchased and cancelled shall not exceed 25% of the sum of the original
principal amount of the Term Loans; and
 
(viii)        the amount of such repurchases (based on the face value of the
Term Loans purchased thereby) shall be applied on a pro rata basis to reduce the
remaining Installments on the Term Loans pursuant to Section 2.12.
 
55

--------------------------------------------------------------------------------


 
(d)           Tranche B Term Loan Call Protection.  In the event that (i) all or
any portion of the Tranche B Term Loan is repriced, effectively refinanced
through any amendment of the Tranche B Term Loan or refinanced with the proceeds
of other Indebtedness or (ii) a Term Lender is replaced as a result of the
mandatory assignment of its Tranche B Term Loans in the circumstances described
in Section 2.23 following the failure of such Term Lender to consent to an
amendment of this Agreement that would have the effect of reducing the stated
rate of interest with respect to the Tranche B Term Loans of such Term Lender,
in each case, for any reason prior to the first anniversary of the Closing Date,
such repricings, effective refinancings, refinancings or, solely with respect to
such replaced Term Lender, mandatory assignments, will be made at 101.0% of the
amount repriced, effectively refinanced, refinanced or mandatorily assigned.
 
Section 2.14          Mandatory Prepayments/Commitment Reductions.
 
(a)           Asset Sales.  No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Net Cash Proceeds
in respect of any Asset Sale, the Borrower shall prepay the Loans as set forth
in Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, that so long as no Default or Event of Default shall have occurred and
be continuing at the time of the delivery of the notice described in the
following clause or at the proposed time of the investment of such Net Cash
Proceeds as described in the following clause, the Borrower shall have the
option, upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries, to invest such Net Cash Proceeds within one hundred
eighty (180) days of receipt thereof in long-term productive assets of the
general type used in the business of the Borrower and its Subsidiaries (provided
that if, prior to the expiration of such one hundred eighty (180) day period,
Borrower, directly or through its Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional ninety (90) day period, such one hundred eighty (180) day period
shall be extended to the date provided for such investment in such binding
agreement).
 
(b)           Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by Holdings or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Cash Proceeds of the type
described in clause (b) of the definition thereof, the Borrower shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds;
provided, that so long as no Default or Event of Default shall have occurred and
be continuing at the time of the delivery of the notice described in the
following clause or at the proposed time of the investment of such Net Cash
Proceeds as described in the following clause, the Borrower shall have the
option, upon written notice to the Administrative Agent, directly or through one
or more of its Subsidiaries to invest such Net Cash Proceeds within one hundred
eighty (180) days of receipt thereof in long term productive assets of the
general type used in the business of Holdings and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof (provided that if, prior to the expiration of such one hundred
eighty (180) day period, Borrower, directly or through its Subsidiaries, shall
have entered into a binding agreement providing for such investment on or prior
to the expiration of an additional ninety (90) day period, such one hundred
eighty (180) day period shall be extended to the date provided for such
investment in such binding agreement); provided, further, that pending any such
investment all such Net Cash Proceeds, as the case may be, shall be applied to
prepay Revolving Loans to the extent outstanding (without a reduction in
Revolving Commitments).
 
56

--------------------------------------------------------------------------------


 
(c)           Issuance or Incurrence of Debt.  On the date of receipt by any
Loan Party or any of its Subsidiaries of any Net Cash Proceeds from the issuance
or incurrence of any Indebtedness of any Loan Party or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Section 6.01), the Borrower shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to 100.0% of such Net Cash Proceeds.
 
(d)           Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2010), the Borrower shall, on the date the Borrower is
required to deliver audited financial statements to the Administrative Agent but
in any event no later than one hundred and ten (110) days after the end of such
Fiscal Year, prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to (i) 50% of such Consolidated Excess Cash Flow minus (ii)
voluntary repayments of the Loans pursuant to Section 2.13(a) or (b) made during
such Fiscal Year (excluding repayments of Revolving Loans or Swing Line Loans
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments).
 
(e)           Extraordinary Receipts.  No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries of any Net
Cash Proceeds in respect of any Extraordinary Receipt, the Borrower shall prepay
the Loans and/or the Revolving Commitments shall be permanently reduced as set
forth in Section 2.15(b) in an aggregate amount equal to such Net Cash Proceeds.
 
(f)           Revolving Loans and Swing Loans.  The Borrower shall from time to
time prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
 
(g)           Prepayment Certificate.  Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
through 2.14(e), the Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds or Consolidated Excess Cash Flow, as the case may
be.  In the event that the Borrower shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, the Borrower
shall promptly make an additional prepayment of the Loans in an amount equal to
such excess, and the Borrower shall concurrently therewith deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.
 
57

--------------------------------------------------------------------------------


 
Section 2.15         Application of Prepayments/Reductions.
 
(a)          Application of Voluntary Prepayments by Type of Loans.  Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by the Borrower in the applicable notice of prepayment; provided, that in the
event the Borrower fails to specify the Loans to which any such prepayment shall
be applied, such prepayment shall be applied as follows:
 
first, to repay outstanding Swing Line Loans to the full extent thereof;
 
second, to repay outstanding Revolving Loans to the full extent thereof; and
 
third, to prepay the Term Loans on a pro rata basis (if applicable and in
accordance with the respective outstanding principal amounts thereof); and
further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal of the Term Loans.
 
(b)          Application of Mandatory Prepayments by Type of Loans.  Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:
 
first, to prepay Term Loans on a pro rata basis (if applicable and in accordance
with the respective outstanding principal amounts thereof) and further applied
on a pro rata basis to the remaining scheduled Installments of principal of the
Term Loans;
 
second, to prepay the Swing Line Loans to the full extent thereof;
 
third, to prepay the Revolving Loans to the full extent thereof;
 
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit; and
 
fifth, to cash collateralize Letters of Credit.
 
(c)          Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans.  Considering each Class of Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.18(c).
 
Section 2.16         General Provisions Regarding Payments.
 
(a)          All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders.  For purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.
 
58

--------------------------------------------------------------------------------


 
(b)           All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid, and all
such payments (and, in any event, any payments in respect of any Loan on a date
when interest is due and payable with respect to such Loan) shall be applied to
the payment of interest then due and payable before application to principal.
 
(c)           The Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by the Administrative Agent.
 
(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
 
(e)           Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
 
(f)           The Borrower hereby authorizes the Administrative Agent to charge
the Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, interest, fees
and expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).
 
(g)           The Administrative Agent shall deem any payment by or on behalf of
the Borrower hereunder that is not made in same day funds prior to 12:00 p.m.
(New York City time) to be a non-conforming payment.  Any such payment shall not
be deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day.  The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.01(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate from the date such amount was due and payable until the
date such amount is paid in full.
 
(h)           If an Event of Default shall have  occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.01, all payments or proceeds received by Agents hereunder in
respect of any of the Obligations, shall be applied in accordance with the
application arrangements described in Section 9.2 of the Pledge and Security
Agreement.
 
59

--------------------------------------------------------------------------------


 
Section 2.17          Ratable Sharing.  Lenders hereby agree among themselves,
that if any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  the Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.  The provisions of this Section 2.17 shall not be construed
to apply to (a) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or (b) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it in accordance with the express terms
of this Agreement.
 
Section 2.18          Making or Maintaining Eurodollar Rate Loans; Inability to
Determine Applicable Interest Rate.  In the event that the Administrative Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any Eurodollar Rate Loans, that by reason of circumstances affecting
the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of Adjusted Eurodollar Rate, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and (ii) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.
 
60

--------------------------------------------------------------------------------


 
(b)           Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender).  If the
Administrative Agent receives a notice from (x) any Lender pursuant to clause
(i) of the preceding sentence or (y) a notice from Lenders constituting the
Required Lenders pursuant to clause (ii) of the preceding sentence, then (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, such Lender) to make Loans as, or to convert Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by each Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the
Lenders (or, in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender’s) obligations to maintain their respective outstanding Eurodollar
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such
termination.  Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Eurodollar Rate Loan then being
requested by the Borrower pursuant to a Borrowing Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.18(c), to rescind such Borrowing Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile) to the Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Lender).
 
(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  The Borrower shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by such Lender to Lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Borrowing Notice, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan; or (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower.
 
61

--------------------------------------------------------------------------------


 
(d)           Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
 
(e)           Assumptions Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.18
and under Section 2.19 shall be made as though such Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, that each Lender may fund each of its Eurodollar Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.18 and
under Section 2.19.
 
Section 2.19          Increased Costs; Capital Adequacy.

(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
the Issuing Bank for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any of the other Loan Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or acquiring
participations in, issuing or maintaining Letters of Credit hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, the Borrower shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder.  Such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.19(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.
 
62

--------------------------------------------------------------------------------


 
(b)           Capital Adequacy Adjustment.  In the event that any Lender (which
term shall include the Issuing Bank for purposes of this Section  2.19(b)) shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitment or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit, to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five (5) Business
Days after receipt by the Borrower from such Lender of the statement referred to
in the next sentence, the Borrower shall pay to such Lender such additional
amount or amounts as shall compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.19(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
 
Section 2.20          Taxes; Withholding, Etc.
 
(a)           Payments to Be Free and Clear.  All sums payable by or on behalf
of any Loan Party hereunder and under other Loan Document shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Tax (other than a Tax on the overall net
income of any Lender) imposed, levied, collected, withheld or assessed by any
Governmental Authority.
 
63

--------------------------------------------------------------------------------


 
(b)           Withholding of Taxes.  If any Loan Party or any other Person is
required by law to make any deduction or withholding for or on account of any
such Tax from any sum paid or payable by any Loan Party to the Administrative
Agent or any Lender (which term shall include the Issuing Bank for purposes of
this Section 2.20(b)) under any of the Loan Documents: (i) the Borrower shall
notify the Administrative Agent of any such requirement or any change in any
such requirement as soon as the Borrower becomes aware of it; (ii) the Borrower
shall pay any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Loan Party) for
its own account or (if that liability is imposed on the Administrative Agent or
such Lender, as the case may be) on behalf of and in the name of the
Administrative Agent or such Lender; (iii) the sum payable by such Loan Party in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date a net sum equal to what it would
have received had no such deduction, withholding or payment been required or
made; and (iv) within thirty (30) days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, the Borrower shall deliver to
the Administrative Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority; provided, that, with respect to any Tax
imposed, levied, collected, withheld or assessed by or pursuant to the laws of
the United States of America or any political subdivision thereof or therein, no
such additional amount shall be required to be paid to any Lender (other than a
Lender that becomes a Lender pursuant to Section 2.23) under clause (iii) above
except to the extent that any change after the date hereof (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement, as the
case may be, in respect of payments to such Lender; provided, that additional
amounts shall be payable to a Lender to the extent such Lender’s assignor was
entitled to receive such additional amounts.
 
64

--------------------------------------------------------------------------------


 
(c)           Evidence of Exemption From U.S. Withholding Tax.  Each Lender that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall, to the extent it is legally entitled to do so, deliver to the
Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), (i)
two (2) original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Loan Documents or (ii) if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code, a Certificate re
Non-Bank Status together with two (2) original copies of Internal Revenue
Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Loan Documents.  Each Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Internal Revenue Code) for United States federal income tax purposes (a
“U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulation Section 1.6049-4(c) shall deliver to the Administrative Agent and the
Borrower on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two (2) original copies
of Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(c) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
the Administrative Agent for transmission to the Borrower two (2) new original
copies of Internal Revenue Service Form W-8BEN, W-8ECI, W-8IMY and/or W-9 (or,
in each case, any successor form), or a Certificate re Non-Bank Status and two
(2) original copies of Internal Revenue Service Form W-8BEN (or any successor
form), as the case may be, properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by the Borrower to confirm or establish that such Lender is
not subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify the
Administrative Agent and the Borrower of its inability to deliver any such
forms, certificates or other evidence.  The Borrower shall not be required to
pay any additional amount to any Non-U.S. Lender under Section 2.20(b)(iii) if
such Lender shall have failed (1) to deliver the forms, certificates or other
evidence required by in the first sentence of this Section 2.20(c) or (2) to
notify the Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence, as the case may be; provided, that
if such Lender shall have satisfied the requirements of the first sentence of
this Section 2.20(c) on the Closing Date or on the date of the Assignment
Agreement pursuant to which it became a Lender, as applicable, nothing in this
last sentence of Section 2.20(c) shall relieve the Borrower of its obligation to
pay any additional amounts pursuant this Section 2.20 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.
 
(d)           Without limiting the provisions of Section 2.20(b), the Borrower
shall timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law.  The Borrower shall deliver to the
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to the Administrative Agent in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.
 
65

--------------------------------------------------------------------------------


 
(e)           The Borrower and Holdings shall jointly and severally indemnify
the Administrative Agent and any Lender (which term shall include Issuing Bank
for purposes of this Section 2.20(e)) for the full amount of Taxes for which
additional amounts are required to be paid pursuant to Section 2.20(b) and Other
Taxes, in each case arising in connection with this Agreement or any other Loan
Document (including any such Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by the
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to such Loan Party shall be conclusive absent manifest
error.  Such payment shall be due within thirty (30) days of such Loan Party’s
receipt of such certificate.
 
Section 2.21          Obligation to Mitigate.  Each Lender (which term shall
include the Issuing Bank for purposes of this Section 2.21) agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans or Letters of Credit, as the case may be, becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender to become an Affected Lender or that would entitle such Lender to
receive payments under Section 2.18, 2.19 or 2.20, it shall, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, that such Lender shall not be
obligated to utilize such other office pursuant to this Section 2.21 unless the
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above.  A certificate as to
the amount of any such expenses payable by the Borrower pursuant to this Section
2.21 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error.
 
Section 2.22          Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Swing Line Commitment or Letter of
Credit Commitment exists at the time a Lender having a Revolving Commitment
becomes a Defaulting Lender (such Lender, a “Defaulting Revolving Lender”) then:
 
(a)           all or any part of such Swing Line Commitment and Letter of Credit
Commitment shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Share of such Swing Line Commitment
and/or Letter of Credit Commitment but only to the extent (i) the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the Total Utilization of
Revolving Commitments plus such Defaulting Revolving Lender’s Pro Rata Share of
Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (ii) the conditions set forth in Section 3.02
are satisfied at such time;
 
66

--------------------------------------------------------------------------------


 
(b)           if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Borrower shall (i) first, within one Business
Day following notice by the Administrative Agent, prepay any outstanding Swing
Line Loans to the extent the Swing Line Commitments related thereto have not
been reallocated pursuant to clause (a) above and (ii) second, within three
Business Days following notice by the Administrative Agent, cash collateralize
such Defaulting Revolving Lender’s Pro Rata Share of the Letter of Credit
Commitment (after giving effect to any partial reallocation pursuant to clause
(a) above) for so long as such Letter of Credit Commitment is outstanding; and
 
(c)           if the Letter of Credit Commitment of the non-Defaulting Revolving
Lenders is reallocated pursuant to clause (a) above, then the fees payable to
the Lenders pursuant to Section 2.11 shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Pro Rata Shares.
 
Section 2.23          Removal or Replacement of a Lender. Anything contained
herein to the contrary notwithstanding, in the event that: (a) (i) any Lender
(an “Increased-Cost Lender”) shall give notice to the Borrower that such Lender
is an Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five (5) Business Days after the Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender and such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five (5) Business Days after the Borrower’s
written request that it cure such default; or (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.05(b), the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders (each a “Non-Consenting Lender”) whose consent is required shall
not have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.06 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
Defaulting Lender or a Non-Consenting Lender; provided, that (1) on the date of
such assignment, the Replacement Lender shall pay to the Terminated Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings on Letters of Credit that have been
funded by such Terminated Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.11; (2) on the date of such assignment, the Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender; provided, that the Borrower may not make such
election with respect to any Terminated Lender that is also the Issuing Bank
unless, prior to the effectiveness of such election, the Borrower shall have
caused each outstanding Letter of Credit issued thereby to be cancelled.  Upon
the prepayment of all amounts owing to any Terminated Lender and the termination
of such Terminated Lender’s Revolving Commitment, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, that any
rights of such Terminated Lender to indemnification hereunder shall survive as
to such Terminated Lender.  Each Lender agrees that if the Borrower exercises
its option hereunder to cause an assignment by such Lender as a Non-Consenting
Lender or Terminated Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 10.06.  In the event
that a Lender does not comply with the requirements of the immediately preceding
sentence  within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs the Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.06 on behalf of a Non-Consenting Lender, Terminated
Lender or Defaulting Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.06.
 
67

--------------------------------------------------------------------------------


 
Section 2.24          Incremental Facilities.  The Borrower may by written
notice to the Administrative Agent elect to request (A) prior to the Revolving
Commitment Termination Date, an increase to the existing Revolving Commitments
(any such increase, the “Incremental Revolving Commitments”) and/or (B) prior to
the Tranche B Term Loan Maturity Date, the establishment of one or more new term
loan commitments (the “Incremental Term Loan Commitments”), by an amount not in
excess of $75,000,000 in the aggregate and not less than $25,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent or such lesser amount that shall constitute the difference
between $75,000,000 and all such Incremental Revolving Commitments and
Incremental Term Loan Commitments obtained prior to such date), and integral
multiples of $5,000,000 in excess of that amount.  Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (B) the identity of each Lender or other Person that is
an Eligible Assignee (each, an “Incremental Revolving Loan Lender” or
“Incremental Term Loan Lender”, as applicable) to whom the Borrower proposes any
portion of such Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that Barclays Bank may elect or decline to arrange such Incremental
Revolving Commitments or Incremental Term Loan Commitments in its sole
discretion and any Lender approached to provide all or a portion of the
Incremental Revolving Commitments or Incremental Term Loan Commitments may elect
or decline, in its sole discretion, to provide an Incremental Revolving
Commitment or an Incremental Term Loan Commitment.  Such Incremental Revolving
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that (1) the ratio of (i) Consolidated
Total Secured Debt after giving effect to such Incremental Revolving Commitment
or the Incremental Term Loan Commitment, as applicable, to (ii) pro forma
Consolidated Adjusted EBITDA for the latest twelve-month period for which
financial statements are then available shall be less than or equal to
3.25:1.00; (2) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable; (3) both before
and after giving effect to the making of any Series of Incremental Term Loans,
each of the conditions set forth in Section 3.02 shall be satisfied;
(4) Holdings shall be in pro forma compliance (calculated in accordance with the
definition of Consolidated Adjusted EBITDA) with each of the covenants set forth
in Section 6.07 as of the last day of the most recently ended Fiscal Quarter,
after giving effect to such Incremental Revolving Commitments or Incremental
Term Loan Commitments, including any acquisitions consummated with the proceeds
thereof or dispositions after the beginning of the relevant determination period
but prior to or simultaneous with the borrowing of such Incremental Revolving
Commitments or Incremental Term Loan Commitments, as applicable; (5) the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the Incremental Revolving Loan Lender or
Incremental Term Loan Lender, as applicable, and the Administrative Agent, and
each of which shall be recorded in the Register and each Incremental Revolving
Loan Lender and Incremental Term Loan Lender shall be subject to the
requirements set forth in Section 2.20(c); (6) the Borrower shall make any
payments required pursuant to Section 2.18(c) in connection with the Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable; (7)
all other fees and expenses owing in respect of such increase to the
Administrative Agent, the Collateral Agent and the Lenders will have been paid;
(8) such Incremental Revolving Commitments or Incremental Term Loan Commitments,
as applicable, shall share pari passu in the Guarantees and Collateral; and (9)
the Borrower shall deliver or cause to be delivered any legal opinions or other
documents (including modifications of Mortgages and title insurance endorsements
or policies) reasonably requested by the Administrative Agent in connection with
any such transaction.  Any Incremental Term Loans made on an Increased Amount
Date shall be designated a separate series (a “Series”) of Incremental Term
Loans for all purposes of this Agreement.

 
68

--------------------------------------------------------------------------------

 
 
On any Increased Amount Date on which Incremental Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Lenders shall assign to each of the Incremental Revolving
Loan Lenders, and each of the Incremental Revolving Loan Lenders shall purchase
from each of the Revolving Loan Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and Incremental Revolving Loan
Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such Incremental Revolving Commitments to the
Revolving Commitments, (b) each Incremental Revolving Commitment shall be deemed
for all purposes a Revolving Commitment and each Loan made thereunder (an
“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan and (c) each Incremental Revolving Loan Lender shall become a Lender with
respect to the Incremental Revolving Commitment and all matters relating
thereto.
 
On any Increased Amount Date on which any Incremental Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Term Loan Lender of any Series shall make a
Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Loan Commitment of such Series and (ii) each Incremental Term
Loan Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Loan Commitment of such Series and the Incremental Term Loans
of such Series made pursuant thereto.
 
69

--------------------------------------------------------------------------------


 
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
Incremental Revolving Commitments and the Incremental Revolving Loan Lenders or
the Series of Incremental Term Loan Commitments and the Incremental Term Loan
Lenders of such Series, as applicable and (z) in the case of each notice to any
Revolving Loan Lender, the respective interests in such Revolving Loan Lender’s
Revolving Loans, in each case subject to the assignments contemplated by this
Section.

The terms and provisions of the Incremental Term Loans and Incremental Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or as
agreed between the Borrower and the Lenders providing such Incremental Term
Loans and as set forth in the Joinder Agreement, identical to the existing Term
Loans.  The terms and provisions of the Incremental Revolving Loans shall be
identical to the Revolving Loans and such Incremental Revolving Loan will be
documented solely as an increase to the Revolving Commitments, without any
change in terms other than any change that is more favorable to the Revolving
Lenders and applies to all loans and commitments under the Revolving Loans (it
being understood that the Administrative Agent shall be empowered to, on behalf
of all the Revolving Lenders, execute an amendment to the definitive
documentation relating to the Revolving Loans in order to give effect to such a
change more favorable to the Revolving Lenders).  In any event (i) the Weighted
Average Life to Maturity of all Incremental Term Loans of any Series shall be no
shorter than the Weighted Average Life to Maturity of the existing Term Loans,
(ii) the applicable Incremental Term Loan Maturity Date of each Series shall be
no shorter than the latest of the final maturity of the existing Term Loans, and
(iii) if the initial “yield” (for purposes of this Section 2.24, the “yield”
with respect to any Loan shall be calculated as the sum of the Eurodollar Loan
margin on the relevant Loan plus any original issue discount or upfront fees in
lieu of original issue discount (other than any arranging fees, underwriting
fees and commitment fees) (based on an assumed four-year average life for the
applicable credit facilities (e.g., 100 basis points in original issue discount
or upfront fees equals 25 basis points of interest rate margin))) relating to
the Incremental Term Loans exceeds the “rate” (which for purposes of this
Section 2.24 shall be calculated as the Applicable Margin) then in effect with
respect to the existing Term Loans by more than 0.25%, then the Applicable
Margin relating to the existing Term Loans and the existing Revolving Loans
shall be adjusted so that the yield relating to such Incremental Term Loans does
not exceed the rate applicable to the existing Term Loans or the existing
Revolving Loans, as applicable, by more than 0.25%, and if the lowest
permissible Adjusted Eurodollar Rate is greater than 2.00% or the lowest
permissible Base Rate is greater than 3.00%, for such Incremental Term Loans,
the difference between such “floor” and 2.00%, in the case of Incremental Term
Loans with the Adjusted Eurodollar Rate, or 3.00%, in the case of Incremental
Term Loans with Base Rate, shall be used in calculating “yield” for purposes of
clause (iii) above.  Each Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to effect the provisions of this Section 2.24.
 
70

--------------------------------------------------------------------------------


 
ARTICLE III.
CONDITIONS PRECEDENT
 
Section 3.01          Closing Date.  The obligation of each Lender to make a
Credit Extension on the Closing Date is subject to the satisfaction, or waiver
in accordance with Section 10.05, of the following conditions on or before the
Closing Date:
 
(a)           Loan Documents.  The Administrative Agent shall have received each
Loan Document originally executed and delivered by each applicable Loan Party.

(b)           Organizational Documents; Incumbency.  The Administrative Agent
shall have received (1) copies of each Organizational Document of each Loan
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official, each dated the Closing Date or a
recent date prior thereto; (2) signature and incumbency certificates of the
officers of each Loan Party executing the Loan Documents to which it is a party;
(3) resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents and the Senior Notes Documents to which
it is a party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (4) a good
standing certificate from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation (except for
good standing certificates of FRI, Inc. and FRI II, Inc. which shall be
delivered pursuant to Schedule 6.16) and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date but solely to the extent failure to be so
qualified would have a Material Adverse Effect; and (5) such other documents as
the Administrative Agent may reasonably request.
 
(c)           Organizational and Capital Structure.  The organizational
structure and capital structure of Holdings and its Subsidiaries is as set forth
on Schedule 4.01.
 
(d)           Capitalization of Holdings and the Borrower.  On or before the
Closing Date:
 
(i)           the Senior Note Indenture and all other agreements and documents
contemplated thereby shall have been entered into, on terms acceptable to the
Agents and shall be effective, the Administrative Agent shall have received true
and correct copies of each Senior Notes Document requested by it and the
Borrower shall have received, or substantially concurrently with the initial
borrowings under this Agreement shall have received, gross proceeds of the
Senior Notes on the Closing Date in an aggregate amount of not less than
$210,000,000 (or the conditions to the issuance of the Senior Notes, other than
the funding of the initial borrowings under this Agreement or the satisfaction
of the conditions set forth in this Section 3.01, shall have been satisfied or
substantially concurrently with the initial borrowings under this Agreement
shall be satisfied);
 
(ii)           the proceeds of the Senior Notes together with the initial
borrowings under this Agreement shall be sufficient to refinance all the
Existing Indebtedness of the Borrower and its Subsidiaries, consummate the
Related Acquisitions after the Closing Date and pay the fees and expenses of the
foregoing;
 
71

--------------------------------------------------------------------------------


 
(e)           Existing Indebtedness.  On the Closing Date, Holdings and its
Subsidiaries shall have (1) repaid in full all Existing Indebtedness, (2)
terminated any commitments to lend or make other extensions of credit
thereunder, (3) delivered to the Administrative Agent all documents or
instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Holdings and its Subsidiaries thereunder being repaid on
the Closing Date and (4) made arrangements satisfactory to the Administrative
Agent with respect to the cancellation of any letters of credit outstanding
thereunder or the issuance of Letters of Credit to support the obligations of
Holdings and its Subsidiaries with respect thereto.
 
(f)           Transaction Costs.  On or prior to the Closing Date, the Borrower
shall have delivered to the Administrative Agent the Borrower’s reasonable
estimate of the Transaction Costs (other than fees payable to any Agent).
 
(g)           Governmental Authorizations and Consents.  Each Loan Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and the Senior Notes Documents, and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to the Administrative Agent.  All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Loan Documents or the Senior
Notes Documents or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.
 
(h)           Personal Property Collateral.  In order to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, each Loan Party
shall have delivered to the Collateral Agent:
 
(1)           evidence satisfactory to the Collateral Agent of the compliance by
each Loan Party of their obligations under the Pledge and Security Agreement and
the other Security Documents (including their obligations to authorize UCC
financing statements and execute and deliver originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);
 
(2)           a completed Perfection Certificate dated the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby;
 
(3)           fully executed and notarized Intellectual Property Security
Agreements, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, memorializing and recording the encumbrance of the
Intellectual Property Assets listed in Schedule 5.2 to the Pledge and Security
Agreement;
 
72

--------------------------------------------------------------------------------


 
(4)           evidence that each Loan Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including, to the extent
requested by the Administrative Agent, any intercompany notes evidencing
Indebtedness permitted to be incurred pursuant to Section 6.01(b)) and made or
caused to be made any other filing and recording (other than as set forth
herein) reasonably required by the Collateral Agent; and
 
(5)           evidence satisfactory to the Collateral Agent that the Borrower
has retained, at its sole cost and expense, a service provider acceptable to the
Collateral Agent for the tracking of all of UCC financing statements of the
Borrower and the Guarantors and that shall provide notification to the
Collateral Agent of, among other things, the upcoming lapse or expiration
thereof.
 
(i)           Financial Statements; Projections.  The Administrative Agent shall
have received from Holdings (1) at least fifteen (15) days prior to the Closing
Date, the Historical Financial Statements and (2) at least seven (7) days prior
to the Closing Date, customary additional unaudited financial statements
acceptable to the Administrative Agent for all recent, probable or pending
acquisitions and (3) at least fifteen (15) days prior to the Closing Date, the
Projections.
 
(j)           Evidence of Insurance.  The Collateral Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to Section 5.05 is
in full force and effect, together with endorsements naming the Collateral
Agent, for the benefit of Secured Parties, as loss payee thereunder and each of
the Secured Parties as additional insureds, in each case, to the extent required
under Section 5.05.
 
(k)           Opinions of Counsel to Loan Parties.  The Agents and the Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of Sheppard, Mullin, Richter & Hampton and Jeff
Linden, counsel for Loan Parties, in the form of Exhibit D-1 and Exhibit D-2 and
as to such other matters as the Administrative Agent may reasonably request,
dated as of the Closing Date and otherwise in form and substance reasonably
satisfactory to the Administrative Agent (and each Loan Party hereby instructs
such counsel to deliver such opinions to the Agents and the Lenders).
 
(l)           Fees.  The Borrower shall have paid to (i) the Lenders the fees
payable on the Closing Date referred to in Section 2.11(d) and any fees payable
to the Agents in their capacities as such or otherwise in connection herewith
referred to Section 2.11(e).  All such amounts may be paid out of the proceeds
of the Tranche B Term Loans or other proceeds received on the Closing Date.
 
(m)          Solvency; Solvency Certificate.  On the Closing Date, (i) after
giving effect to the consummation of the Transactions and any rights of
contribution, the Loan Parties, taken as a whole, are and shall be Solvent and
(ii) the Administrative Agent shall have received the Solvency Certificate from
the chief financial officer of the Borrower and each Guarantor.
 
73

--------------------------------------------------------------------------------


 
(n)          Closing Date Certificate.  Holdings and the Borrower shall have
delivered to the Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto, and which shall include
certifications to the effect that:
 
(i)            since December 31, 2009, there shall not have occurred a Material
Adverse Effect; and
 
(ii)           each of the conditions precedent described in this Section 3.01
and Section 3.02 shall have been satisfied on the Closing Date (except that no
opinion need be expressed as to Administrative Agent’s, Agents’, or Required
Lenders’ satisfaction with any document, instrument or other matter).
 
(o)          Credit Rating.  The Borrower shall have been assigned a corporate
family rating from Moody’s, a corporate credit rating from S&P, and the Term
Loans and Senior Notes shall have been assigned a credit rating from each of
Moody’s and S&P.
 
(p)          No Litigation.  There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of the Agents, singly or
in the aggregate, materially impairs the consummation of the Transactions, the
financing thereof or any of the other transactions contemplated by the Loan
Documents or the Senior Notes Documents, or that could reasonably be expected to
have a Material Adverse Effect.
 
(q)          Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by the Administrative Agent and its counsel shall be satisfactory in
form and substance to the Administrative Agent and the Agents and such counsel,
and the Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as the
Administrative Agent may reasonably request.
 
(r)          Letter of Direction.  The Administrative Agent shall have received
a duly executed letter of direction from the Borrower addressed to the
Administrative Agent, on behalf of itself and Lenders, directing the
disbursement on the Closing Date of the proceeds of the Loans made on such date.
 
(s)          Bank Regulatory Information.  At least 10 days prior to the Closing
Date, the Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) the “PATRIOT Act”).
 
74

--------------------------------------------------------------------------------


 
(t)           Lien and Judgment Searches.  The Collateral Agent shall have
received the results of recent lien and judgment searches in each of the
jurisdictions in which Uniform Commercial Code financing statements or other
filings or recordations should be made to evidence or perfect security interests
in all assets of the Loan Parties, and such search shall reveal no liens on any
of the assets of the Loan Party, except for Liens permitted by Section 6.02 or
liens to be discharged on or prior to the Closing Date.
 
Section 3.02          Conditions to Each Credit Extension.
 
(a)           Conditions Precedent.  The obligation of each Lender to make any
Loan, or the Issuing Bank to issue any Letter of Credit, on any Credit Date,
including the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions precedent:
 
(i)            the Administrative Agent shall have received a fully executed and
delivered Borrowing Notice or Issuance Notice, as the case may be;
 
(ii)           after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
 
(iii)          as of such Credit Date, the representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that to the extent any such
representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be true and correct in all
respects;
 
(iv)          as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute a Default or an Event of Default; and
 
(v)           on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.
 
Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Required Lenders, such request is warranted under the
circumstances.
 
(b)           Notices.  Any Notice shall be executed by an Authorized Officer in
a writing delivered to the Administrative Agent.
 
75

--------------------------------------------------------------------------------


 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party represents
and warrants to each Lender and the Issuing Bank, on the Closing Date and on
each Credit Date that the following statements are true and correct:
 
Section 4.01          Organization; Requisite Power and Authority;
Qualification.  Each of Holdings and its Subsidiaries (excluding FRI, Inc. and
FRI II, Inc., for which certificates of good standings are not yet available)
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization (which jurisdictions of organization as of the
Closing Date are identified on Schedule 4.01), (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby and
(c) is qualified to do business and in good standing in every jurisdiction where
any material portion of its assets are located and wherever necessary to carry
out its material business and operations.
 
Section 4.02          Equity Interests and Ownership.   The Equity Interests of
each of the Borrower, any Grantor which is not a Subsidiary of Holdings (each a
“Non-Subsidiary Guarantor”) and their respective Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable.  Except as
set forth on Schedule 4.02, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which the Borrower, a
Non-Subsidiary Guarantor or any of their respective Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of the
Borrower, a Non-Subsidiary Guarantor or any of their respective Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by the
Borrower, a Non-Subsidiary Guarantor or any of their respective Subsidiaries of
any additional membership interests or other Equity Interests of the Borrower, a
Non-Subsidiary Guarantor or any of their respective Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
the Borrower, a Non-Subsidiary Guarantor or any of their respective
Subsidiaries.  Schedule 4.02 correctly sets forth the ownership interest of the
Borrower, any Non-Subsidiary Guarantor and each of their respective Subsidiaries
in their respective Subsidiaries as of the Closing Date.
 
Section 4.03          Due Authorization.   The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.
 
76

--------------------------------------------------------------------------------


 
Section 4.04          No Conflict.   The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to any Loan Party or any of its Subsidiaries, (ii) any of
the Organizational Documents of any Loan Party or any of its Subsidiaries or
(iii) any order, judgment or decree of any court or other agency of government
binding on any Loan Party or any of its Subsidiaries; (b) conflict with, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of any Loan Party or any of its
Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Loan Party or any of its Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of the Collateral Agent on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Loan Party or any of its Subsidiaries, except for
such approvals or consents which have been obtained on or before the Closing
Date and disclosed in writing to the Lenders and except for any such approvals
or consents the failure of which to obtain will not have a Material Adverse
Effect.
 
Section 4.05          Governmental Consents.   The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties
and the consummation of the transactions contemplated by the Loan Documents do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the
Closing Date.
 
Section 4.06          Binding Obligation.   Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
Section 4.07          Historical Financial Statements.   The Historical
Financial Statements were prepared in conformity with GAAP and fairly present,
in all material respects, the financial position, on a consolidated basis, of
the Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments.  As of the Closing Date, neither
Holdings nor any of its Subsidiaries has any contingent liability or liability
for Taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Holdings
and its Subsidiaries taken as a whole.
 
Section 4.08          Projections.   On and as of the Closing Date, the
projections of Holdings and its Subsidiaries for the period of Fiscal Year 2010
through and including Fiscal Year 2016 (the “Projections”) are based on good
faith estimates and assumptions made by the management of Holdings; provided,
that the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.
 
Section 4.09          No Material Adverse Change.   Since December 31, 2009, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
 
77

--------------------------------------------------------------------------------


 
Section 4.10          Certain Fees.   No broker’s or finder’s fee or commission
shall be payable with respect to the transactions contemplated by the Loan
Documents or the use of proceeds with respect thereto, except as payable to the
Agents and Lenders.
 
Section 4.11          Adverse Proceedings, Etc.   There are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.  No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of
Governmental Authority, that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
Section 4.12          Payment of Taxes.   Except as otherwise permitted under
Section 5.03, all Tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such Tax returns to be due and payable and all assessments, fees,
Taxes and other governmental charges upon each Loan Party and its Subsidiaries
and upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid when due and payable except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves or other appropriate provisions have
been provided in accordance with GAAP.  There is no proposed Tax assessment
against any Loan Party that would, if made, have a Material Adverse Effect.
 
Section 4.13          Properties.
 
(a)           Title.  Each Loan Party and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in intellectual property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.07 and in the most recent financial statements delivered pursuant to
Section 5.01, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.08.  Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.
 
(b)           Real Estate.  As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Loan Party, regardless of whether such Loan Party
is the landlord or tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment.  As of the Closing Date,
each agreement listed in clause (ii) of the immediately preceding sentence is in
full force and effect and such Loan Party does not have knowledge of any default
that has occurred and is continuing thereunder, and each such agreement
constitutes the legally valid and binding obligation of each applicable Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles.

 
78

--------------------------------------------------------------------------------

 
 
(c)           Flood Zone Properties.  No Mortgage encumbers improved real
property that is located in a Flood Zone (except any such property as to which
flood insurance has been obtained and is in full force and effect as required by
this Agreement).
 
Section 4.14          Environmental Matters.  Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:
(a) each Loan Party and each of its Subsidiaries is in compliance with all
applicable Environmental Laws, and any past noncompliance has been fully
resolved without any pending, on-going or future obligation or cost; (b) each
Loan Party and each of its Subsidiaries has obtained and maintained in full
force and effect all Governmental Authorizations required pursuant to
Environmental Laws for the operation of their respective business; (c) there are
and, to each Loan Party’s knowledge, are, and have been, no conditions,
occurrences, violations of Environmental Law, or presence or Releases of
Hazardous Materials which could reasonably be expected to form the basis of an
Environmental Claim against any Loan Party or any of its Subsidiaries or related
to any Real Estate Assets; (d) there are no pending Environmental Claims against
any Loan Party or any of its Subsidiaries, and no Loan Party nor any of its
Subsidiaries has received any written notification of any alleged violation of,
or liability pursuant to, Environmental Law or responsibility for the Release or
threatened Release of, or exposure to, any Hazardous Materials; and (e) no Lien
imposed pursuant to any Environmental Law has attached to any Collateral and, to
the knowledge of any Loan Party, no conditions exist that would reasonably be
expected to result in the imposition of such a Lien on any Collateral.
 
Section 4.15          No Defaults.   No Loan Party nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.
 
Section 4.16          Material Contracts.  All Material Contracts as in effect
on the Closing Date are in full force and effect and no defaults currently exist
thereunder.
 
Section 4.17          Governmental Regulation.  No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
 
Section 4.18          Margin Stock.  No Loan Party nor any of its Subsidiaries
owns any Margin Stock.
 
79

--------------------------------------------------------------------------------


 
Section 4.19          Employee Matters.  No Loan Party nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (a) no unfair labor
practice complaint pending against such Loan Party or any of its Subsidiaries,
or to the best knowledge of such Loan Party, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Loan Party or any of its Subsidiaries or to the best
knowledge of such Loan Party, threatened against any of them, (b) no strike or
work stoppage in existence or threatened involving any Loan Party or any of its
Subsidiaries and (c) to the best knowledge of such Loan Party, no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and, to the best knowledge of such Loan Party, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
 
Section 4.20          Employee Benefit Plans.  Each Loan Party, each of its
Subsidiaries and each of their respective ERISA Affiliates are in compliance in
all material respects with all applicable provisions and requirements of ERISA
and the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan.  Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified, or is maintained
pursuant to a volume submitter or prototype document that is subject to a
favorable advisory or opinion letter from the Internal Revenue Service, and
nothing has occurred subsequent to the issuance of such determination, advisory
or opinion letter, as the case may be, which would cause such Employee Benefit
Plan to lose its qualified status.  No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan (other than in the ordinary course) or any trust established under Title IV
of ERISA has been or is expected to be incurred by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to any
Employee Benefit Plan.  No ERISA Event has occurred or is reasonably expected to
occur.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of any Loan Party, any of its Subsidiaries or any of
their respective ERISA Affiliates.  The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan) did not exceed the aggregate current
fair market value of the assets of such Pension Plan.  As of the most recent
valuation date for each Multiemployer Plan, the potential liability of any Loan
Party, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 or
Section 4205 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, is zero.  Each Loan Party,
each of its Subsidiaries and each of their ERISA Affiliates have complied with
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in material “default” (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

 
80

--------------------------------------------------------------------------------

 
 
Section 4.21          Solvency.  Holdings and its Subsidiaries, taken as a
whole, are and upon the incurrence of any Obligation by any Loan Party on any
date on which this representation and warranty is made, shall be, Solvent.
 
Section 4.22          Compliance with Statutes, Etc.  Each Loan Party and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
assets and property, except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 4.23          Disclosure.  No representation or warranty of any Loan
Party contained in any Loan Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of any Loan
Party or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to such Loan Party, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.  Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
the Loan Parties to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.  There are no facts known (or which should upon the reasonable
exercise of diligence be known) to the Loan Parties (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.
 
Section 4.24          PATRIOT Act.  To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act.  No part of the proceeds of the Loans shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
Section 4.25          Intellectual Property.  Except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, (i) each of the Loan Parties owns, or is licensed to use, all
Intellectual Property necessary for or used in the conduct of its business as
currently conducted, (ii) no claim has been asserted and is pending by any
Person challenging or questioning the ownership, registration or use of any
Intellectual Property of the Loan Parties or the validity or effectiveness of
any Intellectual Property of the Loan Parties, nor does any Loan Party know of
any valid basis for any such claim and (iii) to the best of the Borrower’s
knowledge, the use of Intellectual Property by each of the Loan Parties does not
infringe on the rights of any Person in any material respect.
 
81

--------------------------------------------------------------------------------


 
Section 4.26         Health Care Matters.

 
(a)          Compliance with Health Care Laws; Permits.
 
(i)           Each Loan Party and each of their Subsidiaries, and any Person
acting on their behalf, is and at all times has been in compliance in all
material respects with all Health Care Laws applicable to it, its products and
its properties or other assets or its business or operation, including its
provision of professional services.  None of the Loan Parties or any of their
Subsidiaries has received any written or oral notice from any Governmental
Authority, including, without limitation, the Food and Drug Administration, the
Centers for Medicare & Medicaid Services, and the Department of Health and Human
Services Office of Inspector General, of potential or actual non-compliance by,
or liability of, any of the Loan Parties or any of their Subsidiaries, under any
Health Care Law.
 
(ii)           Each Loan Party and each of their Subsidiaries, and any Person
acting on their behalf, has in effect all Permits, including, without
limitation, all Permits necessary for it to own, lease or operate its properties
and other assets and to carry on its business and operations, including its
provision of professional services, as presently conducted.  All such Permits
are in full force and effect and there has occurred no default under, or
violation of, any such Permit, and each Loan Party and each of their
Subsidiaries are in material compliance with each such Permit held by or issued
to it.  Except as set forth on Schedule 4.26, no action, demand, requirement or
investigation by any Governmental Authority and no suit, action or proceeding by
any other person, in each case with respect to each Loan Party, each of their
Subsidiaries, any Person acting on their behalf, or any of their respective
properties, other assets or provision of professional services under any
Requirements of Law, is pending or, to the knowledge of each Loan Party and
their Subsidiaries, threatened.  None of the Loan Parties or any of their
Subsidiaries has received any written or oral notice from any Governmental
Authority that it intends to or is threatening to revoke, suspend, modify or
materially limit any Permit.
 
(b)          Filings.  All reports, documents, claims, notices or approvals
required to be filed, obtained, maintained or furnished to any Governmental
Authority have been so filed, obtained, maintained or furnished, and all such
reports, documents, claims and notices were complete and correct in all material
respects on the date filed (or were corrected in or supplemented by a subsequent
filing).
 
(c)          Material Statements.  No Loan Party nor any of their Subsidiaries,
nor any officer, affiliate, employee or agent of any Loan Party or any of their
Subsidiaries, has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact
required to any Governmental Authority, or committed an act, made a statement,
or failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to constitute a violation of any Health Care Law.  No
Loan Party nor any of their Subsidiaries, nor any officer, affiliate, employee
or agent of any Loan Party or any of their Subsidiaries, has made any untrue
statement of fact regarding claims incurred but not reported.
 
82

--------------------------------------------------------------------------------


 
(d)           Billing.  Each Loan Party, each of their Subsidiaries and each
contracting physician of each Loan Party or any of their Subsidiaries (to the
extent required) has the requisite provider number or other Permit to
participate, submit claims to and receive payments from the Medicare program (to
the extent such entity participates in the Medicare program), the respective
Medicaid program in the state or states in which such entity operates, and all
other Third Party Payor Programs, including but not limited to Capitated
Contracts with managed care organizations, that each Loan Party and each of
their Subsidiaries currently bill.  Each Loan Party and their Subsidiaries, as
applicable, meet all requirements of participation, claims submission and
payment of the Third Party Payor Programs and is a party to valid participation
agreements for payment by such Third Party Payor Programs.  There is no
investigation, audit, claim review, or other action pending, or to the knowledge
of any Loan Party or their Subsidiaries, threatened which could result in a
revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any Third Party Payor provider number or result in any Loan
Party’s or any of their Subsidiaries’ exclusion from any Third Party Payor
Program.  No Loan Party nor any of their Subsidiaries has billed or received any
payment or reimbursement in excess of amounts allowed by any Health Care Law or
other law.  For purposes of this Agreement, a “Third Party Payor” means
Medicare, Medicaid, TRICARE, Blue Cross and/or Blue Shield, state government
insurers, private insurers and any other person or entity which presently or in
the future maintains Third Party Payor Programs.  In addition, for purposes of
this Agreement, “Third Party Payor Programs” means all third party payor
programs in which Borrower, each of the Loan Parties and each of its
Subsidiaries participates (including, without limitation, Medicare, Medicaid,
TRICARE or any other federal or state health care programs, as well as Blue
Cross and/or Blue Shield, managed care plans, or any other private insurance
programs).
 
(e)           Contracted Providers.  Each Loan Party and their Subsidiaries is
in material compliance with all applicable material Health Care Laws regarding
the selection, deselection, and credentialing of contracted providers,
including, but not limited to, verification of licensing status and eligibility
for reimbursement under the Third Party Payor Programs.  All contracted
providers of each Loan Party and their Subsidiaries are properly licensed and
hold appropriate Permits and clinical privileges, as applicable, for the
professional services which they provide, and, with respect to providers that
perform services eligible for reimbursement under any Third Party Payor Program,
are not debarred or excluded from any such Third Party Payor Program.
 
(f)           Proceedings.  There are no facts, circumstances or conditions that
would reasonably be expected to form the basis for any material investigation,
suit, claim, audit, action (legal or regulatory) or proceeding (legal or
regulatory) by a Governmental Authority against or affecting any Loan Party or
any of their Subsidiaries relating to any of the Health Care Laws.
 
83

--------------------------------------------------------------------------------


 
(g)           Prohibited Transactions.  No Loan Party, any of their Subsidiaries
or any Person acting on behalf of any Loan Party or any of their Subsidiaries is
a party to any contract, lease agreement or other arrangement (including any
joint venture, service or consulting agreement) with any physician, physician
group, health care facility, hospital, nursing facility, home health agency or
other person who is in a position to make or influence referrals to or otherwise
generate business to provide services, lease space, lease equipment or engage in
any other venture or activity, other than agreements which are in compliance
with all applicable Health Care Laws.  No Loan Party, any of their Subsidiaries,
or any person acting on behalf of any Loan Parties or any their Subsidiaries,
directly or indirectly: (1) offered or paid any remuneration, in cash or in
kind, to, or made any financial arrangements with, any past, present or
potential patient, supplier, medical staff member, contractor or Third Party
Payor of any Loan Parties and/or any of their Subsidiaries in order to illegally
obtain business or payments from such person; (2) given or agreed to give, or is
aware that there has been made or that there is any illegal agreement to make,
any illegal gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) to any past, present or potential
patient, supplier, contractor, Third Party Payor or any other person; (3) made
or agreed to make, or is aware that there has been made or that there is any
agreement to make, any contribution, payment or gift of funds or property to, or
for the private use of, any governmental official, employee or agent where
either the contribution, payment or gift or the purpose of such contribution,
payment or gift is or was illegal under the laws of any government entity having
jurisdiction over such payment, contribution or gift; (4) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason; or
(5) made, or agreed to make, or is aware that there has been made or that there
is any agreement to make, any payment to any person with the intention or
understanding that any part of such payment would be used or was given for any
purpose other than that described in the documents supporting such payment.
 
(h)           Fair Market Value.  The compensation paid or to be paid by each
Loan Party and each of their Subsidiaries to any physician or physician group
who is employed by or contracted with each Loan Party or any of their
Subsidiaries is fair market value for the services and items actually provided
by such physician, not taking into account the value or volume of referrals or
other business generated by such physicians or physician groups for each Loan
Party or each of their Subsidiaries.  Each Loan Party and each of their
Subsidiaries has at all times maintained a written agreement with each physician
or physician group receiving compensation from each Loan Party or any of their
Subsidiaries.
 
(i)            Medicare/Medicaid.  There are no Medicare or Medicaid termination
proceedings underway with respect to any of the Loan Parties, each entity meets
the Medicare conditions of participation and, to our knowledge after such
reasonable investigation under the circumstances, no employee or independent
contractor of any Loan Parties has been excluded in participating in Medicare or
Medicaid or any similar federal programs.
 
(j)            Compliance.  Each Loan Party possesses and implements all
necessary policies and procedures to ensure that all aspects of each Loan
Party’s operations, their employees, and all healthcare providers under contract
with any Loan Party, comply with all applicable Health Care Laws.
 
(k)           Corporate Integrity Agreements, etc.  No Loan Party, nor any of
their Subsidiaries, is a party to any corporate integrity agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreement with or
imposed by any Governmental Authority.

 
84

--------------------------------------------------------------------------------

 

ARTICLE V.
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable) and cancellation or
expiration of all Letters of Credit (or collateralization thereof in a manner
acceptable to the Issuing Bank), such Loan Party shall, and shall cause each of
its Subsidiaries to:
 
Section 5.01         Financial Statements and Other Reports.  In the case of
Holdings, deliver to the Administrative Agent (which shall furnish to each
Lender):
 
(a)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter of each Fiscal Year,
commencing with the Fiscal Quarter in which the Closing Date occurs, the
consolidated balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, commencing with the first Fiscal Quarter for which such
corresponding figures are available, all in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto;
 
(b)           Annual Financial Statements.  As soon as available, and in any
event within 90 days (or if Holdings files an extension with the SEC 105 days)
after the end of each Fiscal Year, commencing with the Fiscal Year in which the
Closing Date occurs, (i) the consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, commencing with the
first Fiscal Year for which such corresponding figures are available covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of an
independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to the Administrative Agent
(which report and/or the accompanying financial statements shall be unqualified
as to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards);

 
85

--------------------------------------------------------------------------------

 

(c)           Compliance Certificate.  Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.01(a) and
5.01(b), a duly executed and completed Compliance Certificate;
 
(d)           Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.01(a) or 5.01(b) shall differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Administrative
Agent;
 
(e)           Notice of Default.  Promptly upon any officer of any Loan Party
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Loan Party with respect
thereto; (ii) that any Person has given any notice to any Loan Party or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.01(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
the Borrower (or such Loan Party) has taken, is taking and proposes to take with
respect thereto;
 
(f)           Notice of Litigation.  Promptly upon any officer of any Loan Party
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by the Borrower to the Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
or the exercise of rights or performance of obligations under any Loan Document,
written notice thereof together with such other information as may be reasonably
available to Holdings or the Borrower to enable the Lenders and their counsel to
evaluate such matters;
 
(g)           ERISA.  (i) Promptly upon the occurrence of or upon any officer of
any Loan Party becoming aware of the forthcoming occurrence of (A) any ERISA
Event, (B) the adoption of any new Pension Plan by any Loan Party, any of its
Subsidiaries or any of their respective ERISA Affiliates, (C) the adoption of an
amendment to a Pension Plan if such amendment results in a material increase in
benefits or unfunded liabilities or (D) the commencement of contributions by any
Loan Party, any of its Subsidiaries or any of their respective ERISA Affiliates
to a Multiemployer Plan or Pension Plan, a written notice specifying the nature
thereof, what action such Loan Party, its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (B) all notices received by
any Loan Party, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (C)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as the Administrative Agent shall reasonably request;

 
86

--------------------------------------------------------------------------------

 

(h)           Financial Plan.  As soon as practicable and in any event no later
than the last day of each Fiscal Year, a consolidated plan and financial
forecast for the following Fiscal Year (a “Financial Plan”), including (1) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each Fiscal Year, and
an explanation of the assumptions on which such forecasts are based and
(2) forecasted consolidated statements of income and cash flows of Holdings and
its Subsidiaries for each quarter of such Fiscal Year;
 
(i)           Insurance Report.  As soon as practicable and in any event by the
last day of each Fiscal Year, a certificate from the Loan Parties’ insurance
broker(s) in form and substance satisfactory to the Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by the Loan Parties and their Subsidiaries;
 
(j)           Information Regarding Collateral.
 
(i)           the Borrower shall furnish to the Collateral Agent prompt written
notice of any change (A) in any Loan Party’s corporate name, (B) in any Loan
Party’s identity or corporate structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s Federal Taxpayer Identification Number
or state organizational identification number.  Each Loan Party agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents; and
 
(ii)           Each Loan Party also agrees promptly to notify (or to have the
Borrower notify on its behalf) the Collateral Agent if any material portion of
the Collateral is damaged or destroyed;
 
(k)           Annual Collateral Verification.  Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.01(b), each Loan Party shall deliver to the
Collateral Agent a certificate of its Authorized Officer (i) either confirming
that there has been no change in such information since the date of the
Perfection Certificate delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes and (ii) certifying that all Uniform Commercial Code financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above (or in such Perfection Certificate) to the extent necessary
to effect, protect and perfect the security interests under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period);

 
87

--------------------------------------------------------------------------------

 

(l)            Management Letters.  Promptly after the receipt thereof by
Holdings or the Borrower or any of their respective Subsidiaries, a copy of any
“management letter” received by any such Person from its certified public
accountants and the management’s response thereto;
 
(m)          Certification of Public Information.  Holdings and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to
Holdings, its Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Holdings has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders.  Holdings
agrees to clearly designate all Information provided to the Administrative Agent
by or on behalf of Holdings which is suitable to make available to Public
Lenders.  If Holdings has not indicated whether a document or notice delivered
pursuant to this Section 5.01 contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material non-public information with respect to Holdings, its Subsidiaries and
their securities;
 
(n)           Defaults Under Material Contracts.  Promptly upon any officer of
any Loan Party or any of its Subsidiaries obtaining knowledge of any condition
or event that constitutes a default or an event of default under any Material
Contract or that notice has been given to any Loan Party or any of its
Subsidiaries with respect thereto, a certificate of an Authorized Officer of
such Loan Party specifying the nature and period of existence of such condition
or event and the nature of such claimed default or event of default, and what
action such Loan Party or the Borrower has taken, is taking and proposes to take
with respect thereto;
 
(o)           Credit Ratings.  Prompt written notice of any change in the
Borrower’s corporate rating by S&P, in the Borrower’s corporate family rating by
Moody’s or in the ratings of the credit facilities hereunder by S&P or Moody’s,
or any notice from either such agency indicating its intent to effect such a
change or to place the Borrower or the credit facilities hereunder on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the credit facilities hereunder; and
 
(p)           Other Information.  (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings or any of its Subsidiaries to their
security holders acting in such capacity, (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Holdings or
any of its Subsidiaries with any securities exchange or with the SEC or any
governmental or private regulatory authority and (iii) all press releases and
other statements made available generally by Holdings or any of its Subsidiaries
to the public concerning material developments in the business of Holdings or
any of its Subsidiaries and (B) such other information and data with respect to
Holdings or any of its Subsidiaries as from time to time may be reasonably
requested by the Administrative Agent or any Lender.

 
88

--------------------------------------------------------------------------------

 

Section 5.02         Existence.  Except as otherwise permitted under Section
6.08, at all times preserve and keep in full force and effect its existence and
all rights and franchises, licenses and permits material to its business;
provided, that no Loan Party (other than the Borrower with respect to existence)
or any of its Subsidiaries shall be required to preserve any such existence,
right or franchise, licenses and permits if such Person’s board of directors (or
similar governing body) shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.
 
Section 5.03         Payment of Taxes and Claims.  Pay all Taxes imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, that no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserves
or other appropriate provisions as shall be required in conformity with GAAP
shall have been made therefor and (b) in the case of a Tax or claim which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).
 
Section 5.04         Maintenance of Properties.  Maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of the Loan
Parties and their Subsidiaries and from time to time shall make or cause to be
made all appropriate repairs, renewals and replacements thereof.
 
Section 5.05         Insurance.  In the case of Holdings, maintain or cause to
be maintained, with financially sound and reputable insurers, such public
liability insurance, third party property damage insurance, business
interruption insurance and casualty insurance with respect to liabilities,
losses or damage in respect of the assets, properties and businesses of the Loan
Parties and their Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as are customary for such Persons.  Each such policy of insurance shall (i) name
the Secured Parties, as additional insureds thereunder as their interests may
appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the
Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and (iii) provide that the insurer
affording coverage (with respect to property and liability insurance) will
provide for at least thirty (30) days’ prior written notice to the Collateral
Agent of any modification or cancellation of such policy.

 
89

--------------------------------------------------------------------------------

 

Section 5.06        Books and Records; Inspections.  Maintain proper books of
record and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit any authorized representatives designated by
the Administrative Agent to visit and inspect any of the properties of any Loan
Party where its financial and accounting records are maintained, to inspect,
copy and take extracts from its and their financial and accounting records and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable prior notice
and at such reasonable times during normal business hours and as often as may
reasonably be requested.
 
Section 5.07        Lenders’ Meetings.  In the case of each of Holdings and the
Borrower, upon the request of the Administrative Agent or the Required Lenders
and at the sole expense of the Borrower, participate in a conference call or
meeting of the Administrative Agent and the Lenders once during each Fiscal Year
to be held, in the case of a meeting, at the Borrower’s corporate offices (or at
such other location as may be agreed to by the Borrower and the Administrative
Agent) at such time as may be agreed to by the Borrower and the Administrative
Agent.
 
Section 5.08        Compliance with Contractual Obligations and Laws.  Comply,
and use best efforts to cause all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all Contractual Obligations and
all applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
Section 5.09        Environmental Compliance.  Use and operate all of its
Facilities in compliance with all Environmental Laws, keep all necessary
Governmental Authorizations required pursuant to any Environmental Laws, and
handle all Hazardous Materials in compliance with all Environmental Laws, in
each case except where the failure to comply with the terms of this clause could
not reasonably be expected to have a Material Adverse Effect.
 
Section 5.10         Subsidiaries.  In the case of the Borrower, in the event
that any Person becomes a Subsidiary of the Borrower (other than an Excluded
Foreign Subsidiary) after the date hereof, (a) promptly cause such Subsidiary to
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to the Administrative Agent and the
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.01(b), 3.01(h), and 3.01(j).
 
(b)           In the case of the Borrower, with respect to any new Foreign
Subsidiary created or acquired after the Closing Date by the Borrower or any of
its Subsidiaries, promptly execute deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.01(b), and the Borrower shall take all of the actions referred to in Section
3.01(h) necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in the Equity Interests of such new Subsidiary that is owned
by the Borrower or any of its Subsidiaries (provided that in no event shall more
than 66.0% of the voting Equity Interests of any new Excluded Foreign Subsidiary
be required to be so pledged).

 
90

--------------------------------------------------------------------------------

 

(c)           With respect to each new Subsidiary, the Borrower shall promptly
send to the Collateral Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Subsidiary of the Borrower and
(ii) all of the data required to be set forth in Schedules 4.01 and 4.02 with
respect to all Subsidiaries of the Borrower; and such written notice shall be
deemed to supplement Schedules 4.01 and 4.02 for all purposes hereof.
 
Section 5.11         Additional Material Real Estate Assets.  In the event that
any Loan Party acquires a Material Real Estate Asset or a Real Estate Asset
owned or leased on the Closing Date becomes a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Security
Documents in favor of the Collateral Agent, for the benefit of Secured Parties,
in the case of such Loan Party, promptly take all such actions and execute and
deliver, or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described on
Schedule 5.11 with respect to each such Material Real Estate Asset that the
Collateral Agent shall reasonably request to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets.  In addition, upon the Collateral Agent’s
request, such Loan Party shall deliver to the Collateral Agent a copy of all
consultant’s reports, environmental site assessments or other material documents
in possession of the Loan Parties to determine if such Material Real Estate
Asset is subject to material Environmental Claims.
 
Section 5.12         Additional Collateral.  With respect to any assets or
property acquired after the Closing Date by Holdings, the Borrower or any of its
Subsidiaries (other than (x) any assets or property described in Section 5.10 or
Section 5.11, (y) any assets or property subject to a Lien expressly permitted
by Section 6.02 (m) or (l) and (z) assets or property acquired by an Excluded
Foreign Subsidiary) as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected First Priority Lien, promptly (i)
execute and deliver to the Collateral Agent such amendments to the Pledge and
Security Agreement or such other documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected First Priority Lien in such assets or property and
(ii) take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected First Priority Lien in such
assets or property, including without limitation, authorizing the Collateral
Agent to file UCC financing statements in such jurisdictions as may be required
by the Pledge and Security Agreement or by law.

 
91

--------------------------------------------------------------------------------

 

Section 5.13        Further Assurances.  At any time or from time to time upon
the reasonable request of the Administrative Agent, at the expense of the Loan
Parties, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Collateral Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents or to more fully perfect or renew the rights of the Administrative
Agent, the Collateral Agent or the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Subsidiary which may be deemed to be part of the Collateral).  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings and
its Subsidiaries and all of the outstanding Equity Interests of the Borrower and
its Subsidiaries including taking all actions necessary to assist and cooperate
with the Administrative Agent in the preparation and completion of a collateral
audit by the Administrative Agent (subject to limitations contained in the Loan
Documents with respect to Foreign Subsidiaries); provided that the Borrower
shall not be required to pay for more than one collateral audit per year in the
absence of any Event of Default.  Upon the exercise by the Administrative Agent
or the Collateral Agent of any power, right, privilege or remedy pursuant to
this Agreement or the other Loan Documents which required any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or the Collateral Agent may be required to obtain
from Holdings or any of its Subsidiaries for such consent, approval, recording,
qualification or authorization.
 
Section 5.14         Control Accounts; Approved Deposit Accounts.  Each Loan
Party shall (i) deposit in an Approved Deposit Account all Cash it receives,
(ii) not establish or maintain any Securities Account or Commodities Account
that is not a Control Account and (iii) not establish or maintain any Deposit
Account other than an Approved Deposit Account, provided however that
notwithstanding the foregoing, each Loan Party may (w) maintain zero-balance
accounts for the purpose of managing local disbursements and collections and may
maintain payroll, withholding tax and other fiduciary accounts, (x) maintain
accounts into which amounts are paid by a governmental entity pursuant to one or
more Health Care Laws so long as the amounts on deposit therein are transferred
each Business Day to an Approved Deposit Account or any other account permitted
to be so utilized under this Section 5.14, (y) maintain other accounts as long
as the aggregate monthly average daily balance over the immediately preceding
12-month period for all such Loan Parties in all such other accounts does not
exceed $3,000,000 at any time and (z) make pledges or cash deposits permitted by
Section 6.02.
 
Section 5.15         Maintenance of Ratings.  In the case of the Borrower, at
all times use commercially reasonable efforts to maintain public ratings issued
by Moody’s and S&P with respect to its senior secured debt.
 
Section 5.16         Compliance with Healthcare Laws.  Within five (5) Business
Days after any Loan Party obtaining knowledge thereof:
 
(a)           notice of any material investigation or audit, or pending or
threatened proceedings relating to any violation by any Loan Party, any of their
Subsidiaries, or any health care facility to which any Loan Party or any their
Subsidiaries provides services, of any Health Care Laws (including, without
limitation, any investigation or audit or proceeding involving violation of any
of the Medicare and/or Medicaid fraud and abuse provisions);

 
92

--------------------------------------------------------------------------------

 

(b)           copies of any written recommendation from any Governmental
Authority or other regulatory body that any Loan Party or any of their
Subsidiaries, or any obligor to which any Loan Party or any their Subsidiaries
provides services should have its licensure, provider or supplier number, or
accreditation suspended, revoked, or limited in any way, or have its eligibility
to participate in TRICARE, Medicare or Medicaid or to accept assignments or
rights to reimbursement under TRICARE, Medicaid or Medicare regulations
suspended, revoked, or limited in any way;
 
(c)           notice of any claim to recover any alleged material overpayments
with respect to any receivables including, without limitation, payments received
from TRICARE, Medicare, Medicaid or from any private insurance carrier;
 
(d)           notice of termination of eligibility of any Loan Party, any
Subsidiary of any Loan Party, or any health care facility to which any Loan
Party provides services to participate in any reimbursement program of any
private insurance carrier, managed care or similar organization, or other
obligor applicable to it;
 
(e)           notice of any material reduction in the level of reimbursement
expected to be received with respect to any Receivables;
 
(f)           notice of any reimbursement payment contract or process that
results or is reasonably expected to result in any claim against a Loan Party or
any Subsidiary of such Loan Party (including on account of overpayments,
settlement payments, appeals, repayment plan requests);
 
(g)           copies of any report or communication from any Governmental
Authority in connection with any inspection of any facility of a Loan Party or
any Subsidiary of such Loan Party other than those which are routine and
non-material; and
 
(h)           notice of any healthcare provider’s fees being contested or
disputed.
 
ARTICLE VI.
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable) and cancellation or
expiration of all Letters of Credit (or collateralization thereof in a manner
acceptable to the Issuing Bank), such Loan Party shall not, nor shall it cause
or permit any of its Subsidiaries to:
 
Section 6.01         Indebtedness.   Directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:
 
(a)           the Obligations;
 
(b)           Indebtedness of any Subsidiary owed to the Borrower or to any
other Subsidiary, or of the Borrower owed to any Subsidiary; provided, that
(i) all such Indebtedness shall be evidenced by the Intercompany Note, and, if
owed to a Loan Party, shall be subject to a First Priority Lien pursuant to the
Pledge and Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note, (iii) any payment by any such
Subsidiary Guarantor under any guaranty of the Obligations shall result in a pro
tanto reduction of the amount of any Indebtedness owed by such Subsidiary to the
Borrower or to any of its Subsidiaries for whose benefit such payment is made
and (iv) such Indebtedness is permitted as an Investment under Section 6.06(d);

 
93

--------------------------------------------------------------------------------

 

(c)          Unsecured Indebtedness that (i) matures after, and does not require
any scheduled amortization, mandatory redemption, sinking fund obligation or
other scheduled payments of principal prior to, the date which is six months
after the Term Loan Maturity Date (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemptions provisions satisfying
the requirement of clause (ii) hereof), (ii) has terms and conditions (other
than interest rate, redemption premiums and subordination terms), taken as a
whole, that are not materially less favorable to the Borrower than the terms and
conditions customary at the time for high-yield senior unsecured debt securities
issued in a public offering, and (iii) does not require a Subsidiary of Holdings
other than the Borrower and the Subsidiary Guarantors to be an obligor with
respect to such Indebtedness; provided, that (1) both immediately prior and
after giving effect to the incurrence thereof, (x) no Default or Event of
Default shall exist or result therefrom and (y) Holdings shall be in compliance
with the Senior Unsecured Incurrence Test (on a pro forma basis);
 
(d)          Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;
 
(e)          Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
 
(f)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
 
(g)         guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, real property lessors and licensees of the
Borrower and its Subsidiaries;
 
(h)          guaranties by the Borrower of Indebtedness of a Subsidiary
Guarantor or guaranties by a Subsidiary Guarantor of Indebtedness of the
Borrower or another Subsidiary Guarantor with respect, in each case, to
Indebtedness otherwise permitted to be incurred pursuant to this Section
6.01; provided, that if the Indebtedness that is being guarantied is unsecured
and/or subordinated to the Obligations, the guaranty shall also be unsecured
and/or subordinated to the Obligations;
 
(i)           Indebtedness described in Schedule 6.01 and any Permitted
Refinancing thereof;

 
94

--------------------------------------------------------------------------------

 

(j)           Indebtedness incurred during any Fiscal Year in an amount not to
exceed $25,000,000 in the aggregate which is secured by purchase money Liens or
incurred with respect to Capital Leases and purchase money Indebtedness;
provided, that any such Indebtedness incurred with respect to purchase money (i)
shall be secured only by the asset acquired in connection with the incurrence of
such Indebtedness, and (ii) shall constitute not less than 75.0% of the
aggregate consideration paid with respect to such asset;
 
(k)           (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Subsidiary or Indebtedness attaching
to assets that are acquired by the Borrower or any of its Subsidiaries, in each
case after the Closing Date as the result of a Permitted Acquisition, provided,
that (x) such Indebtedness existed at the time such Person became a Subsidiary
or at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by Holdings or any of its Subsidiaries and (ii) any Permitted Refinancing
thereof; provided, that (1) the direct and contingent obligors with respect to
such Indebtedness are not changed and (2) such Indebtedness shall not be secured
by any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;
 
(l)           Indebtedness of the type described in clause (xi) of the
definition thereof incurred in the ordinary course of business and not for
speculation purposes; and
 
(m)         other unsecured Indebtedness of the Borrower and its Subsidiaries in
an aggregate amount not to exceed at any time $25,000,000.
 
Section 6.02         Liens.  Directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Loan Party or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under any applicable intellectual
property laws, rules or procedures, except:
 
(a)           Liens in favor of the Collateral Agent for the benefit of Secured
Parties granted pursuant to any Loan Document;
 
(b)           Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefor;
 
(c)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA or a violation of
Section 436 of the Internal Revenue Code), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five (5) days) are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;

 
95

--------------------------------------------------------------------------------

 

(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;
 
(e)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries and that, in the aggregate, do not
materially detract from the value of the property subject thereto;
 
(f)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder and covering only the assets so leased;
 
(g)           Liens solely on any cash earnest money deposits made by Holdings
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(j)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(k)           non-exclusive outbound licenses of patents, copyrights, trademarks
and other intellectual property rights granted by Holdings or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of the Borrower or such Subsidiary;
 
(l)             Liens described in Schedule 6.02;
 
(m)           Liens securing Indebtedness permitted pursuant to Section 6.01(j);
provided, that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;
 
(n)           Liens securing Indebtedness permitted by Section 6.01(k),
provided, that any such Lien shall encumber only those assets which secured such
Indebtedness at the time such assets were acquired by the Borrower or its
Subsidiaries; and

 
96

--------------------------------------------------------------------------------

 

(o)          other Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $10,000,000 at any time
outstanding.
 
Section 6.03        No Further Negative Pledges.  Except with respect to (a)
this Agreement and the other Loan Documents, (b) specific assets or property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and (c)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the assets or property secured by such Liens or the
assets or property subject to such leases, licenses or similar agreements, as
the case may be), enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations.
 
Section 6.04        Restricted Junior Payments.  Directly or indirectly through
any manner or means nor shall it permit any of its Affiliates directly or
indirectly through any manner or means, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) any Subsidiary of the Borrower may declare and
pay dividends or make other distributions ratably to the Borrower or any
Wholly-Owned Subsidiary Guarantor; (b) the Borrower (i) may refinance the Senior
Notes in accordance with Indebtedness incurred under Section 6.01(c), (ii) may
make regularly scheduled payments of interest in respect of the Senior Notes and
any Indebtedness permitted by Section 6.01(c) in accordance with the terms of,
and only to the extent required by, the indenture governing such notes, and
(iii)  if the Leverage Ratio is less than or equal to 3.65:1.00, the Borrower
may repurchase, repay, redeem, defease or retire Senior Notes or any outstanding
Indebtedness permitted under Section 6.01(c) with the then Available Amount; (c)
so long as no Default or Event of Default shall have occurred and be continuing
or shall be caused thereby, the Borrower may make Restricted Junior Payments to
Holdings (i) in an aggregate amount not to exceed $2,000,000 in any Fiscal Year,
to the extent necessary to permit Holdings to pay general administrative costs
and expenses incurred in the ordinary course of business, (ii) for so long as
Holdings and its Subsidiaries are members of the same affiliated group of
corporations within the meaning of Section 1504 of the Internal Revenue Code and
the Treasury Regulations promulgated thereunder (and any similar provision of
state or local income tax law) to the extent necessary to permit Holdings to
discharge the consolidated tax liabilities of Holdings and its Subsidiaries as
part of such an affiliated group of which Holdings is the common parent within
the meaning of Section 1504 of the Internal Revenue Code, provided that such
Restricted Junior Payment shall not exceed the aggregate amount that would be
payable by the Borrower and its Subsidiaries if they filed Tax returns on a
stand-alone basis, in each case so long as Holdings applies the amount of any
such Restricted Junior Payment for such purpose, (iii) in an aggregate amount
not to exceed $1,000,000 in any twelve-month period, provided that any unused
amount may be carried forward to up to a maximum aggregate amount of $2,500,000
in any twelve-month period to permit Holdings to purchase common stock or common
stock options of Holdings from present or former officers or employees of
Holdings or any of its Subsidiaries upon the death, disability or termination of
employment of such officer or employee, and (iv) in an aggregate amount not to
exceed $15,000,000, which Holdings may distribute to its shareholders or which
the Borrower may use to make other Restricted Junior Payments.

 
97

--------------------------------------------------------------------------------

 

Section 6.05         Restrictions on Subsidiary Distributions.  Except as
provided herein, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any Subsidiary Guarantor, (c) make
loans or advances to the Borrower or any other Subsidiary Guarantor, or
(d) transfer, lease or license any of its property or assets to the Borrower or
any other Subsidiary Guarantor other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.01(j) or (k) that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business or (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement.
 
Section 6.06         Investments.  Directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:
 
(a)           Investments in Cash and Cash Equivalents;
 
(b)           equity Investments owned as of the Closing Date in any Subsidiary
and any Joint Venture and Investments made after the Closing Date in the
Borrower and any Wholly-Owned Subsidiary Guarantor;
 
(c)           Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Loan Parties and
their Subsidiaries;
 
(d)           intercompany loans to the extent permitted under Section 6.01(b)
and other Investments in Joint Ventures and Subsidiaries which are not
Wholly-Owned Subsidiary Guarantors, provided that such Investments (including
through intercompany loans and any Permitted Acquisition) in Joint Ventures and
Subsidiaries other than Wholly-Owned Subsidiary Guarantors shall not exceed at
any time an aggregate amount $25,000,000.
 
(e)           Investments consisting of Consolidated Capital Expenditures with
respect to the Borrower and the Guarantors permitted by Section 6.07(c);
 
(f)           loans and advances to employees of Holdings and its Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $1,000,000;
 
(g)          Permitted Acquisitions and the Related Acquisitions permitted
pursuant to Section 6.08;
 
(h)          Investments described in Schedule 6.06;
 
(i)           Investments consisting of Hedge Agreements; and

 
98

--------------------------------------------------------------------------------

 

(j)           other Investments in an aggregate amount not to exceed
$10,000,000 plus, if the Leverage Ratio is less than or equal to 3.65:1.00, the
then Available Amount during the term of this Agreement.
 
Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.
 
Section 6.07         Financial Covenants.  In the case of Holdings:
 
(a)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2010, to be less than the correlative ratio indicated:
 
Fiscal Quarter End Date
 
Interest Coverage Ratio
June 30, 2010
 
2.00:1.00
September 30, 2010
 
2.00:1.00
December 31, 2010
 
2.00:1.00
March 31, 2011
 
2.00:1.00
June 30, 2011
 
2.00:1.00
September 30, 2011
 
2.00:1.00
December 31, 2011
 
2.05:1.00
March 31, 2012
 
2.10:1.00
June 30, 2012
 
2.15:1.00
September 30, 2012
 
2.15:1.00
December 31, 2012
 
2.25:1.00
March 31, 2013
 
2.30:1.00
June 30, 2013
 
2.40:1.00
September 30, 2013
 
2.50:1.00
December 31, 2013
 
2.50:1.00
March 31, 2014 and thereafter
  
2.60:1.00



(b)           Leverage Ratio.  Permit the Leverage Ratio as of the last day of
any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30, 2010, to
exceed the correlative ratio indicated:
 
Fiscal Quarter End Date
 
Leverage Ratio
June 30, 2010
 
5.50:1.00
September 30, 2010
 
5.50:1.00
December 31, 2010
 
5.25:1.00


 
99

--------------------------------------------------------------------------------

 


Fiscal Quarter End Date
 
Leverage Ratio
March 31, 2011
 
5.15:1.00
June 30, 2011
 
5.00:1.00
September 30, 2011
 
4.90:1.00
December 31, 2011
 
4.90:1.00
March 31, 2012
 
4.75:1.00
June 30, 2012
 
4.60:1.00
September 30, 2012
 
4.50:1.00
December 31, 2012
 
4.50:1.00
March 31, 2013
 
4.35:1.00
June 30, 2013
 
4.25:1.00
September 30, 2013
 
4.15:1.00
December 31, 2013
 
4.00:1.00
March 31, 2014
 
4.00:1.00
June 30, 2014
 
3.90:1.00
September 30, 2014
 
3.80:1.00
December 31, 2014
 
3.75:1.00
March 31, 2015
 
3.75:1.00
June 30, 2015 and thereafter
  
3.65:1.00

 
(c)           Maximum Consolidated Capital Expenditures.  Make or incur
Consolidated Capital Expenditures, in any Fiscal Year indicated below, in an
aggregate amount for the Loan Parties and their Subsidiaries in excess of the
corresponding amount set forth below opposite such Fiscal Year (the “Permitted
Capital Expenditure Amount”); provided, that such amount for any Fiscal Year
shall be increased by an amount equal to the excess, if any, (of such amount for
the immediately preceding Fiscal Year (as adjusted in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year (the “Rollover Amount”) (provided, that any such excess
amount shall be used in the immediately following Fiscal Year after the amount
scheduled for such following Fiscal Year); provided further that if the total
net revenues (as reflected on a consolidated statement of operations) for a
Fiscal Year exceed $600,000,000, the Permitted Capital Expenditure Amount for
such Fiscal Year set forth below shall be increased by 5% of the amount in
excess of $600,000,000:
 
Fiscal
Year
 
Consolidated Capital
Expenditures
 
2010
  $ 42,500,000  
2011
  $ 42,500,000  
2012
  $ 42,500,000  


 
100

--------------------------------------------------------------------------------

 


Fiscal
Year
 
Consolidated Capital
Expenditures
 
2013
  $ 42,500,000  
2014
  $ 42,500,000  
2015
  $ 42,500,000  
2016
  $ 42,500,000  



Section 6.08         Fundamental Changes; Disposition of Assets; Acquisitions. 
Enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Consolidated Capital Expenditures in the
ordinary course of business) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:
 
(a)           any Subsidiary of the Borrower may be merged with or into the
Borrower or any Wholly-Owned Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, assets or property may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any Wholly-Owned Subsidiary
Guarantor; provided, that in the case of such a merger, the Borrower or such
Wholly-Owned Subsidiary Guarantor, as applicable shall be the continuing or
surviving Person;
 
(b)           any Subsidiary of the Borrower may dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any
Wholly-Owned Subsidiary Guarantor;
 
(c)           sales or other dispositions of assets that do not constitute Asset
Sales;
 
(d)           Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) are less than $10,000,000; provided, that (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors  of the
Borrower (or similar governing body)), (2) no less than 75% thereof shall be
paid in Cash, and (3) the Net Cash Proceeds thereof shall be applied as required
by Section 2.14(a);
 
(e)           disposals of obsolete, worn out or surplus property;
 
(f)            Permitted Acquisitions; provided, that in respect of acquisition
targets not domiciled within the United States, the Acquisition Consideration
for such Persons or assets shall not exceed, collectively with any Investment
permitted under Section 6.06(d) in Joint Ventures and Subsidiaries other than
Wholly-Owned Subsidiary Guarantors, more than $25,000,000; 
 
 
101

--------------------------------------------------------------------------------

 

(g)          Investments made in accordance with Section 6.06; and
 
(h)          the Related Acquisitions.
 
Section 6.09         Disposal of Subsidiary Interests.  Except for any sale of
all of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 6.08, directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Subsidiaries, except to qualify directors if required by applicable law.
 
Section 6.10         Sales and Lease-Backs.  Directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than Holdings or any of its
Subsidiaries), (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than Holdings or any of its Subsidiaries) in connection
with such lease or (c) is to be sold or transferred by such Loan Party to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of such Loan
Party excluding any sale and leaseback of (a) the real property owned by New
Jersey Imaging Partners, Inc. and located at 2770 Morris Avenue, Union N.J., (b)
real property acquired as part of a Permitted Acquisition which has a fair
market value of less than $2,500,000 and (c) any sale and leaseback of equipment
with respect to which the capital lease with respect to such equipment is
otherwise permitted to be incurred pursuant to Section 6.01(j) .
 
Section 6.11         Transactions with Shareholders and Affiliates.  Directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property, the rendering of any service
or the payment of any management, advisory or similar fees) with any Affiliate
of Holdings on terms that are less favorable to Holdings or that Subsidiary, as
the case may be, than those that might be obtained in a comparable arm’s length
transaction at the time from a Person who is not such a holder or Affiliate;
provided, that the foregoing restriction shall not apply to (a) any transaction
between the Borrower and any Wholly-Owned Subsidiary Guarantor or Beverly;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; and (c) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business.
 
Section 6.12         Conduct of Business.  From and after the Closing Date,
engage in any business (either directly or through a Subsidiary) other than the
businesses engaged in by such Loan Party on the Closing Date and any business
that is similar, reasonably related, incidental or ancillary thereto or a
business that is acquired pursuant to a Permitted Acquisition.

 
102

--------------------------------------------------------------------------------

 

Section 6.13        Permitted Activities of Holdings.  In the case of Holdings,
(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than the Indebtedness and obligations under this
Agreement, the other Loan Documents and the Senior Notes Documents; (b) create
or suffer to exist any Lien upon any assets or property now owned or hereafter
acquired, leased or licensed by it other than the Liens created under the
Security Documents to which it is a party or permitted pursuant to Section 6.2;
(c) engage in any business or activity or own any assets other than (i) holding
100.0% of the Equity Interests of the Borrower, (ii) performing its obligations
and activities incidental thereto under the Loan Documents, and to the extent
not inconsistent therewith, the Senior Notes Documents; and (iii) making
Restricted Junior Payments and Investments to the extent permitted by this
Agreement; (d) consolidate with or merge with or into, or convey, transfer,
lease or license all or substantially all its assets to, any Person; (e) sell or
otherwise dispose of any Equity Interests of any of its Subsidiaries unless, in
the case of any Subsidiary other than the Borrower, such disposition is
permitted under Section 6.08(d) (it being understood that there is no
restriction in this covenant on dispositions of Equity Interests in Joint
Ventures); (f) create or acquire any Subsidiary or make or own any Investment in
any Person other than the Borrower; or (g) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.
 
Section 6.14         Amendments or Waivers of Organizational Documents, Material
Contracts and Certain Indebtedness.  Agree to (a) any material amendment,
restatement, supplement or other modification to any of its Organizational
Documents, or any of its material rights under any Material Contract (including
the BRMG Management Agreement) if the effect of such amendment, restatement,
supplement or other modification would be materially adverse to the Loan Parties
(taken as a whole) or the Lenders or (b) any amendment, restatement, supplement,
waiver or other modification changing the terms of any Senior Notes or any other
Indebtedness incurred pursuant to Section 6.01(c), or make any payment
consistent with an amendment, restatement, supplement, waiver or other
modification thereto, if the effect of such amendment, restatement, supplement,
waiver or other modification is to increase the interest rate on the Senior
Notes or any other Indebtedness incurred pursuant to Section 6.01(c), change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, or if the effect of such amendment, restatement,
supplement, waiver or other modification, together with all other amendments,
restatements, supplements, waivers and other modifications made, is to increase
materially the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Senior Notes or such other Indebtedness incurred
pursuant to Section 6.01(c) (or a trustee or other representative on their
behalf) which would be adverse to any Loan Party or Lenders.
 
Section 6.15         Fiscal Year.  Change its Fiscal Year-end from December 31st
or change its method of determining Fiscal Quarters.
 
Section 6.16         Post-Closing Undertakings.  Within the time period
specified on Schedule 6.16 (or such later date to which the Administrative Agent
consents), comply with the provisions set forth in Schedule 6.16.

 
103

--------------------------------------------------------------------------------

 

ARTICLE VII.
GUARANTY
 
Section 7.01        Guaranty of the Obligations.  Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
 
Section 7.02         Contribution by Guarantors.  All Guarantors desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that its
Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, that solely for purposes of calculating the
“Fair Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.02, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing
Guarantor.  “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, an amount equal to (1) the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.02), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.02.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.02
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.02.

 
104

--------------------------------------------------------------------------------

 

Section 7.03         Payment by Guarantors.  Subject to Section 7.02, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C.  § 362(a)), Guarantors shall upon demand pay, or cause to be paid, in
Cash, to the Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
Section 7.04         Liability of Guarantors Absolute.  Each Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
 
(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)           the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Beneficiary with respect to the existence of such
Event of Default;
 
(c)           the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;
 
(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 
105

--------------------------------------------------------------------------------

 

(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents or any Hedge
Agreements; and
 
(f)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Loan Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or any of the Hedge Agreements or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 
106

--------------------------------------------------------------------------------

 

Section 7.05         Waivers by Guarantors.  Each Guarantor hereby waives, for
the benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 
107

--------------------------------------------------------------------------------

 

Section 7.06         Guarantors’ Rights of Subrogation, Contribution,
Etc.  Until the Guaranteed Obligations shall have been indefeasibly paid in full
and the Revolving Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled (or collateralized in a manner acceptable
to the Issuing Bank), each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
the Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder
(other than rights of contribution such Guarantor may have against any other
guarantor of the Guaranteed Obligations as contemplated by Section 7.02), in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled (or collateralized in a manner acceptable to the Issuing
Bank), each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by Section 7.02.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor.  If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
 
Section 7.07        Subordination of Other Obligations.  Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.
 
Section 7.08         Continuing Guaranty.  This Guaranty is a continuing
guaranty and shall remain in effect until all of the Guaranteed Obligations
shall have been paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled (or
collateralized in a manner acceptable to the Issuing Bank).  Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.
 
Section 7.09         Authority of Guarantors or the Borrower.  It is not
necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or the Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 
108

--------------------------------------------------------------------------------

 

Section 7.10        Financial Condition of the Borrower.  Any Credit Extension
may be made to the Borrower or continued from time to time, and any Hedge
Agreements may be entered into from time to time, in each case without notice to
or authorization from any Guarantor regardless of the financial or other
condition of the Borrower at the time of any such grant or continuation or at
the time such Hedge Agreement is entered into, as the case may be.  No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of the
Borrower.  Each Guarantor has adequate means to obtain information from the
Borrower on a continuing basis concerning the financial condition of the
Borrower and its ability to perform its obligations under the Loan Documents and
the Hedge Agreements, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of the Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of the Borrower now known or hereafter known
by any Beneficiary.
 
Section 7.11         Bankruptcy, Etc.
 
(a)           So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of the Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against the Borrower or any other Guarantor.  The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or any other
Guarantor or by any defense which the Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations.  Guarantors shall permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay the Administrative Agent, or allow
the claim of the Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.
 
(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by the Borrower, the obligations of Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 
109

--------------------------------------------------------------------------------

 

Section 7.12         Discharge of Guaranty Upon Sale of Guarantor.  If all of
the Equity Interests of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.
 
ARTICLE VIII.
EVENTS OF DEFAULT
 
Section 8.01         Events of Default.  If any one or more of the following
conditions or events occur:
 
(a)           Failure to Make Payments When Due.  Failure by the Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) days after
the date due; or
 
(b)           Default Under Other Agreements.  (i) Failure of any Loan Party to
pay when due any principal of or interest on or any other amount, including any
payment in settlement, payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.01(a)) in an aggregate
principal amount (or Net Mark-to-Market Exposure) of $5,000,000 or more, beyond
the grace period, if any, provided therefor; or (ii) breach or default by any
Loan Party with respect to any other material term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
 
(c)           Breach of Certain Covenants.  Failure of any Loan Party (i) to
perform or comply with any term or condition contained in Section 2.06, Section
5.02 or Article VI, or (ii) to comply with the delivery requirements contained
in Sections 5.01(a), 5.01(b), 5.01(c), and 5.01(e) within five (5) Business Days
after the date required under such Section; or
 
(d)           Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made or, to the extent that any such representation,
warranty, certification or other statement is already qualified by materiality
or material adverse effect, such representation, warranty, certification or
other statement shall be false in any respect as of the date made or deemed
made; or

 
110

--------------------------------------------------------------------------------

 

(e)           Other Defaults Under Loan Documents.  Any Loan Party shall default
in the performance of or compliance with any term contained herein or any of the
other Loan Documents, other than any such term referred to in any other Section
of this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after the earlier of (i) an officer of such Loan Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or
 
(f)           Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
any Loan Party or any of its Significant Subsidiaries in an involuntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal or
state law; or (ii) an involuntary case shall be commenced against any Loan Party
or any of its Significant Subsidiaries under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, conservator,
custodian or other officer having similar powers over any Loan Party or any of
its Significant Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, conservator or other custodian of
any Loan Party or any of its Significant Subsidiaries for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of any Loan
Party or any of its Significant Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty (60) days without having been
dismissed, bonded or discharged; or
 
(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Any Loan
Party or any of its Significant Subsidiaries shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, conservator or other custodian for all
or a substantial part of its property; or any Loan Party or any of its
Significant Subsidiaries shall make any assignment for the benefit of creditors;
or (ii) any Loan Party or any of its Significant Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of any Loan Party or any of its Significant Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.01(f); or
 
(h)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $5,000,000 in the
aggregate at any time (to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against any Loan Party or any of its Subsidiaries or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five (5) days prior to the date of any proposed sale thereunder); or

 
111

--------------------------------------------------------------------------------

 

(i)           Dissolution.  Any order, judgment or decree shall be entered
against any Loan Party decreeing the dissolution or split up of such Loan Party
and such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or
 
(j)           Employee Benefit Plans.  (i) There shall occur (A) one or more
ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in a Material Adverse Effect or (B) the ERISA
Event described in clause (ii) of the definition thereof; or (ii) there exists
any fact or circumstance that reasonably could be expected to result in the
imposition of a Lien or security interest pursuant to Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA or a violation of Section 436
of the Internal Revenue Code; or
 
(k)          Change of Control.  A Change of Control occurs; or
 
(l)           BRMG Management Agreement.  Either Borrower or Beverly Radiology
has breached any material provision, or a material default occurs under, the
BRMG Management Agreement or the BRMG Management Agreement ceases to be in full
force and effect; or
 
(m)         Guaranties, Security Documents and other Loan Documents.  At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Security Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Security Documents with
the priority required by the relevant Security Document, in each case for any
reason other than the failure of the Collateral Agent or any Secured Party to
take any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Loan Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Security Documents;

 
112

--------------------------------------------------------------------------------

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Required Lenders, upon notice to the Borrower by the Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments, the obligation of the Issuing Bank to issue any Letter of
Credit and the obligation of the Swing Line Lender to make any Swing Line Loan
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each Loan
Party: (I) the unpaid principal amount of and accrued interest on the Loans,
(II) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), and (III) all other Obligations; provided,
that the foregoing shall not affect in any way the obligations of Lenders under
Section 2.03(b)(v) or Section 2.04(e); (C) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Security Documents; (D) the Administrative Agent shall direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Sections 8.01(f) and
(g) to pay) to the Administrative Agent such additional amounts of cash as
reasonably requested by the Issuing Bank, to be held as security for the
Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding; and (E) the Administrative Agent and the Collateral Agent may
exercise on behalf of themselves, the Lenders, the Issuing Bank and the other
Secured Parties all rights and remedies available to the Administrative Agent,
the Collateral Agent, the Lenders and the Issuing Bank under the Loan Documents
or under applicable law or in equity.
 
ARTICLE IX.
AGENTS
 
Section 9.01        Appointment of Agents.   Each of DBSI and GECC is hereby
appointed as Co-Syndication Agent hereunder, and each Lender hereby authorizes
DBSI and GECC to act as the Co-Syndication Agents in accordance with the terms
hereof and the other Loan Documents.  Barclays Bank is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Barclays Bank to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents.  RBC Capital is hereby appointed as
Documentation Agent hereunder, and each Lender hereby authorizes RBC Capital to
act as Documentation Agent in accordance with the terms hereof and the other
Loan Documents.  Each Agent hereby agrees to act in its capacity as such upon
the express conditions contained herein and the other Loan Documents, as
applicable.  The provisions of this Article IX (other than as expressly provided
herein) are solely for the benefit of the Agents and the Lenders and no Loan
Party shall have any rights as a third party beneficiary of any of the
provisions of this Article IX (other than as expressly provided herein).  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Holdings
or any of its Subsidiaries.  Each of the Co-Syndication Agents and the
Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates.  Notwithstanding any other provision of this Agreement or any
provision of any other Loan Document, each of the Joint Lead Arrangers, the
Co-Syndication Agents and the Documentation Agent are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint Lead
Arrangers, the Co-Syndication Agents and the Documentation Agent shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents and all of the other benefits of
this Article IX.  Without limitation of the foregoing, neither the Joint Lead
Arrangers, the Co-Syndication Agents nor the Documentation Agent in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

 
113

--------------------------------------------------------------------------------

 

Section 9.02        Powers and Duties.  Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto.  In the event that any obligations (other than the Obligations) are
permitted to be incurred hereunder and secured by Liens permitted to be incurred
hereunder on all or a portion of the Collateral, each Lender authorizes the
Administrative Agent to enter into intercreditor agreements, subordination
agreements and amendments to the Security Documents to reflect such arrangements
on terms acceptable to the Administrative Agent.  Each Agent shall have only
those duties and responsibilities that are expressly specified herein and the
other Loan Documents.  Each Agent may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees.  No Agent shall
have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship or other implied duties in respect of any Lender; and nothing
herein or any of the other Loan Documents, expressed or implied, is intended to
or shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.  Without limiting the generality of the foregoing sentence, the use
of the term “agent” in this Agreement and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under the agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
Section 9.03         General Immunity.
 
(a)          No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document, or for the creation, perfection or priority of any Lien, or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of any Loan Party or to any Agent or
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of Holdings or any of its Subsidiaries or to
make any disclosures with respect to the foregoing.  Anything contained herein
to the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

 
114

--------------------------------------------------------------------------------

 


(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders (i) for
any action taken or omitted by any Agent (A) under or in connection with any of
the Loan Documents or (B) with the consent or at the request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement) except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction or (ii)
for any failure of any Loan Party to perform its obligations under this
Agreement or any other Loan Document.  No Agent shall, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose or be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity.  Each Agent shall be entitled to refrain from
any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions and
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Holdings and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 10.05).
 
(c)           Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Loan Document by or through
any one or more sub-agents appointed by it. Each of the Administrative Agent,
the Collateral Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.03 and of Section 9.06 shall apply to any of the Affiliates of the
Administrative Agent or the Collateral Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent or Collateral
Agent, as applicable.  All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 9.03 and of
Section 9.06 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein.  Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent or the Collateral Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 
115

--------------------------------------------------------------------------------

 

(d)           Notice of Default or Event of Default.  No Agent shall be deemed
to have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to such Agent by a
Loan Party or a Lender.  In the event that the Administrative Agent shall
receive such a notice, the Administrative Agent shall give notice thereof to the
Lenders, provided that failure to give such notice shall not result in any
liability on the part of the Administrative Agent.
 
Section 9.04          Agents Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, any Agent in its individual capacity as a
Lender hereunder.  With respect to its participation in the Loans and the
Letters of Credit, each Agent shall have the same rights and powers hereunder in
its capacity as a Lender as any other Lender and may exercise the same as if it
were not performing the duties and functions delegated to it hereunder, and the
term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity.  Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from the Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.  The Lenders acknowledge that pursuant to such activities, the Agents
or their Affiliates may receive information regarding any Loan Party or any
Affiliate of any Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.
 
Section 9.05          Lenders’ Representations, Warranties and Acknowledgment.
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Holdings
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 
116

--------------------------------------------------------------------------------

 

(b)           Each Lender, by delivering its signature page to this
Agreement, an Assignment Agreement or a Joinder Agreement and funding its
Tranche B Term Loan and/or Revolving Loans on the Closing Date or by the funding
of any Incremental Term Loans or Incremental Revolving Loans, as the case may
be, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be approved by
any Agent, Required Lenders or Lenders, as applicable on the Closing Date or as
of the date of funding of such Incremental Term Loans.
 
Section 9.06          Right to Indemnity.  Each Lender, in proportion to its Pro
Rata Share, severally agrees to indemnify each Agent, Issuing Bank and Swing
Line Lender, to the extent that such Agent, Issuing Bank or Swing Line Lender
shall not have been reimbursed by any Loan Party (and without limiting its
obligation to do so), for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent, Issuing Bank or Swing Line Lender in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s, Issuing Bank’s Swing Lien Lender’s, as applicable gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to
any Agent, Issuing Bank or Swing Line Lenders, for any purpose shall, in the
opinion of such Agent, Issuing Bank or Swing Line Lender, as applicable, be
insufficient or become impaired, such Agent, Issuing Bank or Swing Line Lender,
as applicable, may call for additional indemnity and cease, or not commence, to
do the acts indemnified against until such additional indemnity is furnished;
provided, that in no event shall this sentence require any Lender to indemnify
any Agent, Issuing Bank or Swing Line Lender against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided, further, that this
sentence shall not be deemed to require any Lender to indemnify any Agent,
Issuing Bank or Swing Line Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

 
117

--------------------------------------------------------------------------------

 

Section 9.07          Successor Administrative Agent, Collateral Agent and Swing
Line Lender.  The Administrative Agent shall have the right to resign at any
time by giving prior written notice thereof to the Lenders and the
Borrower.  The Administrative Agent shall have the right to appoint a financial
institution to act as the Administrative Agent and/or the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower and the
Required Lenders, and the Administrative Agent’s resignation shall become
effective on the earlier of (i) the acceptance of such successor Administrative
Agent by the Borrower and the Required Lenders or (ii) the thirtieth day after
such notice of resignation.  Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, Required Lenders shall have the right, upon five (5)
Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent, subject to the reasonable satisfaction of the Borrower so long as no
Event of Default has occurred and is continuing on the date such appointment is
to become effective.  If neither Required Lenders nor the Administrative Agent
have appointed a successor Administrative Agent, then the Required Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that until
a successor Administrative Agent is so appointed by Required Lenders or the
Administrative Agent, the Administrative Agent, by notice to the Borrower and
Required Lenders, may retain its role as the Collateral Agent under any Security
Document.  Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Security Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation of Barclays Bank or its
successor as the Administrative Agent pursuant to this Section shall also
constitute the resignation of Barclays Bank or its successor as the Collateral
Agent.  After any retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent hereunder.  Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.  If Barclays Bank or
its successor as the Administrative Agent pursuant to this Section has resigned
as the Administrative Agent but retained its role as the Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, Barclays Bank or its successor may resign as the
Collateral Agent upon notice to the Borrower and Required Lenders at any time.
 
(b)           In addition to the foregoing, the Collateral Agent may resign at
any time by giving thirty (30) days’ prior written notice thereof to Lenders and
the Grantors.  The Administrative Agent shall have the right to appoint a
financial institution as the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders and the
Collateral Agent’s resignation shall become effective on the earlier of (i) the
acceptance of such successor Collateral Agent by the Borrower and the Required
Lenders or (ii) the thirtieth day after such notice of resignation.  Upon any
such notice of resignation, Required Lenders shall have the right, upon five (5)
Business Days’ notice to the Administrative Agent, to appoint a successor
Collateral Agent, subject to the reasonable satisfaction of the Borrower, so
long as no Event of Default has occurred and is continuing on the date such
appointment is to become effective.  Upon the acceptance of any appointment as
the Collateral Agent hereunder by a successor Collateral Agent, the successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Security Documents, and the retiring Collateral Agent
under this Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder or under
the Security Documents, together with all records and other documents necessary
or appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Security Documents, and
(ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Security Documents, whereupon such retiring Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the Security
Documents.  After any retiring Collateral Agent’s resignation hereunder as the
Collateral Agent, the provisions of this Agreement and the Security Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Security Documents while it was the Collateral Agent
hereunder.

 
118

--------------------------------------------------------------------------------

 
 
(c)           Any resignation of Barclays Bank or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation of Barclays Bank or its successor as the Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swing Line Lender for
all purposes hereunder.  In such event (a) the Borrower shall prepay any
outstanding Swing Line Loans made by the retiring Administrative Agent in its
capacity as Swing Line Lender, (b) upon such prepayment, the retiring
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to the Borrower for cancellation and (c) the Borrower shall issue, if
so requested by the successor Administrative Agent and Swing Line Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.3
 
Section 9.08          Security Documents and Guaranty.
 
(a)           Agents under Security Documents and Guaranty.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided, that, except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Obligations.  Subject to Section
10.05, without further written consent or authorization from any Secured Party,
the Administrative Agent or the Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 10.05) have otherwise consented or (ii) release
any Guarantor from the Guaranty pursuant to Section 7.12 or with respect to
which Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.05) have otherwise consented.
 

--------------------------------------------------------------------------------

3 Additional provisions regarding automatic removal of Barclays as Issuing Bank
to be determined.

 
119

--------------------------------------------------------------------------------

 

(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent and (ii)
in the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.
 
(c)           Rights under Hedge Agreements.  No Hedge Agreement shall create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents
except as expressly provided in Section 10.05(c)(v) of this Agreement and
Sections 9.2 and 10 of the Pledge and Security Agreement.  By accepting the
benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
clause (c).
 
(d)           Release of Collateral and Guarantees, Termination of Loan
Documents.  Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable) have been paid in full, all Commitments
have terminated or expired or been cancelled and no Letter of Credit shall be
outstanding (or if any Letter of Credit remains outstanding, each such Letter of
Credit shall have been backstopped or cash collateralized to the satisfaction of
the Issuing Bank), upon request of the Borrower, the Administrative Agent and
the Collateral Agent shall (without notice to, or vote or consent of, any Lender
or any Lender Counterparty) take such actions as shall be required to release
its security interest in all Collateral, and to release all guarantee
obligations provided for in any Loan Document.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of  the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.
 
Section 9.09          Withholding Taxes.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 
120

--------------------------------------------------------------------------------

 

Section 9.10          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under the Bankruptcy Code or other applicable law
or any other judicial proceeding relative to the Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the other Secured
Parties (including fees, disbursements and other expenses of counsel) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the
same.  Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and other Secured Party to make such payments to the Administrative
Agent.  Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or other
Secured Party to authorize the Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.
 
ARTICLE X.
MISCELLANEOUS
 
Section 10.01       Notices
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Loan Party, the Co-Syndication Agents,
the Collateral Agent, the Administrative Agent, the Swing Line Lender, the
Issuing Bank or the Documentation Agent, shall be sent to such Person’s address
as set forth on Schedule 1.01(c) or in the other relevant Loan Document, and in
the case of any Lender, the address as indicated on Schedule 1.01(c) or
otherwise indicated to the Administrative Agent in writing.  Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three (3) Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, that no notice to any Agent shall be effective until received by such
Agent; provided, further, that any such notice or other communication shall at
the request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.03(c) hereto as designated by the Administrative Agent
from time to time.

 
121

--------------------------------------------------------------------------------

 
 
(b)          Electronic Communications.
 
(i)           Notices and other communications to Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, further, that approval of such procedures may be limited to particular
notices or communications.  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided, that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
 
(ii)          Each Loan Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution.
 
(iii)         The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.  Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform.  In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or any Agent’s transmission of
communications through the internet, except to the extent the liability of any
such Person is found in a final ruling by a court of competent jurisdiction to
have resulted from such Person’s gross negligence or willful misconduct. No
Agent or Agent Affiliate shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 
122

--------------------------------------------------------------------------------

 
 
(iv)         Each Loan Party, each Lender, the Issuing Bank and each Agent
agrees that the Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
 
(v)          All uses of the Platform shall be governed by and subject to, in
addition to this Section 10.01, separate terms and conditions posted or
referenced in such Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of such Platform.
 
(vi)         Any notice of Default or Event of Default may be provided by
telephonic notice if confirmed promptly thereafter by delivery of written notice
thereof.
 
(c)          Change of Address.  Any party hereto may changes its address or
telecopy number for notices and other communications hereunder by written notice
to the other parties hereto.
 
Section 10.02       Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Borrower agrees to pay promptly (a) all the actual
and reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Loan Documents and any consents, amendments,
supplements, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for the Borrower and the other Loan Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, supplements, waivers or other modifications thereto
and any other documents or matters requested by the Borrower; (d) all the actual
costs and reasonable expenses of creating, perfecting, recording, maintaining
and preserving Liens in favor of the Collateral Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and Taxes, stamp
or documentary Taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Security Documents; (e) all the
actual costs and reasonable fees, expenses and disbursements of any auditors,
accountants, consultants or appraisers; (f) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by the
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Loan Documents and any
consents, amendments, supplements, waivers or other modifications thereto; and
(h) all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by any
Agent or Lender in enforcing any Obligations of or in collecting any payments
due from any Loan Party hereunder or under the other Loan Documents (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.  All amounts due under this Section 10.02
shall be due and payable within five days after demand therefor.

 
123

--------------------------------------------------------------------------------

 

Section 10.03       Indemnity.
 
(a)           In addition to the payment of expenses pursuant to Section 10.02,
whether or not the transactions contemplated hereby are consummated, each Loan
Party agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, each Agent, Joint Lead Arranger, Issuing Bank,
Swing Line Lender and Lender and the officers, partners, members, directors,
trustees, shareholders, advisors, employees, representatives, attorneys,
controlling persons, agents, sub-agents and Affiliates of each Agent, Joint Lead
Arranger, Issuing Bank, Swing Line Lender and Lender, as well as the respective
heirs, successors and assigns of the foregoing (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, that no Loan Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent
jurisdiction.  Without limiting the foregoing, and to the extent permitted by
applicable law, each Loan Party agrees not to assert and hereby waives all
rights for contribution or any other rights of recovery with respect to all
Indemnified Liabilities relating to or arising out of any Environmental Claim or
any Hazardous Materials activity.  To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.03 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Loan Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
 
(b)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against each Agent, Joint
Lead Arranger, Issuing Bank, Swing Line Lender and Lender and their respective
Affiliates, officers, partners, members, directors, trustees, shareholders,
advisors, employees, representatives, attorneys, controlling persons, agents and
sub-agents on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on tort, contract or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of or in any
way related to this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Loan Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 
124

--------------------------------------------------------------------------------

 
 
(c)           All amounts due under this Section 10.03 shall be due and payable
within five days after demand therefor.
 
Section 10.04       Set-Off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender (which term shall for the
purposes of this Section 10.04 include the Issuing Bank) is hereby authorized by
each Loan Party at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Loan Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived to the
fullest extent permitted by applicable law, to set off and to appropriate and to
apply any and all deposits (time or demand, provisional or final, general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Loan Party against and on account of the obligations and
liabilities of any Loan Party to such Lender hereunder, the Letters of Credit
and participations therein and under the other Loan Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Loan Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Article II and although such obligations and
liabilities, or any of them, may be contingent or unmatured.
 
Section 10.05       Amendments and Waivers.
 
(a)          Required Lenders’ Consent.  Subject to the additional requirements
of Sections 10.05(b) and 10.05(c), no amendment, supplement, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Loan Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders (delivery of an executed
counterpart of a signature page to the applicable amendment, supplement,
modification, termination or waiver by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof).
 
(b)          Affected Lenders’ Consent.  Without the written consent of each
Lender that would be directly and adversely affected thereby, no amendment,
supplement, modification, termination, or consent shall be effective if the
effect thereof would:
 
(i)           extend the scheduled final maturity of any Loan or Note;
 
(ii)          waive, reduce or postpone any scheduled repayment (but not
prepayment) of principal;
 
(iii)         extend the stated expiration date of any Letter of Credit beyond
the Revolving Commitment Termination Date;

 
125

--------------------------------------------------------------------------------

 
 
(iv)         reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.10) or any fee or any premium payable hereunder; provided, that only the
consent of the Required Lenders shall be necessary to amend the Default Rate in
Section 2.10 or to waive any obligation of the Borrower to pay interest at the
Default Rate;
 
(v)          waive or extend the time for payment of any such interest, fees or
premiums;
 
(vi)         reduce or forgive the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;
 
(vii)        amend, modify, terminate or waive any provision of Section
2.13(b)(ii), Section 2.16(c), Section 2.17, this Section 10.05(b), Section
10.05(c) or any other provision of this Agreement that expressly provides that
the consent of all Lenders is required;
 
(viii)       amend the definition of “Required Lenders” or the definition
of “Pro Rata Share”; provided that with the consent of Required Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;
 
(ix)         (a) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty or (b) subordinate the
Lien of the Collateral Agent on all or substantially all the Collateral or
subordinate any Guaranty of the Guarantors, except in each case as expressly
provided in the Loan Documents;
 
(x)          consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under any Loan Document except as expressly provided
in any Loan Document; or
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix) and (x).
 
(c)          Other Consents.  No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall:
 
(i)           increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall be deemed to constitute an increase in any Revolving
Commitment of any Lender;

 
126

--------------------------------------------------------------------------------

 
 
(ii)          amend, modify, terminate or waive any provision hereof relating to
the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
 
(iii)         alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50.0% of the aggregate Term Loan Exposure of all Lenders, Revolving
Exposure of all Lenders or Incremental Term Loan Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, that Required Lenders may waive, in
whole or in part, any prepayment so long as the application, as between Classes,
of any portion of such prepayment which is still required to be made is not
altered;
 
(iv)        amend, modify, terminate or waive any obligation of Lenders relating
to the purchase of participations in Letters of Credit as provided in Section
2.04(e) without the written consent of the Administrative Agent and of the
Issuing Bank;
 
(v)         amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Loan Documents and Obligations arising under Hedge Agreements or the definition
of “Lender Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Security Document) in each case in a
manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty (or, in the case of
the HSBC Hedge Agreement, GECC) or release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Loan Documents without the written consent
of each Lender Counterparty (or, in the case of the HSBC Hedge Agreement, GECC)
with Obligations then outstanding;
 
(vi)        amend, modify, terminate or waive any provision of Article IX as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent; or
 
(vii)       amend any condition for the making of any Revolving Loan or Swing
Line Loan or the issuing of any Letter of Credit set forth in Section 3.02
without the consent of Lenders holding more than 50.0% of the aggregate
Revolving Exposure of all Lenders.
 
(d)          Execution of Amendments, Etc.  The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, supplements, modifications, waivers or consents on behalf of such
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.  In the case of any waiver,
the parties hereto shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  No notice to or demand on any Loan Party
in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.05
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Loan Party, on such Loan Party.

 
127

--------------------------------------------------------------------------------

 
 
Section 10.06        Successors and Assigns; Participations.
 
(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Loan Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Loan Party without the prior written consent of all
Lenders (and any purported assignment or delegation without such consent shall
be null and void).
 
(b)           Register.  The Borrower, the Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding Tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.06(d).  Each assignment
shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
the Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable.  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date”.  Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.
 
(c)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
 
(i)           to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee”; and

 
128

--------------------------------------------------------------------------------

 

(ii)          to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon such Person (except in the
case of assignments made by or to any Joint Lead Arranger or any of its
Affiliates in connection with the primary syndication or otherwise) being
consented to by the Administrative Agent and, in the case of assignments of
Revolving Loans or Revolving Commitments, the Issuing Bank and the Swing Line
Lender and the Borrower (such consents not to be (x) unreasonably withheld or
delayed or (y) in the case of the Borrower, required at any time an Event of
Default has occurred and is continuing and the consent of the Borrower shall be
deemed to have been provided unless it shall object thereto by written notice to
the Administrative Agent within 5 Business Days after having received notice
thereof); provided, that further each such assignment pursuant to this Section
10.06(c)(ii) shall be in an aggregate amount of not less than (A) $5,000,000 (or
such lesser amount as may be agreed to by the Borrower and the Administrative
Agent or as shall constitute the aggregate amount of the Revolving Commitments
and Revolving Loans of the assigning Lender) with respect to the assignment of
the Revolving Commitments and Revolving Loans and (B) $1,000,000 (or such lesser
amount as may be agreed to by the Borrower and the Administrative Agent or as
shall constitute the aggregate amount of the Tranche B Term Loan or Incremental
Term Loans of a Series of the assigning Lender) with respect to the assignment
of Term Loans; provided, that the Related Funds of any individual Lender may
aggregate their Loans for purposes of determining compliance with such minimum
assignment amounts.
 
(d)           Mechanics.  Assignments and assumptions of Loans and Commitments
by Lenders shall be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement.  Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective
Date.  In connection with all assignments there shall be delivered to the
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income Tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.20(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by or to Barclays Bank or
any Affiliate thereof or (z) in the case of an Eligible Assignee which is
already a Lender or is an Affiliate or Related Fund of a Lender or a Person
under common management with a Lender).
 
(e)           Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or  loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it shall make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

 
129

--------------------------------------------------------------------------------

 

(f)          Effect of Assignment.  Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.08)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, that anything contained in any of the Loan
Documents to the contrary notwithstanding, (y) the Issuing Bank shall continue
to have all rights and obligations thereof with respect to such Letters of
Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with the requirements of this Section 10.06 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(g).  Any assignment by a Lender pursuant to this Section 10.06 shall not
in any way constitute or be deemed to constitute a novation, discharge,
rescission, extinguishment or substitution of the Indebtedness hereunder, and
any Indebtedness so assigned shall continue to be the same obligation and not a
new obligation.
 
(g)          Participations.
 
(i)           Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.
 
(ii)          The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (B)
consent to the assignment or transfer by any Loan Party of any of its rights and
obligations under this Agreement, (C) amend the definition of “Required Lenders”
(or amend Section 10.05(a) in a manner that has the same effect as an amendment
to such definition) or the definition of “Pro Rata Share” or (D) release all or
substantially all of the Guarantors or the Collateral under the Security
Documents (except as expressly provided in the Loan Documents) supporting the
Loans hereunder in which such participant is participating.

 
130

--------------------------------------------------------------------------------

 
 
(iii)         The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, that (x) a participant shall not be entitled to receive
any greater payment under Section 2.19 or 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent and (y) a participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of the Borrower, to
comply with Section 2.20 as though it were a Lender; provided, further, that,
except as specifically set forth in clauses (x) and (y) of this sentence,
nothing herein shall require any notice to the Borrower or any other Person in
connection with the sale of any participation.  To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender; provided, that such Participant agrees to be subject to
Section 2.17 as though it were a Lender.
 
(iv)        Each Lender that sells a participation shall maintain a register on
which it enters the name and address of each participant and the principal
amounts of each participant’s interest in the Commitments, Loans and other
Obligations held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Commitments, Loans and other Obligations as the owner thereof
for all purposes of this Agreement notwithstanding any notice to the
contrary.  Any such Participant Register shall be available for inspection by
the Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice.
 
(h)           Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.06 any
Lender may assign as security and/or pledge (without the consent of the Borrower
or the Administrative Agent) all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided,
further, that in no event shall the applicable Federal Reserve Bank, pledgee or
trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

 
131

--------------------------------------------------------------------------------

 

Section 10.07        Independence of Covenants, Etc.  All covenants, conditions
and other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant, condition or other term shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.
 
Section 10.08        Survival of Representations, Warranties and Agreements. 
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Loan Party set forth in Sections 2.18(c), 2.19, 2.20,
10.02, 10.03 and 10.04 and the agreements of Lenders set forth in Sections 2.17,
9.03(b), 9.06 and 9.09 shall survive the payment of the Loans, the cancellation
or expiration of the Letters of Credit and the reimbursement of any amounts
drawn thereunder, and the termination hereof.
 
Section 10.09        No Waiver; Remedies Cumulative.  No failure or delay or
course of dealing on the part of any Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.  Without
limiting the generality of the foregoing, the making of any Credit Extension
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Agent, Issuing Bank or Lender may have had notice or
knowledge of such Default or Event of Default at the time of the making of any
such Credit Extension.
 
Section 10.10        Marshalling; Payments Set Aside.  Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
 
Section 10.11        Severability.  In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby (it
being understood that the invalidity, illegality or unenforceability of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity, legality or enforceability of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

 
132

--------------------------------------------------------------------------------

 

Section 10.12        Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
 
Section 10.13        Table of Contents and Headings.  The Table of Contents
hereof and Article and Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose, modify or amend the terms or conditions hereof, be used in
connection with the interpretation of any term or condition hereof or be given
any substantive effect.
 
Section 10.14        APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
Section 10.15       CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS,
SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY
EXPRESSLY AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED
BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN
ANY OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF
ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 
133

--------------------------------------------------------------------------------

 

Section 10.16        WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 
134

--------------------------------------------------------------------------------

 

Section 10.17        Confidentiality.  Each Agent and each Lender (which term
shall for the purposes of this Section 10.17 include the Issuing Bank) shall
hold all non-public information regarding the Loan Parties and their
Subsidiaries and their businesses identified as such by the Borrower and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, the Administrative Agent may disclose such
information to the Lenders and each Agent and each Lender may make (i)
disclosures of such information to Affiliates or Related Funds of such Lender or
Agent and to their respective officers, directors, employees, representatives,
agents and advisors (and to other Persons authorized by a Lender or Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by (A) any pledgee referred to in Section
10.06(h), (B) any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein, (C) any bona fide or potential direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to any Loan Party and its
obligations or (D) any direct or indirect investor or prospective investor in a
Related Fund; provided, that such pledgees, assignees, transferees,
participants, counterparties, advisors and investors are advised of and agree to
be bound by either the provisions of this Section 10.17 or other provisions at
least as restrictive as this Section 10.17, (iii) disclosure to any rating
agency when required by it; provided, that, prior to any disclosure, such rating
agency be instructed to preserve the confidentiality of any confidential
information relating to the Loan Parties received by it from any Agent or any
Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Loan Document and (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, that unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information.  In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.  Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure.  However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws.  For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

 
135

--------------------------------------------------------------------------------

 

Section 10.18        Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law, shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws.  Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
 
Section 10.19        Counterparts.  This Agreement may be executed in any number
of counterparts (and by different parties hereto on different counterparts),
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.
 
Section 10.20        Effectiveness; Entire Agreement; No Third Party
Beneficiaries.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the Borrower and
the Administrative Agent of written notification of such execution and
authorization of delivery thereof.  With the exception of those terms contained
in Sections 1 (with respect to the allocation of titles and roles only), 3 (only
to the extent the Transactions are consummated and the Closing Date occurs), 5,
6 (with respect to the amendment, waiver or modification of any term or
provision in the Commitment Letter (as defined below)), 8 and 9 of the
Commitment and Term Loan Engagement Letter, dated March 12, 2010, between
Barclays Capital, DBSI, Deutsche Bank Trust Company Americas, GECC, GECM, Royal
Bank of Canada, RBC Capital Markets and Jefferies Finance LLC, the Borrower and
Holdings (the “Commitment Letter”), which by the terms of the Commitment Letter
remain in full force and effect (such terms the “Surviving Terms”) all of the
Joint Lead Arrangers’, and their Affiliates obligations under the Commitment
Letter shall terminate and be superseded by the Loan Documents and the Joint
Lead Arrangers and their respective Affiliates shall be released from all
liability in connection therewith, including any claim for injury or damages,
whether consequential, special, direct, indirect, punitive or otherwise.  This
Agreement and the other Loan Documents represent the entire agreement of
Holdings and its Subsidiaries, the Agents, the Issuing Bank, the Swing Line
Lender, the Joint Lead Arrangers and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent, Issuing Bank, Swing Line Lender,
Joint Lead Arranger or Lender relative to the subject matter hereof or thereof
not expressly set forth or referred to herein or in the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto and thereto, their respective successors and assigns permitted hereunder
and, to the extent expressly contemplated hereby, Affiliates of each of the
Agents and Lenders, holders of participations in all or any part of a Lender’s
Commitments, Loans or in any other Obligations, and the Indemnitees) any rights,
remedies, obligations, claims or liabilities under or by reason of this
Agreement or the other Loan Documents.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent, the Issuing Bank or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.

 
136

--------------------------------------------------------------------------------

 

Section 10.21        PATRIOT Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Loan Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that
shall allow such Lender or the Administrative Agent, as applicable, to identify
such Loan Party in accordance with the PATRIOT Act.
 
Section 10.22        Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Section 10.23        No Fiduciary Duty.  Each Agent, each Lender, each Joint
Lead Arranger, the Issuing Bank, the Swing Line Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates.  The Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its Affiliates, on the
other.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
[Remainder of page intentionally left blank]

 
137

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
RADNET MANAGEMENT, INC.
 
By:
/s/ Howard G. Berger, M.D.
 
Name: Howard G. Berger, M.D.
 
Title:   President
   
RADNET, INC.
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D.
 
Title:   President
   
BEVERLY RADIOLOGY MEDICAL GROUP III
 
By: Beverly Radiology Medical Group, Inc., its general
partner
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D.
 
Title:   President
   
By: Breastlink Medical Group, Inc., its general partner
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D.  
 
Title:   President
   
By: ProNet Imaging Medical Group, Inc., its general partner
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D.  
 
Title:   Co-President



Credit and Guaranty Agreement


 

--------------------------------------------------------------------------------

 


ADVANCED IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D. 
 
Name: Howard G. Berger, M.D.  
 
Title:   President
   
BEVERLY RADIOLOGY MEDICAL GROUP, INC.
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D.
 
Title:   President
   
BREASTLINK MEDICAL GROUP, INC.
   
By:
/s/ Howard G. Berger, M.D. 
 
Name: Howard G. Berger, M.D.  
 
Title:   President
   
COMMUNITY IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D.  
 
Title:   President

 
DELAWARE IMAGING PARTNERS, INC.
   
By: 
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D.
 
Title:   President



DIAGNOSTIC IMAGING SERVICES, INC.
   
By:
/s/ Howard G. Berger, M.D. 
 
Name: Howard G. Berger, M.D.
 
Title:   Chief Financial Officer



Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------

 
 
FRI, INC.
   
By: 
/s/ Howard G. Berger, M.D. 
 
Name: Howard G. Berger, M.D.
 
Title:   President
   
FRI II, INC.
   
By:
/s/ Howard G. Berger, M.D. 
 
Name: Howard G. Berger, M.D. 
 
Title:   President

 
IDE IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
MID ROCKLAND IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D. 
 
Name: Howard G. Berger, M.D. 
 
Title:   President

 
NEW JERSEY IMAGING PARTNERS, INC.
   
By: 
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President



PACIFIC IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President

 
Credit and Guaranty Agreement
 

 

--------------------------------------------------------------------------------

 


PRONET IMAGING MEDICAL GROUP, INC.
   
By:
/s/ Howard G. Berger, M.D.  
 
Name: Howard G. Berger, M.D. 
 
Title:   Co-President
   
QUESTAR IMAGING, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
QUESTAR LOS ALAMITOS, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President

 
QUESTAR VICTORVILLE, INC.
   
By: 
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President



RADIOLOGIX, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President



Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------

 


RADIOLOGY AND NUCLEAR MEDICINE IMAGING
PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
RADNET MANAGED IMAGING SERVICES, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
RADNET MANAGEMENT I, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
RADNET MANAGEMENT II, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
RADNET SUB, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President



Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------

 


ROLLING OAKS IMAGING CORPORATION
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
ROLLING OAKS RADIOLOGY, INC.
   
By: 
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President



SO CAL MR SITE MANAGEMENT, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
TREASURE COAST IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President
   
VALLEY IMAGING PARTNERS, INC.
   
By:
/s/ Howard G. Berger, M.D.   
 
Name: Howard G. Berger, M.D. 
 
Title:   President



Credit and Guaranty Agreement


 

--------------------------------------------------------------------------------

 
 


 
BARCLAYS BANK PLC,
 
as Administrative Agent, Collateral Agent, Swing Line
Lender, Issuing Bank and a Lender
       
By:
/s/ John Skrobe
   
Name:  John Skrobe
   
Title:    Managing Director

 
Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------

 



 
DEUTSCHE BANK SECURITIES INC., as
Co-Syndication Agent
       
By:
/s/ Nikko Hayes
   
Name:  Nikko Hayes
   
Title:    Managing Director
       
By:
/s/ Ryan Morris
   
Name:  Ryan Morris 
   
Title:    Director
       
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Lender
       
By:
/s/ Erin Morrissey
   
Name:  Erin Morrissey
   
Title:    Vice President
       
By:
/s/ Scottye Lindsey
   
Name:  Scottye Lindsey
   
Title:    Director

 
Credit and Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 



 
GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Syndication Agent and a Lender
       
By:
/s/ Andrew D. Moore
   
Name: Andrew D. Moore
   
Title:   Duly Authorized Signatory

 
Credit and Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 



 
ROYAL BANK OF CANADA, as Lender
       
By:
/s/ Mustafa S. Toplwalla
   
Name: Mustafa S. Toplwalla
   
Title:   Authorized Signatory

 
Credit and Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 



 
JEFFERIES FINANCE LLC, as Lender
       
By:
/s/ Carl A. Toriello
   
Name: Carl A. Toriello
   
Title:   Chief Operating Officer

 
Credit and Guaranty Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)
TO CREDIT AND GUARANTY AGREEMENT


Tranche B Term Loan Commitments
 
 
Lender
 
Initial
Term Loan Commitment
   
Pro
Rata Share
 
Barclays Bank PLC
 
$
285,000,000       100.0 %
Total
 
$
285,000,000.00       100 %

 
SCHEDULE 1.01(a)-1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(b)
TO CREDIT AND GUARANTY AGREEMENT


Revolving Commitments
 
Lender
 
Revolving Commitment
   
Pro Rata Share
 
Barclays Bank PLC
 
$
23,750,000.00       23.75 %
Deutsche Bank Trust Company Americas
 
$
23,750,000.00       23.75 %
General Electric Capital Corporation
 
$
23,750,000.00       23.75 %
Royal Bank of Canada
 
$
23,750,000.00       23.75 %
Jefferies Finance LLC
 
$
5,000,000.00       5.00 %
Total
 
$
100,000,000.00       100 %

 
SCHEDULE 1.01(b)-1
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.01(c)
TO CREDIT AND GUARANTY AGREEMENT


RADNET MANAGEMENT, INC.
1510 Cotner Avenue
Los Angeles, CA 90025
Attention: Dr. Howard Berger,
President and Chief Executive Officer
Facsimile: (310) 445-2980


RADNET, INC. AND EACH OTHER LOAN PARTY
1510 Cotner Avenue
Los Angeles, CA 90025
Attention: Dr. Howard Berger,
President and Chief Executive Officer
Facsimile: (310) 445-2980


in each case, with a copy to:


Radnet, Inc.
1510 Cotner Avenue
Los Angeles, CA 90025
Attention: Jeff Linden, General Counsel
Facsimile: (310) 445-2980

 
SCHEDULE 1.01(c)-1
 

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent,
Swing Line Lender, Issuing Bank and a Lender:


Barclays Bank PLC
745 Seventh Ave.
New York, NY 10019
Attention: Noam Azachi
Facsimile: 212-526-5115
Telephone: 212-526-1957
Email: noam.azachi@barcap.com


 with a copy to:


Barclays Capital
70 Hudson Street
Jersey City, NJ 07302
Attention: Patrick Kemer
Facsimile:  917-522-0569
Telephone:  201-499-5040
Email:  xrausloanops5@barclayscapital.com


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender:


Deutsche Bank Trust Company Americas
5022 Gate Parkway Suite 200
Jacksonville, FL  32256
Attention: Judeann Milstead
Judeann.Milstead@db.com
Facsimile: 732-380-3355


with a copy to:


Agency.Transactions@db.com
Facsimile: 732-380-3355


GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender:


General Electric Capital Corporation
Two Bethesda Metro Center, Suite 600
Bethesda, MD 20814
Attention: Radnet Account Manager
Facsimile: 866-253-0078
 
SCHEDULE 1.01(c)-2
 
 

--------------------------------------------------------------------------------

 


with a copy to:


General Electric Capital Corporation
Two Bethesda Metro Center, Suite 600
Bethesda, MD 20814
Attention: General Counsel
Facsimile: 301-664-9866


ROYAL BANK OF CANADA,
as a Lender:


Royal Bank of Canada – Global Loans Administration
One Liberty Plaza, 3rd Floor
165 Broadway, New York, NY 10006
Attention: Manager, Loans Administration
Facsimile: 212-428-2372
Telephone: 416-974-0388


with a copy to:


Healthcare Corporate Banking
3 World Financial Center
200 Vesey Street
New York, NY 10281
Attention: Mustafa Topiwalla
Facsimile: 212-428-6460
Telephone: 212-428-6261


JEFFERIES FINANCE LLC,
as a Lender:


Jefferies Finance LLC
520 Madison Avenue, 16th Floor
New York, New York 10022
Attention:  E. Joseph Hess
Facsimile:  212-284-3444
Telephone:  212-284-8186


with a copy to:


Jefferies Finance LLC
520 Madison Avenue, 16th Floor
New York, New York 10022
Attention:  Daniel Duval
Facsimile:  212-284-3444
Telephone:  212-708-2748
 
SCHEDULE 1.01(c)-3
 
 

--------------------------------------------------------------------------------

 